


Exhibit 20.24



--------------------------------------------------------------------------------

SPIRIT MASTER FUNDING VII, LLC
as Issuer,
and


EACH JOINING PARTY
each, as Issuer,


SPIRIT REALTY, L.P.
as Property Manager and Special Servicer


and


MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION
as Back-Up Manager





--------------------------------------------------------------------------------


PROPERTY MANAGEMENT AND SERVICING AGREEMENT


Dated as of December 23, 2013



--------------------------------------------------------------------------------

Net-Lease Mortgage Notes





--------------------------------------------------------------------------------




US_ACTIVE:\44332446\11\99910.5181

--------------------------------------------------------------------------------








TABLE OF CONTENTS
 
 
 
ARTICLE I DEFINITIONS
Page
Section 1.01.
Defined Terms.
1
Section 1.02.
Other Definitional Provisions.
31
Section 1.03.
Certain Calculations in Respect of the Leases and the Mortgage Loans.
31
Section 1.04.
Fee Calculations; Interest Calculations.
33
ARTICLE II REPRESENTATIONS AND WARRANTIES; RECORDINGS AND FILINGS; BOOKS AND
RECORDS; DEFECT, BREACH, CURE, REPURCHASE AND SUBSTITUTION; FINANCIAL COVENANTS
33
Section 2.01.
Representations and Warranties of Spirit Realty and the Back-Up Manager.
33
Section 2.02.
Representations and Warranties of the Issuers.
36
Section 2.03.
Recordings and Filings; Books and Records.
38
Section 2.04.
Repurchase or Transfer for Collateral Defects and Breaches of Representations
and Warranties.
40
Section 2.05.
Non-Petition.
42
ARTICLE III ADMINISTRATION AND SERVICING OF MORTGAGED PROPERTIES AND LEASES
43
Section 3.01.
Administration of the Mortgaged Properties, Leases and Mortgage Loans.
43
Section 3.02.
Collection of Lease Payments and Loan Payments; Lockbox Accounts; Lockbox
Transfer Accounts.
45
Section 3.03.
Collection of Real Estate Taxes and Insurance Premiums; Servicing Accounts;
Property Protection Advances; P&I Advances; Emergency Property Expenses.
46
Section 3.04.
Collection Account; Release Account.
51
Section 3.05.
Withdrawals From the Collection Account and the Release Account.
54
Section 3.06.
Investment of Funds in the Collection Account and the Release Account.
55
Section 3.07.
Maintenance of Insurance Policies; Errors and Omissions and Fidelity Coverage.
56
Section 3.08.
Enforcement of Alienation Clauses; Consent to Assignment.
60
Section 3.09.
Realization Upon Specially Serviced Assets.
60
Section 3.10.
Issuers, Custodian and Indenture Trustee to Cooperate; Release of Lease Files
and Loan Files.
63
Section 3.11.
Servicing Compensation; Interest on Property Protection Advances.
64
Section 3.12.
Property Inspections; Collection of Financial Statements; Delivery of Certain
Reports.
68
Section 3.13.
Annual Statement as to Compliance.
69
Section 3.14.
Reports by Independent Public Accountants.
69
Section 3.15.
Access to Certain Information; Delivery of Certain Information.
69
Section 3.16.
Title to REO Property.
70
Section 3.17.
Management of REO Properties and Mortgaged Properties relating to Defaulted
Assets.
70


    
US_ACTIVE:\44332446\11\99910.5181

--------------------------------------------------------------------------------




Section 3.18.
Sale and Exchange of Mortgage Loans, Leases and Mortgaged Properties.
71
Section 3.19.
Modifications, Waivers, Amendments and Consents.
72
Section 3.20.
Transfer of Servicing Between Property Manager and Special Servicer; Record
Keeping.
73
Section 3.21.
Sub-Management Agreements.
74
ARTICLE IV REPORTS
76
Section 4.01.
Reports to the Issuers, the Indenture Trustee and the Insurers.
76
Section 4.02.
Use of Agents.
77
ARTICLE V THE PROPERTY MANAGER AND THE SPECIAL SERVICER
78
Section 5.01.
Liability of the Property Manager and the Special Servicer.
78
Section 5.02.
Merger, Consolidation or Conversion of the Property Manager and the Special
Servicer.
78
Section 5.03.
Limitation on Liability of the Property Manager, the Special Servicer and the
Back-Up Manager; Environmental Liabilities.
78
Section 5.04.
Term of Service; Property Manager and Special Servicer Not to Resign.
79
Section 5.05.
Rights of Certain Persons in Respect of the Property Manager and the Special
Servicer.
80
Section 5.06.
[Reserved].
81
Section 5.07.
Property Manager or Special Servicer as Owner of Notes.
81
ARTICLE VI SERVICER REPLACEMENT EVENTS
82
Section 6.01.
Servicer Replacement Events.
82
Section 6.02.
Successor Manager.
87
Section 6.03.
Additional Remedies of the Issuers and the Indenture Trustee upon a Servicer
Replacement Event.
88
ARTICLE VII TRANSFERS AND EXCHANGES OF MORTGAGED PROPERTIES AND MORTGAGE LOANS
BY THE APPLICABLE ISSUERS; RELEASE OF MORTGAGED PROPERTIES AND MORTGAGE LOANS BY
THE APPLICABLE ISSUERS.
89
Section 7.01. Released Mortgage Loans and Released Mortgaged Properties.
89
ARTICLE VIII TERMINATION
95
Section 8.01.
Termination Upon Repurchase or Liquidation of All Mortgaged Properties or
Discharge of Indenture.
95
ARTICLE IX MISCELLANEOUS PROVISIONS
95
Section 9.01.
Amendment.
95
Section 9.02.
Counterparts.
95
Section 9.03.
GOVERNING LAW.
95
Section 9.04.
Notices.
96
Section 9.05.
Severability of Provisions.
97
Section 9.06.
Effect of Headings and Table of Contents.
97
Section 9.07.
Notices to Rating Agencies.
97
Section 9.08.
Successors and Assigns: Beneficiaries.
98
Section 9.09.
Complete Agreement.
98
Section 9.10.
[Reserved]
98


    
US_ACTIVE:\44332446\11\99910.5181

--------------------------------------------------------------------------------




Section 9.11.
Consent to Jurisdiction
98
Section 9.12.
No Proceedings.
98


    
US_ACTIVE:\44332446\11\99910.5181

--------------------------------------------------------------------------------




EXHIBITS
EXHIBIT A-1
MORTGAGED PROPERTY SCHEDULE

EXHIBIT A-2
MORTGAGE LOAN SCHEDULE

EXHIBIT B
FORM OF REQUEST FOR RELEASE — PROPERTY MANAGER

EXHIBIT C
FORM OF REQUEST FOR RELEASE — SPECIAL SERVICER

EXHIBIT D
FORM OF LIMITED POWERS OF ATTORNEY FROM ISSUER OR INDENTURE TRUSTEE

EXHIBIT E
CALCULATION OF FIXED CHARGE COVERAGE RATIOS

EXHIBIT F
FORM OF DETERMINATION DATE REPORT

EXHIBIT G
FORM OF JOINDER AGREEMENT

EXHIBIT H    INDENTURE




This PROPERTY MANAGEMENT AND SERVICING AGREEMENT, dated as of December 23, 2013
(as amended, modified or otherwise modified, the “Agreement”), is made among
Spirit Master Funding VII, LLC, as an issuer, and each Joining Party, each as an
issuer (each, an “Issuer” and, collectively, the “Issuers”), Spirit Realty, L.P.
(“Spirit Realty”), as property manager and special servicer (together with its
successors in such capacities, the “Property Manager” and “Special Servicer,”
respectively), and Midland Loan Services, a division of PNC Bank, National
Association, as Back-Up Manager (together with its successors in such capacity,
the “Back-Up Manager”).
PRELIMINARY STATEMENT
As of each Series Closing Date, the Issuer owns the Mortgaged Properties and
related Leases as indicated on Exhibit A-1 and the Mortgage Loans as indicated
on Exhibit A-2. Spirit Realty has agreed to provide property management services
with respect to the Mortgaged Properties and to service the Leases and the
Mortgage Loans as set forth herein. Upon the issuance of each Series of Notes
under the Indenture, each Issuer will pledge its right, title and interest in
and to the Mortgaged Properties, Leases and Mortgage Loans owned by it to the
Indenture Trustee as security for the indebtedness evidenced by the Indenture
and each Series of Notes issued under the Indenture.
ARTICLE I

DEFINITIONS
Section 1.01.    Defined Terms.
Whenever used in this Agreement, including in the Preliminary Statement, the
words and phrases set forth below, unless the context otherwise requires, shall
have the meanings specified in this Section 1.01. Capitalized terms used in this
Agreement, including the Preliminary Statement, and not defined herein, unless
the context otherwise requires, shall have the respective meanings specified in
Section 1.01 of the Indenture (as defined below).
“30/360 Basis”: The accrual of interest calculated on the basis of a 360-day
year consisting of twelve 30-day months.
“Account Control Agreement”: An agreement with respect to a deposit account or a
securities account, in form and substance satisfactory to the Indenture Trustee,
pursuant to which the institution at which such account is maintained agrees to
follow the instructions or entitlement orders, as the case may be, of the
Indenture Trustee with respect thereto.
“Additional Rent”: With respect to any Lease, in addition to fixed rent or base
rent thereunder, if any, calculated as a percentage of the total sales generated
by the related Tenant at the related Mortgaged Property in excess of the Monthly
Lease Payments for the prior calendar year.
“Additional Servicing Compensation”: Property Manager Additional Servicing
Compensation and Special Servicer Additional Servicing Compensation.
“Advance”: Any Property Protection Advance and/or P&I Advance, as the context
may require.
“Advance Interest”: Interest accrued on any Advance at the Reimbursement Rate
and payable to the Property Manager, Indenture Trustee or the Back-Up Manager,
as the case may be, in accordance with the terms hereof.
“Aggregate Collateral Value”: On any date of determination, the sum of the
Collateral Values of the Mortgage Loans and Mortgaged Properties (that do not
otherwise secure Mortgage Loans) that are included in the Collateral Pool.
“Aggregate Note Principal Balance”: For any date of determination and any
Series, the sum of the Class Principal Balances of each Class of Notes of such
Series.
“Aggregate Series Principal Balance”: On any date of determination, the sum of
the Aggregate Note Principal Balances of each Series, in each case after giving
effect to any payments of principal on such date.
“Affirmative Rating Condition”: As defined in the Indenture.
“Allocated Loan Amount”: For any Mortgage Loan or Mortgaged Property (that does
not otherwise secure a Mortgage Loan) as of any date of determination, the
product of (i) the Collateral Value of such Mortgage Loan or Mortgaged Property,
as applicable, multiplied by (ii) a fraction, the numerator of which is the
Aggregate Series Principal Balance at such time and the denominator of which is
the Aggregate Collateral Value, in each case as of such date of determination.
“Appraised Value”: For any Mortgaged Property included (or to be included) in
the Collateral Pool or securing a Mortgage Loan included (or to be included) in
the Collateral Pool, an appraised value determined pursuant to an independent
MAI appraisal in accordance with the Uniform Standards of Professional Appraisal
Practice and which takes into account the leased fee value of the related
buildings and land of such Mortgaged Property, consistent with industry
standards, and excludes the value of equipment and other tangible personal
property and business enterprise value, and (1) with respect to any Mortgage
Loan included in the Collateral Pool as of a Series Closing Date, is the most
recent full narrative (complete summary) or limited scope (limited restricted)
MAI appraisal obtained by the Property Manager with respect to the related
Mortgaged Property, (2) with respect to any Mortgaged Property included in the
Collateral Pool as of a Series Closing Date, is the most recent full narrative
(complete summary) or limited scope (limited restricted) MAI appraisal obtained
by the Property Manager with respect to such Mortgaged Property, (3) with
respect to any Qualified Substitute Mortgage Loan or Qualified Substitute
Mortgaged Property added (or to be added) to the Collateral Pool since the most
recent Series Closing Date, is either (a) a full narrative (complete summary)
MAI appraisal or (b) with respect to a related Mortgaged Property operated
within the Restaurant Business Sector (as defined in the Indenture), a limited
scope (limited restricted) MAI appraisal obtained within 12 months prior to the
date such Qualified Substitute Mortgage Loan or Qualified Substitute Mortgaged
Property is pledged as part of the Collateral Pool; provided, that, in the event
that, at any time subsequent to a Series Closing Date, in accordance with the
Servicing Standard, the Property Manager or Special Servicer determines that
obtaining a new Appraised Value is necessary, a full narrative (complete
summary) or, with respect to a related Mortgaged Property operated within the
Restaurant Business Sector, limited scope (limited restricted) MAI appraisal
obtained by the Property Manager or the Special Servicer with respect to such
Mortgaged Property.
“Asset File”: A Loan File or a Lease File, as the context requires.
“Assignment of Leases”: With respect to any Mortgage Loan, any assignment of
leases, rents and profits or similar document or instrument executed by the
Borrower in connection with the origination or subsequent modification or
amendment of the related Mortgage Loan.
“Authorized Officer”: With respect to an Issuer, any person who is authorized to
act for such Issuer and who is identified on the list delivered by such Issuer
to the Indenture Trustee on each Series Closing Date (as such list may be
modified or supplemented from time to time thereafter by the Issuer).
“Available Amount”: The Available Amount on any Payment Date will consist of the
aggregate of all amounts received in respect of the Collateral Pool during the
immediately preceding Collection Period and on deposit in the Collection Account
on the immediately preceding Determination Date, including amounts earned, if
any, on the investment of such funds on deposit in the Collection Account and
the Release Account during the immediately preceding Collection Period,
Unscheduled Proceeds, amounts received on account of payments under any
Guaranties, and any amounts received on account of payments under the
Performance Undertaking and the Environmental Indemnity Agreement, and any
amounts released from the Cashflow Coverage Reserve Account to be treated as
Available Amounts in accordance with the Indenture on such Payment Date and any
other amounts deposited in the Payment Account in order to be applied as
Available Amount on such Payment Date, but excluding (i) amounts on deposit in
the Release Account and not transferred to the Collection Account for such
Payment Date, (ii) the amount of any collections allocated to Companion Loans,
if any, as provided in the applicable Pari Passu Co-Lender Agreements, (iii) the
amount of any Additional Servicing Compensation, (iv) amounts received on
account of Excess Cashflow (so long as no Early Amortization Event, Series Post
ARD Event or Sweep Period has occurred and is continuing), (v) amounts withdrawn
from the Collection Account to reimburse the Property Manager, the Back-Up
Manager or the Indenture Trustee, as applicable, for any unreimbursed Advances
(plus interest thereon) and to pay the Property Management Fee, the Back-Up Fee,
any Special Servicing Fee, workout fees or liquidation fees and any Emergency
Property Expenses, (vi) amounts required to be paid by the Issuer as the lessor
under the related Leases in respect of sales taxes, (vii) any amount received
from a Tenant or Borrower as reimbursement for any cost paid by or on behalf of
any Issuer as lessor or lender under a related Lease or Mortgage Loan, as
applicable, and (viii) any amounts collected by or on behalf of any Issuer as
lender or lessor and held in escrow or impound to pay future obligations due
under a Mortgage Loan or Lease, as applicable.
“Average Cashflow Coverage Ratio”: With respect to any Determination Date, the
average of the Cashflow Coverage Ratios for such Determination Date and each of
the two immediately preceding Determination Dates; provided, however, that the
Average Cashflow Ratio shall not be calculated until the third Determination
Date following the Initial Closing Date.
“Back-Up Fee”: With respect to each Mortgage Loan and each Mortgaged Property,
the fee payable to the Back-Up Manager pursuant to Section 3.11(h).
“Back-Up Fee Rate”: With respect to each Mortgage Loan and each Mortgaged
Property, a fixed percentage rate equal to 0.0075% per annum.
“Back-Up Manager”: Midland Loan Services, a division of PNC Bank, National
Association, a Delaware corporation, or its successor in interest.
“Balloon Loan”: Mortgage Loans which have substantial payments of principal
(relative to the initial principal balance of such Mortgage Loan) due at their
stated maturities.
“Bankruptcy Code”: The federal Bankruptcy Code of 1978, Title 11 of the United
States Code, as amended from time to time.
“Borrower”: For any Mortgage Loan, The obligor or obligors on the related
Mortgage Note, including any Person that has acquired the related collateral and
assumed the obligations of the original obligor or obligors under such Mortgage
Note.
“Business Day”: Any day other than a Saturday, a Sunday or a day on which
banking institutions are authorized or obligated by law or executive order to
remain closed in New York, New York, Scottsdale, Arizona, or any other city in
which is located the principal office of an Issuer, the Primary Servicing Office
of the Property Manager or the Special Servicer or the Indenture Trustee’s
Office.
“Cashflow Coverage Ratio”: With respect to any Determination Date and the
Collateral Pool, the ratio, expressed as a fraction, the numerator of which is
the Cashflow Coverage Ratio Numerator for such Determination Date, and the
denominator of which is the Total Debt Service for such Determination Date.
“Cashflow Coverage Ratio Numerator”: With respect to any Determination Date, the
sum of (i) the Monthly Loan Payments and the Monthly Lease Payments received
during the Collection Period ending on such Determination Date, (ii) any income
earned from the investment of funds on deposit in the Collection Account and the
Release Account during the Collection Period ending on such Determination Date
and (iii) any net payments received by any Issuer under the applicable hedge
agreements for any Series of Notes for the Payment Date relating to such
Determination Date received during the Collection Period ending on such
Determination Date.
“Cashflow Coverage Reserve Account”: As defined in the Indenture.
“CERCLA”: The Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended.
“Class Principal Balance”: As defined in the Indenture.
“Closing Date Period” means the period from (and including) the most recent
Series Closing Date until (and excluding) the next occurring Series Closing
Date.
“Code”: The Internal Revenue Code of 1986, as amended.
“Collateral”: As defined in the Indenture.
“Collateral Agent”: As defined in the Indenture.
“Collateral Defect”: As defined in Section 2.04(a).
“Collateral Pool”: As defined in the Indenture.
“Collateral Value”: As of any determination date (i) with respect to each
Mortgaged Property (that does not otherwise secure a Mortgage Loan), the
Appraised Value of such Mortgaged Property as of the First Collateral Date with
respect thereto; provided, that, in the event that a Global Appraisal Event
occurs, the “Collateral Value” of such Mortgaged Property will be the
Re-Appraised Value determined with respect to such Mortgaged Property in
connection with such Global Appraisal Event or (ii) with respect to each
Mortgage Loan, the lesser of (a) the Appraised Value of the Mortgaged Property
or Mortgaged Properties securing such Mortgage Loan and (b) the outstanding
principal balance of such Mortgage Loan.
“Collection Account”: The segregated account or accounts created and maintained
by the Property Manager in the name of the Indenture Trustee, held on behalf of
the Noteholders, for the collection of payments on the Mortgage Loans and
Leases.
“Collection Account Agreement”: As defined in Section 3.04(a).
“Collection Account Bank”: As defined in Section 3.04(a).
“Collection Period”: With respect to any Payment Date, the period commencing
immediately after the Determination Date in the month preceding the month in
which such Payment Date occurs (or, in the case of the initial Payment Date with
respect to any Series of Notes, commencing on the applicable Series Closing
Date) and ending on (and including) the Determination Date related to such
Payment Date.
“Companion Loans”: A mortgage loan which is secured, on a pari passu basis by
the same Mortgaged Property that secures a Mortgage Loan included in the
Collateral Pool
“Condemnation Proceeds”: All proceeds received in connection with the
condemnation of, or granting an easement on, any Mortgaged Property other than
proceeds applied to the restoration of such Mortgaged Property or released to
the related Tenant or Borrower in accordance with the Servicing Standard.
“Control Person”: With respect to any Person, anyone that constitutes a
“controlling person” of such Person within the meaning of the Securities Act of
1933, as amended.
“Controlling Party”: As defined in the Indenture.
“Corrected Lease”: Any Lease that had been a Specially Serviced Lease but with
respect to which, as of any date of determination, one or more of the following
as are applicable shall have occurred with respect to each Specially Serviced
Lease Trigger Event that previously occurred with respect to such Specially
Serviced Lease:
(i)
with respect to the circumstances described in clause (a) of the definition of
the term “Specially Serviced Lease”, the related Tenant has made three
consecutive full and timely Monthly Lease Payments under the terms of such Lease
(as such terms may be changed or modified in connection with a bankruptcy or
similar proceeding involving the related Tenant or by reason of a modification,
waiver or amendment granted or agreed to by the Special Servicer) or such Lease
has been terminated and the related Mortgaged Property has been re-leased;

(ii)
with respect to the circumstances described in clause (b) of the definition of
the term “Specially Serviced Lease”, such circumstances cease to exist in the
good faith and reasonable judgment of the Special Servicer;

(iii)
with respect to the circumstances described in clause (c) of the definition of
the term “Specially Serviced Lease”, the Special Servicer determines that the
applicable Tenant likely will be able to make future Monthly Lease Payments;

(iv)
with respect to the circumstances described in clause (d) of the definition of
the term “Specially Serviced Lease”, such default is cured; and

(v)
with respect to the circumstances described in clause (e) of the definition of
the term “Specially Serviced Lease”, such proceedings are terminated.

“Corrected Loan”: Any Mortgage Loan that had been a Specially Serviced Loan but
with respect to which, as of any date of determination, one or more of the
following as are applicable shall have occurred with respect to each Specially
Serviced Loan Trigger Event that previously occurred with respect to such
Specially Serviced Loan:
(i)
with respect to the circumstances described in clause (a) of the definition of
the term “Specially Serviced Loan”, the related Borrower has made three
consecutive full and timely Monthly Loan Payments under the terms of such
Mortgage Loan (as such terms may be changed or modified in connection with a
bankruptcy or similar proceeding involving the related Borrower or by reason of
a modification, waiver or amendment granted or agreed to by the Special
Servicer);

(ii)
with respect to the circumstances described in clause (b) of the definition of
the term “Specially Serviced Loan”, such circumstances cease to exist in the
good faith and reasonable judgment of the Special Servicer;

(iii)
with respect to the circumstances described in clause (c) of the definition of
the term “Specially Serviced Loan”, the Special Servicer determines that the
applicable Borrower likely will be able to make future Monthly Loan Payments;

(iv)
with respect to the circumstances described in clause (d) of the definition of
the term “Specially Serviced Loan”, such default is cured; and

(v)
with respect to the circumstances described in clause (e) of the definition of
the term “Specially Serviced Loan”, such proceedings are terminated.

“Cure Party”: (i) With respect to any Mortgaged Property, Mortgage Loan,
Qualified Substitute Mortgage Loan or Qualified Substitute Mortgaged Property
acquired by the applicable Issuer from an Originator pursuant to a Property
Transfer Agreement or any Qualified Substitute Mortgage Loan or Qualified
Substitute Mortgaged Property substituted for any such Mortgage Loan or
Mortgaged Property by the applicable Originator, such Originator; (ii) with
respect to any Mortgage Loan, Mortgaged Property, Qualified Substitute Mortgaged
Property or Qualified Substitute Mortgage Loan acquired by the applicable Issuer
from a third party unaffiliated with Spirit Realty, such Issuer; and (iii) in
the case of either of (i) or (ii), Spirit Realty in its capacity as Support
Provider under the applicable Performance Undertaking
“Custodian”: As defined in the Indenture.
“Custodian Inventory List”: As defined in the Custody Agreement.
“Custody Agreement”: The Custody Agreement, dated as of December 23, 2013, among
the Issuers, the Indenture Trustee and the Custodian, as the same may be amended
from time to time.
“Default Interest”: With respect to any (i) Lease, any amounts collected thereon
(other than late payments, late payment charges or amounts representing the
Third Party Option Price paid by the related the Tenant) that represent penalty
interest accrued at the rate specified in the related lease agreement and (ii)
Mortgage Loan, any amounts collected thereon (other than late payments, late
payment charges or Yield Maintenance Premiums) that represent penalty interest
in excess of interest on the principal balance of such Mortgage Loan accrued at
the related Interest Rate.
“Defaulted Asset”: Any Mortgage Loan or Mortgaged Property included in the
Collateral Pool, with respect to which a default occurs under the applicable
Mortgage Loan or Lease that materially and adversely affects the interest of the
applicable Issuer and that continues unremedied for the applicable grace period
under the terms of such Mortgage Loan or Lease (or, if no grace period is
specified, for 30 days).
“Defaulting Party”: As defined in Section 6.01(b).
“Deficiency”: As defined in Section 4.01(c).
“Delinquent Asset”: Any Mortgage Loan or Mortgaged Property included in the
Collateral Pool (other than a Defaulted Asset), with respect to which any
Monthly Loan Payment or Monthly Lease Payment, as applicable, becomes delinquent
for 60 or more consecutive days
“Determination Date”: With respect to any Payment Date, the 7th day of the month
in which such Payment Date occurs or, if such 7th day is not a Business Day, the
Business Day immediately succeeding such 7th day.
“Determination Date Report”: As defined in Section 4.01(a).
“Distribution Industry”: All industry sectors where goods are sold wholesale.
“Due Date”: With respect to any Mortgage Loan or Lease, the day of each calendar
month on which the Monthly Loan Payment or Monthly Lease Payment, as applicable,
with respect thereto is due.
“Early Amortization Event”: As defined in the Indenture.
“Eligible Account”: As defined in the Indenture.
“Eligible Successor”: An entity which, at the time it is appointed as Successor
Property Manager or Successor Special Servicer, (i) is legally qualified and has
the capacity to carry out the duties and obligations hereunder of the Property
Manager or Special Servicer, as applicable and (ii) has demonstrated the ability
to administer professionally and competently a portfolio of leases, mortgaged
properties and mortgage loans that are similar to the Leases, Mortgaged
Properties and Mortgage Loans with high standards of skill and care.
“Emergency Property Expenses”: As defined in Section 3.03(e).
“Environmental Condition Mortgaged Property”: Any (i) Mortgaged Property in the
Convenience Store Business Sector on which a gasoline station is operated (or,
to the knowledge of the Property Manager, was historically operated), (ii)
Mortgaged Property in the Interstate Travel Plaza Business Sector on which a
gasoline station is operated (or, to the knowledge of the Property Manager, was
historically operated), (iii) Mortgaged Property in the Automotive Parts and
Services Business Sector on which, to the Property Manager’s knowledge, oil or
other hazardous materials are stored in underground storage tanks, (iv)
Mortgaged Property in the Gas/Propane Facilities Business Sector, (v) Mortgaged
Property in the Light Manufacturing Business Sector or (vi) any other Mortgaged
Property that the Property Manager believes, in its reasonable discretion
exercised in accordance with the Servicing Standard (including based on the
review of any Environmental Report), has a material risk of declining in value
due to environmental conditions existing on or in respect of such Mortgaged
Property; provided that no Mortgaged Property described in clauses (i) through
(vi) shall be an Environmental Condition Mortgaged Property if the Affirmative
Rating Condition is satisfied with respect to the acquisition of such Mortgaged
Property by an Issuer.
“Environmental Indemnity Agreement”: As defined in the Indenture.
“Environmental Insurer”: Any Qualified Insurer that issues Environmental
Policies relating to any of the Mortgage Loans or Mortgaged Properties.
“Environmental Policy”: Any insurance policy issued by an Environmental Insurer,
together with any endorsements thereto, providing insurance coverage for losses,
with respect to certain Mortgage Loans or Mortgaged Properties, caused by the
presence of hazardous substances on, or the migration of hazardous substances
from, the related Mortgaged Properties.
“Equipment Loan”: Any commercial equipment loan secured by equipment used in the
operation of a Mortgaged Property and listed on the Mortgage Loan Schedule.
“Escrow Payment”: Any payment received by the Property Manager or the Special
Servicer for the account of any Obligor or otherwise deposited in the Servicing
Account for application toward the payment of real estate taxes, assessments,
insurance premiums, ground rents (if applicable) and similar items in respect of
the related Mortgaged Property.
“Event of Default”: As defined in the Indenture.
“Excess Cashflow”: As defined in the Indenture.
“Exchange Act”: The Securities Exchange Act of 1934, as amended.
“Extraordinary Expense”: As defined in the Indenture.
“Fair Market Value”: With respect to any Mortgaged Property or Mortgage Loan
secured by a Mortgaged Property, at any time, a price determined by the Property
Manager (or by the Special Servicer with respect to a Specially Serviced Asset)
in accordance with the Servicing Standard and Section 7.01(b).
“FDIC”: Federal Deposit Insurance Corporation or any successor.
“Financing Statement”: A financing statement either filed or recorded or in a
form suitable for filing and recording under the applicable Uniform Commercial
Code.
“First Collateral Date”: With respect to any Mortgaged Property or Mortgage
Loan, (i) in the event that such Mortgaged Property or Mortgage Loan was owned
by an Issuer on the Series Closing Date on which such Issuer became an “Issuer”
hereunder, such Series Closing Date or (ii) otherwise, the Transfer Date with
respect thereto.


“Fixed Charge Coverage Ratio” or “FCCR”: The fixed charge coverage ratio for a
Tenant determined in accordance with the provisions of Exhibit E attached
hereto.
“FNMA”: Federal National Mortgage Association or any successor.
“GAAP”: Generally accepted accounting principles as in effect in the United
States, consistently applied, as of the date of such application.
“Global Appraisal Event”: An event that shall occur in the event that (i) the
Property Manager causes new Appraised Values to be determined with respect to
all of the Mortgaged Properties (including any Mortgaged Properties that secure
a Mortgage Loan) within a 90 day period and (ii) the Property Manager (in its
sole discretion) designates that a “Global Appraisal Event” has occurred in
connection therewith.
“Grant”: As defined in the Indenture.
“Granting Clause”: The Granting Clause set forth in the Indenture.
“Ground Lease”: With respect to any Mortgaged Property, the lease agreement, if
any, pursuant to which the Ground Lessor of such Mortgaged Property leases the
land relating to such Mortgaged Property to the related tenant and such tenant
owns the buildings and other improvements on such Mortgaged Property.
“Ground Lessor”: The fee owner (or intermediate lessor) of the land with respect
to any Mortgaged Property which is subject to a Ground Lease.
“Guaranty”: With respect to any Lease or Mortgage Loan, the guaranty, if any,
related to such Lease or Mortgage Loan executed by an individual or an Affiliate
or parent of the Tenant or Borrower, as applicable, in favor of the lessor or
the lender, as applicable.
“Hazardous Materials”: As defined in the Indenture.
“Indenture”: The Master Indenture, dated as of December 23, 2013, among the
Issuers and the Indenture Trustee, relating to the issuance of the Notes,
including all amendments, supplements and other modifications thereto and any
additional indenture between the Indenture Trustee and any Issuer.
“Indenture Trustee”: Citibank, N.A., a national banking association, in its
capacity as indenture trustee under the Indenture, or its successor in interest
or any successor indenture trustee appointed as provided in the Indenture.
“Indenture Trustee Fee”: As defined in the Indenture.
“Independent”: When used with respect to any specified Person, any such Person
who (i) is not an Issuer, an Issuer Member, the Indenture Trustee, the Property
Manager, the Special Servicer or an Affiliate thereof, (ii) does not have any
direct financial interest in or any material indirect financial interest in any
of the Issuers, the Issuer Members, the Indenture Trustee, the Property Manager,
the Special Servicer or any of their respective Affiliates, and (iii) is not
connected with the Issuers, the Issuer Members, the Indenture Trustee, the
Property Manager, the Special Servicer or any of their respective Affiliates as
an officer, employee, promoter, underwriter, trustee, partner, director or
Person performing similar functions; provided, however, that a Person shall not
fail to be Independent of the Issuers, the Issuer Members, the Indenture
Trustee, the Property Manager, the Special Servicer or an Affiliate thereof
merely because such Person is the beneficial owner of 1% or less of any class of
securities issued by any Issuer, any Issuer Member, the Indenture Trustee, the
Property Manager, the Special Servicer or an Affiliate thereof, as the case may
be.
“Industrial Industry”: All sectors that process or manufacture raw materials or
goods used as inputs for manufacturing or to be sold to end users.
“Industry Group”: Any industry sector including, but not limited to the
following: (a) the Retail Industry; (b) the Distribution Industry; (c) the
Services Industry, (d) the Industrial Industry and (e) any additional Industry
Group specified in a Series Supplement.
“Initial Closing Date”: As defined in the Indenture.
“Initial Purchaser”: As defined in the Indenture.
“Interest Accrual Period”: With respect to each Due Date related to any Mortgage
Loan, the applicable period specified in the related Loan Documents.
“Interest Rate”: With respect to any Mortgage Loan, the annualized rate at which
interest is scheduled (in the absence of a default) to accrue on such Mortgage
Loan from time to time during any Interest Accrual Period in accordance with the
related Mortgage Note and applicable law, as such rate may be modified in
accordance with Section 3.19 or in connection with a bankruptcy, insolvency or
similar proceeding involving the related Borrower.
“Interested Person”: The Issuers, the Issuer Members, the Property Manager, the
Special Servicer, any holder of Notes or an Affiliate of any such Person.
“Issuer”: Each of Spirit Master Funding VII, LLC, and any Joining Party or, in
any such case, its successor in interest, as the context may require. References
to a “related” or “applicable” Issuer shall refer to the Issuer that owns the
Collateral being addressed.
“Issuer Member”: With respect to any Issuer, the holder of the LLC Interests
with respect to such Issuer, and with respect to any Joining Party, as indicated
in the applicable Joinder Agreement.
“Joinder Agreement”: With respect to any Series of Notes (other than any Series
of Notes that was issued on the date hereof), the Joinder Agreement, dated as of
the applicable Series Closing Date, among the applicable Joining Party, the
Property Manager, the Special Servicer and the Back-Up Manager, substantially in
the form of Exhibit G attached hereto.
“Joining Party”: Any Spirit SPE, as indicated in the applicable Joinder
Agreement.
“KBRA: Kroll Bond Rating Agency, Inc.
“Lease”: Each lease listed on the Mortgaged Property Schedule and from time to
time included in the Collateral Pool. As used herein, the term “Lease” includes
the related lease agreement and other documents contained in the related Lease
File as the context may require.
“Lease Documents”: Any related lease agreement, non-disturbance agreement,
guaranty or other agreement or instrument, to the extent made for the benefit of
the related Originator.
“Lease File”: As defined in the Custody Agreement.
“Lease Security Deposit”: As defined in Section 3.03(a).
“Lease Transfer Mortgaged Property”: As defined in Section 7.03.
“Liquidated Lease”: A Defaulted Asset that is a Lease with respect to which the
related Mortgaged Property has been either re-leased or sold, or any Lease
related to a Mortgaged Property sold, exchanged or otherwise disposed of by such
Issuer, whether or not terminated because of a default by the Tenant.
“Liquidation Fee”: The fee payable to the Special Servicer pursuant to Section
3.11(g).
“Liquidation Fee Rate”: A percentage equal to 0.50%.
“Liquidation Proceeds”: All cash proceeds and all other amounts (other than
Property Insurance Proceeds and REO Revenues) received by the applicable Issuer,
the Property Manager, or the Special Servicer and retained in connection with
the liquidation of any Mortgage Loan, Lease or Mortgaged Property which is (or
relates to) a Defaulted Asset; all cash proceeds and all other amounts (other
than Property Insurance Proceeds and REO Revenues) from the release or
substitution of any Mortgage Loan or Mortgaged Property other than to the extent
deposited into the Release Account; all proceeds from the investment of funds on
deposit in the Release Account; and all cash proceeds from the release or or
substitution of any Mortgage Loan or Mortgaged Property transferred from the
Release Account to the Collection Account pursuant to Section 3.04(b).
“LLC Agreement”: With respect to (i) any Issuer that constitutes an Issuer as of
the date hereof, such Issuer’s limited liability company agreement and (ii) any
other Issuer, as indicated in the applicable Joinder Agreement, in each case as
the same may be amended from time to time in accordance with the terms thereto
and the Indenture.
“LLC Interests”: The limited liability company interests issued pursuant to an
LLC Agreement.
“Loan Agreement”: The agreement pursuant to which a Mortgage Loan was made.
“Loan Documents”: With respect to each of the Mortgage Loans, the related Loan
Agreement, if any, and Mortgage Note, and any related Mortgage, Guaranty or
other agreement or instrument, to the extent made for the benefit of the related
lender or holder of the Mortgage Note.
“Loan File”: As defined in the Custody Agreement.
“Loan-to-Value Ratio”: With respect to any Mortgage Loan and any commercial real
estate loan proposed to be included in the Collateral Pool as a Qualified
Substitute Mortgage Loan will be equal to a ratio, expressed as a percentage,
the numerator of which is the unpaid principal balance of such Mortgage Loan (or
proposed Qualified Substitute Mortgage Loan) and the denominator of which is the
Appraised Value of the Mortgaged Property securing such Mortgage Loan (or the
Mortgaged Property securing the proposed Qualified Substitute Mortgage Loan).
“Lockbox Account”: The account or accounts created and maintained pursuant to
Section 3.02(b).
“Lockbox Account Bank”: As defined in Section 3.02(b).
“Lockbox Transfer Account”: The account or accounts created and maintained
pursuant to Section 3.02(c).
“Lockbox Transfer Account Bank”: As defined in Section 3.02(c).
“MAI”: A designation signifying that the designee is a member of the Appraisal
Institute, a real estate appraisers and valuation professionals trade group.
“Modified Collateral Detail and Realized Loss Report”: As defined in
Section 4.01(c).
“Monthly Lease Payment”: With respect to any Lease (except as otherwise
described in the Mortgaged Property Schedule), the fixed or “base” rent monthly
lease payment that is actually payable by the related Tenant from time to time
under the terms of such Lease (excluding any Additional Rent), after giving
effect to any provision of such Lease providing for periodic increases in such
fixed or “base” rent by fixed percentages or dollar amounts or by percentages
based on increases in a consumer price index.
“Monthly Loan Payment”: With respect to any Mortgage Loan, the scheduled monthly
payment of principal and interest on such Mortgage Loan that is or would be, as
the case may be, payable by the related Borrower on each Due Date under the
terms of the related Mortgage Note as in effect on the First Collateral Date
with respect to such Mortgage Loan, without regard to any subsequent change in
or modification of such terms in connection with a bankruptcy or similar
proceeding involving the related Borrower or a modification, waiver or amendment
of such Mortgage Loan granted or agreed to by the Special Servicer pursuant to
Section 3.19, and assuming that each prior Monthly Loan Payment has been made in
a timely manner.
“Moody’s”: Moody’s Investors Service, Inc.
“Mortgage”: With respect to any Mortgaged Property, a mortgage (or deed of trust
or deed to secure debt), assignment of leases and rents, security agreement and
fixture filing or similar document executed by the applicable Issuer or the
related Borrower, as applicable, pursuant to which such Issuer or Borrower
grants a lien on its interest in such Mortgaged Property in favor of the
Collateral Agent or the initial lender of the related Mortgage Loan, as
applicable.
“Mortgage Loan”: Each fixed-rate, monthly pay, first lien, commercial mortgage
loan (including each Equipment Loan, as the context indicates), as listed on the
Mortgage Loan Schedule and from time to time included in the Collateral Pool.


“Mortgage Loan Schedule”: The list of Mortgage Loans transferred to each Issuer
as part of the Collateral Pool and attached hereto as Exhibit A-2 (as such list
may be amended upon each Series Closing Date and each Transfer Date, and
otherwise be amended from time to time in accordance with the Transaction
Documents, including to reflect the conveyance by an Issuer of any Mortgage Loan
pursuant to the terms hereof). Such list shall set forth the following
information with respect to each Mortgaged Property:
(i)
the street address (including city, state and zip code) of the related Mortgaged
Property;

(ii)
the related Issuer loan number and name of Borrower;

(iii)    the initial Appraised Value of the related Mortgaged Property; and
(iv)    the Mortgage Loan’s maturity date, if applicable.
“Mortgage Note”: The original executed note evidencing the indebtedness of a
Borrower under a Mortgage Loan, together with any rider, addendum or amendment
thereto, or any renewal, substitution or replacement of such note.
“Mortgaged Property”: Each parcel of real property listed on the Mortgaged
Property Schedule and from time to time included in the Collateral Pool and each
parcel of real property securing a Mortgage Loan, including the buildings,
structures, fixtures (to the extent not property of the related Tenant),
additions, enlargements, extensions, modifications, repairs, replacements or
improvements now or hereinafter erected or located on such parcel and
appurtenant easements and other property rights relating thereto.
“Mortgaged Property Schedule”: The list of Mortgaged Properties and Leases
transferred to each Issuer as part of the Collateral Pool and attached hereto as
Exhibit A-1 (as such list may be amended upon each Series Closing Date and each
Transfer Date, and otherwise be amended from time to time in accordance with the
Transaction Documents, including to reflect the conveyance by an Issuer of any
Mortgaged Property pursuant to the terms hereof). Such list shall set forth the
following information with respect to each Mortgaged Property:
the street address (including city, state and zip code) of the Mortgaged
Property;
the related Issuer lease number and name of Tenant;
the Appraised Value; and
the Lease’s final payment date.
“Net Default Interest”: With respect to any (i) Lease, any Default Interest
collected thereon, net of any unreimbursed Advance Interest accrued on Property
Protection Advances made in respect of such Lease and reimbursable from such
Default Interest in accordance with the terms hereof and (ii) Mortgage Loan, any
Default Interest collected thereon, net of any unreimbursed Advance Interest
accrued on Property Protection Advances made in respect of such Mortgage Loan
and reimbursable from such Default Interest in accordance with the terms hereof.
“Net Investment Earnings”: The amount by which the aggregate of all interest and
other income realized during a Collection Period on funds held in the Collection
Account and the Release Account, if any, exceeds the aggregate of all losses, if
any, incurred during such Collection Period in connection with the investment of
such funds.
“Nonrecoverable Advance”: Any Nonrecoverable P&I Advance and/or Nonrecoverable
Property Protection Advance, as the context may require.
“Nonrecoverable P&I Advance”: Any P&I Advance previously made or proposed to be
made in respect of any Payment Date, that, as determined by the Property Manager
(or, if applicable, the Back-Up Manager or Indenture Trustee), in its
commercially reasonable, good faith business judgment and (other than with
respect to any such determination made by the Indenture Trustee) in accordance
with the Servicing Standard, will not be ultimately recoverable by it from the
proceeds on the Collateral Pool allocated in accordance with the priority set
forth in Section 2.11 of the Indenture with respect to the payment of Collateral
Pool Expenses.
“Nonrecoverable Property Protection Advance”: Any Property Protection Advance
previously made or proposed to be made in respect of a Mortgaged Property
(including any Lease related thereto) or Mortgage Loan that, as determined by
the Property Manager (or, if applicable, the Back-Up Manager or Indenture
Trustee), in its commercially reasonable good faith business judgment and (other
than with respect any such determination made by the Indenture Trustee) in
accordance with the Servicing Standard, will not be ultimately recoverable from
late payments, Property Insurance Proceeds, Liquidation Proceeds or any other
recovery on or in respect of the Mortgaged Property or related Lease or Mortgage
Loan with respect to which such Property Protection Advance was (or is proposed
to be) made (including any Monthly Lease Payments in respect of any Lease added
to the Collateral upon any re-leasing of the related Mortgaged Property).
“Note Registrar”: As defined in the Indenture.
“Notes”: As defined in the Indenture.
“Noteholders”: As defined in the Indenture.
“Obligor”: A Tenant or a Borrower, as the context requires.
“Officer’s Certificate”: A certificate signed by a Servicing Officer of the
Property Manager or the Special Servicer or a Responsible Officer of the
Indenture Trustee or the applicable Issuer Member on behalf of an Issuer, as the
case may be, and with respect to any other Person, a certificate signed by the
Chairman of the Board, the President, a Vice President or Assistant Vice
President, the Treasurer, the Secretary, or one of the Assistant Treasurers or
Assistant Secretaries of such Person.
“Opinion of Counsel”: A written opinion of counsel (which shall be rendered by
counsel that is Independent of the Issuers, the Issuer Members, the Indenture
Trustee, the Property Manager and the Special Servicer) in form and substance
reasonably acceptable to and delivered to the addressees thereof.
“Originators”: Collectively, each of Spirit Realty and its Affiliates which has
conveyed one or more Mortgage Loans or Mortgaged Properties to an Issuer
pursuant to a Property Transfer Agreement or otherwise.
“OTS”: The Office of Thrift Supervision or any successor thereto.
“P&I Advance”: As defined in Section 3.03(g) hereof.
“P&I Shortfall”: With respect to any Series of Notes and any Payment Date, in
the event that the Series Available Amount allocated (or to be allocated) to
such Series of Notes in respect of such Payment Date will be insufficient to pay
in full (x) the P&I Shortfall Scheduled Principal Payment (if any), in respect
of the Notes of such Series due on such Payment Date and (y) accrued and unpaid
Note Interest in respect of the Notes of such Series due on such Payment Date,
in each case in accordance with the terms of the Series Supplement with respect
to such Series, the amount of such insufficiency on such Payment Date. For the
avoidance of doubt and notwithstanding the foregoing, in no event shall P&I
Shortfall include any Make Whole Amount, Post-ARD Additional Interest or
Deferred Post-ARD Additional Interest
“P&I Shortfall Scheduled Principal Balance”: With respect to any Series of Notes
and any Payment Date, the Scheduled Principal Payment (if any) with respect to
each Class of Notes in such Series other than any such Class of Notes whose
Anticipated Repayment Date (x) occurs on such Payment Date or (y) has occurred
prior to such Payment Date.
“Pari Passu Co-Lender Agreements”: Any co-lender agreement relating to any
Issuer acquiring Pari Passu Loans secured by Mortgaged Properties that also
secure Companion Loans held by parties other than such Issuer.
“Pari Passu Loans”: Mortgage Loans secured by Mortgaged Properties that also
secure on a pari passu basis any Companion Loans.
“Participant”: The holder of a Participation Interest in any Participated
Mortgage Loan.
“Participant Distribution Account”: Any separate account or accounts created and
maintained by the Participant and held on behalf of the related Participant for
pari passu payments due to the Participant.
“Participated Mortgage Loan”: Each Mortgage Loan that is subject to a
Participation Interest.
“Participation Agreement”: A participation agreement, if any, between the
applicable Issuer or the related Originator, as the initial noteholder, and the
Participant creating a pari passu participation interest in a Mortgage Loan, as
amended, restated or otherwise supplemented from time to time.
“Participation Interest”: A participation interest in a Mortgage Loan created
pursuant to a Participation Agreement.
“Participation Interest Principal Balance”: With respect to any Participation
Interest at any date of determination, (a) the principal balance of such
Participation Interest minus (b) the sum of (i) the principal portion of each
Monthly Loan Payment due on the related Participated Mortgage Loan prior to such
date of determination, if received from the related Borrower and allocable to
the related Participant, (ii) all voluntary and involuntary principal
prepayments and other unscheduled collections of principal received with respect
to the related Participated Mortgage Loan and allocable to the related
Participant, (iii) any adjustment thereto as a result of a reduction of
principal by a bankruptcy court or as a result of a modification reducing the
principal amount due on the related Participated Mortgage Loan to the extent
allocable to the Participant, and (iv) the principal portion of any realized
loss attributable to such Participation Interest.
“Participation Interest Servicing Fee”: With respect to any Participation
Interest, the portion of the servicing fees payable in respect of such
Participation Interest.
“Payment Account”: As defined in the Indenture.
“Payment Date”: As defined in the Indenture.
“Payoff Amount”: An amount equal to the Collateral Value of any Mortgage Loan or
Mortgaged Property, as applicable, as of the First Collateral Date with respect
to such Mortgage Loan or Mortgaged Property, plus any due and unpaid Monthly
Loan Payment(s) or Monthly Lease Payment(s), as applicable, and any unreimbursed
Property Protection Advances (plus Advance Interest thereon), Emergency Property
Expenses, Liquidation Fees, Workout Fees, Special Servicing Fees and
Extraordinary Expenses, in each case with respect to such Mortgage Loan or
Mortgaged Property or the related Lease.
“Percentage Rent”: With respect to any Lease that does not provide for the
payment of fixed rent, the rent thereunder, if any, calculated solely as a
percentage of the total sales generated by the related Tenant at the related
Mortgaged Property.
“Performance Undertaking”: As defined in the Indenture.
“Permitted Investments”: Any one or more of the following obligations or
securities:
(i)
direct obligations of, or obligations fully guaranteed as to timely payment of
principal and interest by, the United States of America or any agency or
instrumentality thereof; provided, that such obligations are backed by the full
faith and credit of the United States of America and have a predetermined, fixed
amount of principal due at maturity (that cannot vary or change) and that each
such obligation has a fixed interest rate or has its interest rate tied to a
single interest rate index plus a single fixed spread;

(ii)
obligations of the following agencies or instrumentalities of the United States
of America: the Export-Import Bank, the Farm Credit System Financial Assistance
Corporation, the Rural Economic Community Development Administration, the
General Services Administration, the U.S. Maritime Administration, the Small
Business Administration, the Government National Mortgage Association, the U.S.
Department of Housing & Urban Development, the Federal Housing Administration
and the Federal Financing Bank; provided, that such obligations are backed by
the full faith and credit of the United States of America, have a predetermined,
fixed amount of principal due at maturity (that cannot vary or change) and do
not have an “r” highlight attached to any rating and that each such obligation
has a fixed interest rate or has its interest rate tied to a single interest
rate index plus a single fixed spread;

(iii)
direct obligations of the following agencies or instrumentalities of the United
States of America that are not backed by the full faith and credit of the United
States: the Resolution Funding Corporation, the Federal Home Loan Bank System
(senior debt obligations only), the Federal National Mortgage Association
(senior debt obligations rated “Aaa” by Moody’s and “AAA” by S&P only) or the
Federal Home Loan Mortgage Corporation (senior debt obligations rated “Aaa” by
Moody’s and “AAA” by S&P only); provided, that such obligations have a
predetermined amount of principal due at maturity (that cannot vary or change)
and do not have an “r” highlight attached to any rating and that each such
obligation has a fixed interest rate or has its interest rate tied to a single
interest rate index plus a single fixed spread;

(iv)
uncertificated certificates of deposit, time deposits and bankers’ acceptances
having maturities of not more than 360 days, of any bank or trust company
organized under the laws of the United States of America or any state thereof;
provided, that such items are rated in the highest short-term debt rating
category of each Rating Agency or such lower rating as will not result in a
qualification, downgrading or withdrawal of the rating then assigned to the
Notes by any Rating Agency without giving effect to any Insurance Policy (as
evidenced in writing by each Rating Agency), do not have an “r” highlight
affixed to its rating and have a predetermined fixed amount of principal due at
maturity (that cannot vary or change);

(v)
commercial paper (having original maturities of not more than 270 days) of any
corporation incorporated under the laws of the United States of America or any
state thereof (or of any corporation not so incorporated; provided, that the
commercial paper is denominated in United States dollars and amounts payable
thereunder are not subject to any withholding imposed by any non-United States
jurisdiction) that is rated in the highest short-term debt rating category of
each Rating Agency or such lower rating as will not result in a qualification,
downgrading or withdrawal of the rating then assigned to the Notes by any Rating
Agency without giving effect to any Insurance Policy (as evidenced in writing by
each Rating Agency), does not have an “r” highlight affixed to its rating, has a
predetermined fixed amount of principal due at maturity (that cannot vary or
change) and has a fixed interest rate or has its interest rate tied to a single
interest rate index plus a single fixed spread, or any demand notes that
constitute vehicles for commercial paper rated in the highest unsecured
commercial or finance company paper rating category of each Rating Agency;

(vi)
investments in money market funds rated “AA-mg” (or the equivalent rating) or
higher by each Rating Agency; and

(vii)
any other obligation or security the inclusion of which, as an Eligible
Investment, satisfies the Affirmative Rating Condition.

provided, that (1) no investment described hereunder shall evidence either the
right to receive (x) only interest with respect to such investment or (y) a
yield to maturity greater than 120% of the yield to maturity at par of the
underlying obligations, (2) no investment described hereunder may be purchased
at a price greater than par if such investment may be prepaid or called at a
price less than its purchase price prior to stated maturity (that cannot vary or
change) and (3) such Permitted Investments are either (x) at all times available
or (y) mature prior to the Payment Date on which funds used to acquire such
investment would otherwise be distributed pursuant to Section 2.11 of the
Indenture.
“Person”: Any individual, corporation, partnership, joint venture, association,
joint-stock company, limited liability company, trust, estate, unincorporated
organization or government or any agency, instrumentality or political
subdivision of any government.
“Primary Servicing Office”: The office of the Property Manager or the Special
Servicer, as the context may require, that is primarily responsible for such
party’s servicing obligations hereunder.
“Principal Prepayment”: Any payment of principal voluntarily made by the
Borrower on a Mortgage Loan that is received in advance of its scheduled Due
Date and that is not accompanied by an amount of interest (without regard to any
Yield Maintenance Premium that may have been collected) representing scheduled
interest due on any date or dates in any month or months subsequent to the month
of prepayment.
“Prime Rate”: The “prime rate” published in the “Money Rates” section of The
Wall Street Journal, as such “prime rate” may change from time to time. If The
Wall Street Journal ceases to publish the “prime rate,” then the Indenture
Trustee shall select an equivalent publication that publishes such “prime rate”;
and if such “prime rate” is no longer generally published or is limited,
regulated or administered by a governmental or quasi-governmental body, then the
Indenture Trustee shall select a comparable interest rate index. In either case,
such selection shall be made by the Indenture Trustee in its sole discretion and
the Indenture Trustee shall notify the Property Manager and the Special Servicer
in writing of its selection.
“Property Insurance Policy”: With respect to any Mortgage Loan and/or Mortgaged
Property, any hazard insurance policy, flood insurance policy, title policy,
Environmental Policy, residual value insurance policy or other insurance policy
that is maintained from time to time in respect of such Mortgage Loan and/or
Mortgaged Property (including, without limitation, any blanket insurance policy
maintained by or on behalf of the applicable Issuer).
“Property Insurance Proceeds”: All proceeds received under any Property
Insurance Policy that provides coverage with respect to any Mortgaged Property
or the related Mortgage Loan, if applicable.
“Property Management Fee”: With respect to each Mortgage Loan and each Mortgaged
Property owned by the Issuer, the fee payable to the Property Manager pursuant
to Section 3.11(a).
“Property Management Fee Rate”: With respect to each Mortgage Loan and each
Lease, a fixed percentage rate equal to 0.25% per annum.
“Property Manager”: Spirit Realty, in its capacity as property manager under
this Agreement, or any successor property manager appointed as herein provided.
“Property Manager Additional Servicing Compensation”: As defined in Section
3.11(b).
“Property Protection Advances”: With respect to the Leases, the Mortgage Loans
and the Mortgaged Properties:
(i)    All customary, reasonable and necessary out-of-pocket costs and expenses
incurred by the Property Manager or the Back-up Manager (or, if applicable, the
Back-Up Manager), in connection with servicing the Leases, the Mortgaged
Properties and the Mortgage Loans, in accordance with the Servicing Standard and
this Agreement, for the purpose of paying real estate taxes, premiums on
Property Insurance Policies (not already paid pursuant to Section 2.11 of the
Indenture, as confirmed by the applicable Issuers) and other amounts necessary
to preserve or maintain the security interest and lien of the Indenture Trustee
in, and value of, each related Mortgaged Property (including any costs and
expenses necessary to re-lease such Mortgaged Property), Lease or Mortgage Loan
(including costs and expenses related to collection efforts).
(ii)    All customary, reasonable and necessary out-of-pocket costs and expenses
incurred by the Property Manager or the Back-Up Manager (or, if applicable, the
Special Servicer) in connection with the servicing of a Mortgage Loan after a
default, delinquency or other unanticipated event, or in connection with the
administration of any REO Property, including, but not limited to, the cost of
(a) compliance with the obligations of the Property Manager or the Special
Servicer set forth in Sections 2.04(c), 3.03(c) and 3.17(b), (b) the
preservation, insurance, restoration, protection and management of any
Collateral, including the cost of any “force placed” insurance policy purchased
by the Property Manager to the extent such cost is allocable to a particular
item of Collateral that the Property Manager is required to cause to be insured
pursuant to Section 3.07(a), (c) obtaining any Liquidation Proceeds (insofar as
such Liquidation Proceeds are of the nature described in the definition thereof)
or Property Insurance Proceeds in respect of any Collateral or REO Property, (d)
any enforcement of judicial proceedings with respect to any Collateral,
including foreclosures, and (e) the operation, management, maintenance and
liquidation of any REO Property.
Notwithstanding anything to the contrary, “Property Protection Advances” shall
not include allocable overhead of the Property Manager or the Special Servicer,
such as costs for office space, office equipment, supplies and related expenses,
employee salaries and related expenses and similar internal costs and expenses.
“Property Transfer Agreements”: As defined in the Indenture.
“Protective Mortgage Loan”: Means any Mortgage Loan (a) with respect to which
Spirit Realty or an affiliate thereof is the Borrower and (b) that was acquired
by any Issuer in lieu of such Issuer acquiring the Mortgaged Property or
Mortgaged Properties securing such Mortgage Loan in order to reduce or eliminate
any actual or potential liability that such Issuer would have had in the event
that such Mortgaged Property or Mortgaged Properties were acquired by such
Issuer.
“Purchase Option Deficiency”: An amount equal to the deficiency, if any, between
125% of the Allocated Loan Amount of a Mortgaged Property released in connection
with a Third Party Purchase Option and the related Third Party Option Price for
such Mortgaged Property.
“Purchase Premium”: As defined in Section 7.01(c).
“Qualified Insurer”: An insurance company or security or bonding company
qualified to write the related Property Insurance Policy in the relevant
jurisdiction.
“Qualified Substitute Mortgage Loan”: Any Qualified Substitute Protective
Mortgage Loan or any other commercial real estate loan acquired by the
applicable Issuer (a) in substitution for a Released Mortgage Loan, (b) with the
proceeds (or a portion thereof) from the sale of a Released Mortgage Loan or (c)
with the proceeds (or a portion thereof) of a Balloon Payment or Principal
Prepayment on a Mortgage Loan and which, in the case of any such commercial real
estate loan, as of the date of the acquisition thereof, (i) is secured by one or
more Mortgaged Properties that would constitute a Qualified Substitute Mortgaged
Property (other than any requirements set forth in clauses (iii) and (vii) of
the definition thereof) in the event that it (or they) were exchanged by such
Issuer for the Mortgaged Property (or Mortgaged Properties) securing such
Released Mortgage Loan or the Mortgage Loan with respect to which such Balloon
Payment or Principal Prepayment was received, as applicable (it being understood
that, for the purposes of this clause (i), the Collateral Value of each such
Mortgaged Property shall be determined in accordance with clause (i) of the
definition of “Collateral Value” as if it did not secure a Mortgage Loan), (ii)
has an unpaid principal balance that, when combined with any cash proceeds
received (or to be received) in connection with such substitution or such sale,
if applicable, and the principal balance of each other commercial real estate
loan acquired (or to be acquired) by the applicable Issuer in substitution for
such Released Mortgage Loan or with the proceeds of such sale or such Balloon
Payment or Principal Prepayment, as applicable, is not less than the unpaid
principal balance of such Released Mortgage Loan or the amount of such Balloon
Payment or Principal Prepayment, as applicable (other than the amount of such
Balloon Payment or Principal Prepayment that will remain in the Release Account
after giving effect to such acquisition), (iii) has an Interest Rate not more
than one percentage point less than such Released Mortgage Loan or the Mortgage
Loan with respect to which such Balloon Payment or Principal Prepayment was
made, as applicable, (iv) subject to any exceptions with respect to which the
Affirmative Rating Condition is satisfied or the Requisite Global Majority has
consented, the applicable Issuer has obtained from an Originator or itself has
made, with respect to such commercial real estate loan, all of the
representations and warranties originally made with respect to such Released
Mortgage Loan or Mortgage Loan with respect to which such Balloon Loan or
Principal Prepayment was made (with each date therein referring to, unless
otherwise expressly stated, the date of such acquisition), (v) pays interest
and, if applicable, principal on a monthly basis, (vi) has been approved in
writing by the Support Provider, (vii) has a maturity date that is not more than
one year earlier than such Released Mortgage Loan or Mortgage Loan with respect
to which the Balloon Payment or Principal Prepayment was made, (viii) if such
commercial real estate loan would constitute a Balloon Loan and either such
Released Mortgage Loan was a Balloon Loan or such commercial real estate loan is
being acquired with the proceeds of a Balloon Payment, such commercial real
estate loan has a balloon payment that is not more than 10.0% larger than the
Balloon Payment relating to such Released Mortgage Loan or such Balloon Payment,
as applicable and (ix) that has a Loan-to-Value Ratio no greater than the higher
of (a) 80.0% and (b) the Loan-to-Value Ratio of the Released Mortgage Loan (or
the Mortgage Loan with respect to which the Balloon Payment or Principal
Prepayment was made). If one or more of the foregoing criteria are not met (x)
other than with respect to a commercial real estate loan being acquired with the
proceeds of a Balloon Payment or Principal Prepayment, such commercial real
estate loan will be a Qualified Substitute Mortgage Loan if the Qualified
Substitute Mortgage Loan Waiver Criteria are satisfied with respect to such
commercial real estate loan or (y) with respect to a commercial real estate loan
being acquired with the proceeds of a Balloon Payment or Principal Prepayment,
such commercial real estate loan will be a Qualified Substitute Mortgage Loan if
the Special Servicer considers such acquisition to be in the interest of the
Noteholders and the Rating Condition is satisfied in connection with such
acquisition.
“Qualified Substitute Mortgage Loan Waiver Criteria”: Means criteria that will
be satisfied with respect to any commercial real estate loan in the event that:
(1) the Special Servicer considers the acquisition by the applicable Issuer of
such commercial real estate loan to be in the interest of the Noteholders and
(2) either (x) the Affirmative Rating Condition is satisfied in connection with
such acquisition or (y) both (A) the Rating Condition is satisfied in connection
with such acquisition and (B) after giving effect to such acquisition, the
aggregate Collateral Values (determined as of the date of acquisition by the
applicable Issuer) of all commercial real estate loans acquired pursuant to this
clause (y) and all commercial real estate properties acquired pursuant to clause
(2)(y) of the Qualified Substitute Mortgaged Property Waiver Criteria, in each
case during the Closing Date Period in which such acquisition occurs, will not
exceed 5.0% of the Aggregate Collateral Value (determined as of the Starting
Closing Date with respect to such Closing Date Period).
“Qualified Substitute Mortgaged Property”: Any commercial real estate property
acquired by the applicable Issuer (a) in substitution for a Released Mortgaged
Property or a Released Mortgage Loan, (b) with the proceeds (or a portion
thereof) from the sale of a Released Mortgaged Property or Released Mortgage
Loan or (c) with the proceeds (or a portion thereof) of a Balloon Payment or
Principal Prepayment on a Mortgage Loan and which, in any case, as of the date
of the acquisition thereof, (i) has a Fair Market Value that, when combined with
any cash proceeds received (or to be received) in connection with such
substitution or such sale, if applicable, and the Fair Market Value of each
other commercial real estate property acquired (or to be acquired) by the Issuer
in substitution for such Released Mortgaged Property or Released Mortgage Loan
or with the proceeds of such sale or such Balloon Payment or Principal
Prepayment, as applicable, is equal to or greater than (x) in the case of a
Released Mortgaged Property, the Fair Market Value of such Released Mortgaged
Property, (y) in the case of a Released Mortgage Loan, the principal balance of
such Released Mortgage Loan or (z) in the case of a Balloon Payment or Principal
Prepayment, the amount of such Balloon Payment or Principal Prepayment, as
applicable (other than the amount of such Balloon Payment or Principal
Prepayment that will remain in the Release Account after giving effect to such
acquisition), (ii) has a Collateral Value that, when combined with any cash
proceeds received (or to be received) in connection with such substitution or
such sale, if applicable, and the Collateral Value of each other commercial real
estate property acquired (or to be acquired) by the Issuer in substitution for
such Released Mortgaged Property or Released Mortgage Loan or with the proceeds
of such sale or such Balloon Payment or Principal Prepayment, as applicable, is
equal to or greater than (x) in the case of a Released Mortgaged Property, the
Collateral Value of such Released Mortgaged Property, (y) in the case of a
Released Mortgage Loan, the principal balance of such Released Mortgage Loan or
(z) in the case of a Balloon Payment or Principal Prepayment, the amount of such
Balloon Payment or Principal Prepayment, as applicable (other than the amount of
such Balloon Payment or Principal Prepayment that will remain in the Release
Account after giving effect to such acquisition), (iii) subject to any
exceptions with respect to which the Affirmative Rating Condition is satisfied
or the Requisite Global Majority has consented, such Issuer has obtained from an
Originator or itself has made, with respect to such commercial real estate
property, all of the representations and warranties originally made with respect
to such Released Mortgaged Property, or, in the event that such commercial real
estate property is being acquired in substitution for, or with the proceeds of,
any Released Mortgage Loan, or the proceeds of any Balloon Payment or Principal
Prepayment of a Mortgage Loan, the representations contemplated by Section 2.19
of the Indenture for Mortgaged Properties (in each case, with each date therein
referring to, unless otherwise expressly stated, the date of such acquisition),
(iv) in the event that such commercial real estate property were included as a
Mortgaged Property in the Collateral Pool as of the end of the Collection Period
preceding the Collection Period in which such acquisition occurs, it would not
have lowered the weighted average of the FCCR for all Mortgaged Properties in
the Collateral Pool and all Mortgaged Properties securing Mortgage Loans in the
Collateral Pool, based upon the most recent determination of each such FCCR by
the Property Manager (weighted based on the Allocated Loan Amount of each such
Mortgaged Property), (v) in the event that any lease relating to such commercial
real estate property were included as a “Lease” in the Collateral Pool as of the
end of the Collection Period preceding the Collection Period in which such
acquisition occurs, it would not have lowered the weighted average of the
Monthly Lease Payments for all Leases in the Collateral Pool and all leases
relating to Mortgaged Properties securing Mortgage Loans in the Collateral Pool
(weighted based on the Allocated Loan Amount of each such Mortgaged Property),
(vi) in the event that any lease relating to such commercial real estate
property were included as a “Lease” in the Collateral Pool as of the end of the
Collection Period preceding the Collection Period in which such acquisition
occurs, it would not have lowered the weighted average of the remaining lease
term for all Leases in the Collateral Pool and all leases relating to Mortgaged
Properties securing Mortgage Loans in the Collateral Pool (weighted based on the
Allocated Loan Amount of each such Mortgaged Property), (vii) if the tenant
thereof or any third party has an option to purchase such commercial real estate
property, the contractual amount of such option price is no less than what the
Allocated Loan Amount of such commercial real estate property would be after
giving effect to such acquisition, (viii) has been approved in writing by the
Support Provider, (ix) is leased pursuant to a “triple net” lease and (x) has an
appraisal that meets the applicable requirements set forth in the definition of
“Appraised Value.” If one or more of the foregoing criteria are not such
commercial real estate property will be a Qualified Substitute Mortgaged
Property if the “Qualified Substitute Mortgaged Property Waiver Criteria are
satisfied with respect to such commercial real estate property.
“Qualified Substitute Mortgaged Property Waiver Criteria”: Means criteria that
will be satisfied with respect to any commercial real estate property in the
event that: (1) the Special Servicer considers the acquisition by the applicable
Issuer of such commercial real estate property to be in the interest of the
Noteholders and (2) either (x) the Affirmative Rating Condition is satisfied in
connection with such acquisition or (y) both (A) the Rating Condition is
satisfied in connection with such acquisition and (B) after giving effect to
such acquisition, the aggregate Collateral Values (determined as of the date of
acquisition by the Issuer) of all commercial real estate properties acquired
pursuant to this clause (y) and all commercial real estate loans acquired
pursuant to clause (2)(y) of the Qualified Substitute Mortgage Loan Waiver
Criteria, in each case during the Closing Date Period in which such acquisition
occurs, will not exceed 5.0% of the Aggregate Collateral Value (determined as of
the Starting Closing Date with respect to such Closing Date Period).
“Qualified Substitute Protective Mortgage Loan”: Means any Protective Mortgage
Loan that (i) is secured by one or more Mortgaged Properties that would
constitute a Qualified Substitute Mortgaged Property (other than any
requirements set forth in clauses (iii) and (vii) of the definition thereof) in
the event that it (or they) were exchanged by an Issuer for the Released
Mortgaged Property (it being understood that, for the purposes of this clause
(i), the Collateral Value of each such Mortgaged Property shall be determined in
accordance with clause (i) of the definition of “Collateral Value” as if it did
not secure a Mortgage Loan), (ii) has an unpaid principal balance that, when
combined with any cash proceeds received (or to be received) in connection with
the substitution or sale of the applicable Released Mortgaged Property, if
applicable, and the principal balance of each other commercial real estate loan
or commercial real estate property acquired (or to be acquired) by the
applicable Issuer in substitution for such Released Mortgaged Property or with
the proceeds of such sale or substitution, is not less than the Collateral Value
of such Released Mortgaged Property, (iii) with respect to which, subject to any
exceptions with respect to which the Affirmative Rating Condition is satisfied
or the Requisite Global Majority has consented, the applicable Issuer has
obtained from an Originator or itself has made, with respect to such Protective
Mortgage Loan, the representations and warranties set forth herein with respect
to Mortgage Loans (with each date therein referring to, unless otherwise
expressly stated, the date of such acquisition) and (iv) has been approved in
writing by the Support Provider.
“Rating Agency”: As defined in the Indenture.
“Rating Condition”: As defined in the Indenture.
“Re-Appraised Value: Means with respect to each Mortgaged Property that is the
subject of a Global Appraisal Event, the Appraised Value that is determined with
respect to such Mortgaged Property in connection with such Global Appraisal
Event. In the event that multiple Global Appraisal Events occur with respect to
the same Mortgaged Property, the Appraised Value determined with respect to the
most recent Global Appraisal Event shall constitute the Re-Appraised Value of
such Mortgaged Property.
“Reimbursement Rate”: The rate per annum applicable to the accrual of Advance
Interest, which rate per annum is equal to the Prime Rate plus 2.0%.
“Release”: As defined in Section 7.01(a).
“Release Account”: The segregated account established and maintained by the
Indenture Trustee on behalf of the Noteholders and the Issuers.
“Release Price”: As defined in Section 7.01(b).
“Released Mortgage Loan”: As defined in Section 7.01(a).
“Released Mortgaged Property”: As defined in Section 7.01(a).
“Remittance Date”: The Business Day preceding each Payment Date.
“Removed Mortgaged Property”: Each Third Party Option Mortgaged Property and
each Lease Transfer Mortgaged Property, released at any time from the lien of
the Indenture.
“REO Acquisition”: The acquisition of any REO Property pursuant to Section 3.09.
“REO Disposition”: The sale or other disposition of any REO Property pursuant to
Section 3.18.
“REO Property”: A Mortgaged Property acquired by or on behalf of the Indenture
Trustee through foreclosure, acceptance of a deed-in-lieu of foreclosure or
otherwise in accordance with applicable law in connection with the default or
imminent default of a Mortgage Loan.
“REO Revenues”: All income, rents, profits and proceeds derived from the
ownership, operation or leasing of any REO Property.
“Request for Release”: A request signed by a Servicing Officer, as applicable,
of the Property Manager substantially in the form of Exhibit B attached hereto
or of the Special Servicer substantially in the form of Exhibit C attached
hereto.
“Requisite Global Majority”: As defined in the Indenture.
“Responsible Officer”: As defined in the Indenture.
“Restaurant Concept”: With respect to any properties operated within the
Restaurant Business Sector, any chain of properties that share substantially the
same characteristics.
“Retail Industry”: All industry sectors where goods are sold directly to end
users.
“S&P”: Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.
“Series”: As defined in the Indenture.
“Series Closing Date”: As defined in the Indenture.
“Series Supplement”: As defined in the Indenture.
“Service Industry”: All industry sectors where services are provided to end
users.
“Servicer Replacement Event”: The meaning specified in Section 6.01(a).
“Servicing Account”: The segregated account or accounts created and maintained
pursuant to Section 3.03(a).
“Servicing Fees”: With respect to each Mortgage Loan, Mortgaged Property and
Lease, the Property Management Fee, the Back-Up Fee, the Special Servicing Fee,
if any, and the Additional Servicing Compensation, if any.
“Servicing File”: Any documents (other than documents required to be part of the
related Loan File or Lease File) in the possession of the Property Manager or
the Special Servicer and relating to the origination and servicing of any
Mortgage Loan or Lease or the administration of any Mortgaged Property
(including copies of all applicable Property Insurance Policies with respect
thereto).
“Servicing Officer”: Any officer or employee of the Property Manager or the
Special Servicer, as applicable, involved in, or responsible for, the
administration, management and servicing of the Mortgage Loans, Mortgaged
Properties and Leases, whose name and specimen signature appear on the list of
servicing officers furnished, from time to time, by such party to the applicable
Issuers and the Indenture Trustee.
“Servicing Standard”: To provide property management services for the Mortgaged
Properties and to service and special service the Mortgage Loans and Leases on
behalf of the applicable Issuers in accordance with applicable law, the terms of
this Agreement, the terms of the respective Mortgage Loans and Leases and, to
the extent consistent with the foregoing, (x) in the same manner in which, and
with the same care, skill, prudence and diligence with which, the Property
Manager or the Special Servicer, as the case may be, (a) services and
administers similar mortgage loans, leases and mortgaged properties for other
third party portfolios or (b) administers similar mortgage loans, leases and
mortgaged properties for its own account or (y) in a manner normally associated
with the servicing and administration of similar properties, whichever standard
is highest, in all cases taking into account the best interests of the
Noteholders and taking into consideration the maximization of revenue, but
without regard to: (i) any known relationship that the Property Manager or
Special Servicer, or an Affiliate of the Property Manager or Special Servicer,
may have with any Issuer, any Originator, the Support Provider, any Tenant, any
Borrower, any of their respective Affiliates or any other party to the
Transaction Documents; (ii) the ownership of any Note or LLC Interest by the
Property Manager or Special Servicer or any Affiliate of the Property Manager or
Special Servicer, as applicable; (iii) the Property Manager’s obligation to make
Advances, to incur servicing expenses or to withdraw (or, in the event the
Property Manager is Spirit Realty, to direct the Indenture Trustee to withdraw)
funds from the Collection Account to pay Emergency Property Expenses with
respect to the Mortgage Loans, the Leases or the Mortgaged Properties; (iv) the
Property Manager’s or Special Servicer’s right to receive compensation for its
services or reimbursements of the costs under this Agreement; (v) the ownership,
servicing or management for others, by the Property Manager, the Special
Servicer or any Originator or other Affiliate of any other leases or property;
(vi) the repurchase and indemnification obligations of the Originators or
Support Provider; or (vii) the existence of any loans made to a Tenant by the
Property Manager, the Special Servicer or Spirit Realty or any Affiliate of the
Property Manager, the Special Servicer or Spirit Realty.
“Servicing Transfer Agreement”: As defined in Section 5.04.
“Servicing Transfer Date”: As defined in Section 5.04.
“Servicing Transfer Event”: With respect to any Mortgaged Property, the
occurrence of any of the events described in clauses (a) through (e) of the
definition of “Specially Serviced Lease.” With respect to any Mortgage Loan, the
occurrence of any of the events described in clauses (a) through (e) of the
definition of “Specially Serviced Loan.”
“Special Servicer”: Spirit Realty, in its capacity as special servicer under
this Agreement, or any successor special servicer appointed as herein provided.
“Special Servicer Additional Servicing Compensation”: As defined in Section
3.11(d).
“Special Servicer Report”: As defined in Section 4.01(b).
“Special Servicing Fee”: With respect to each Specially Serviced Asset, the fee
designated as such and payable to the Special Servicer pursuant to the first
paragraph of Section 3.11(c).
“Special Servicing Fee Rate”: With respect to each Specially Serviced Asset, a
fixed percentage rate equal to 0.75% per annum.
“Specially Serviced Asset”: A Specially Serviced Lease or a Specially Serviced
Loan.
“Specially Serviced Lease”: Any Mortgaged Property as to which any of the
following events has occurred:
(a) any Monthly Lease Payment becomes delinquent for 60 or more consecutive
days;
(b) the Property Manager determines in its good faith and reasonable judgment
that a default in making a Monthly Lease Payment is likely to occur within 30
days and is not likely to be remedied for 60 days;
(c) the Property Manager receives written notice from the Tenant indicating that
such Tenant cannot make future Monthly Lease Payments or requesting a reduction
in the amount of its Monthly Lease Payments;
(d) a default (other than as described in clause (a) above) occurs that
materially and adversely affects the interests of the Issuers and that continues
unremedied for the applicable grace period under the terms of the Lease (or, if
no grace period is specified, for 30 days); or
(e) the related Tenant becomes insolvent, readjusts its debt, is subject to
marshaling of assets and liabilities, or similar proceedings in respect of the
related Tenant occur, or as to which the related Tenant (in the good faith and
reasonable judgment of the Property Manager) takes actions indicating its
insolvency or its inability to pay its obligations or the Property Manager or
the Special Servicer receives notice of commencement of foreclosure or similar
proceedings with respect to the related Mortgaged Property.
“Specially Serviced Lease Trigger Event”: Each of the circumstances identified
in clauses (a) through (e) of the definition of the term “Specially Serviced
Lease”.
“Specially Serviced Loan”: Any Mortgage Loan as to which any of the following
events has occurred:
(a) any Monthly Loan Payment becomes delinquent for 60 or more consecutive days;
(b) the Property Manager determines in its good faith and reasonable judgment
that a default in making a Monthly Loan Payment is likely to occur within 30
days and is not likely to be remedied for 60 days;
(c) the Property Manager receives written notice from the Borrower indicating
that such Borrower cannot make future Monthly Loan Payments or requesting a
reduction in the amount of its payment;
(d) a default (other than as described in clause (a) above) occurs that
materially and adversely affects the interests of the Issuers and that continues
unremedied for the applicable grace period under the terms of the Mortgage Loan
(or, if no grace period is specified, for 30 days); or
(e) the related Borrower becomes insolvent, readjusts its debt, is subject to
marshaling of assets and liabilities, or similar proceedings in respect of the
related Borrower occur, or as to which the related Borrower (in the good faith
and reasonable judgment of the Property Manager) takes actions indicating its
insolvency or its inability to pay its obligations or the Property Manager or
the Special Servicer receives notice of commencement of foreclosure or similar
proceedings with respect to the related Mortgaged Property.
“Specially Serviced Loan Trigger Event”: Each of the circumstances identified in
clauses (a) through (e) of the definition of the term “Specially Serviced Loan”.
“Spirit Realty”: Spirit Realty, L.P., a Delaware limited partnership, and its
successors and assigns.
“Spirit SPE”: Any special purpose, bankruptcy remote subsidiary (direct or
indirect) of Spirit Realty (other than any Originator).
“Starting Closing Date”: With respect to any Closing Date Period, the Series
Closing Date upon which such Closing Date Period commences.
“Sub-Manager”: Any Person with which the Property Manager or the Special
Servicer has entered into a Sub-Management Agreement.
“Sub-Management Agreement”: The written contract between the Property Manager or
the Special Servicer, on the one hand, and any Sub-Manager, on the other hand,
relating to servicing and administration of Mortgage Loans, Leases and Mortgaged
Properties, as provided in Section 3.21, as may be amended, supplemented or
otherwise modified.
“Successor Property Manager”: As defined in Section 6.01(b).
“Successor Replacement Date”: As defined in Section 6.01(b).
“Successor Special Servicer”: As defined in Section 6.01(b).
“Support Provider”: Spirit Realty or any successor support provider.
“Sweep Period”: As defined in the Indenture.
“Tax Required Condition”: As defined in Section 7.01(a).
“Tenant”: With respect to each Lease, the tenant under such Lease and any
successor or assign thereof.
“Third Party Option Mortgaged Property”: As defined in Section 7.02(a).
“Third Party Option Price”: A cash price equal to the amount specified in a
related Lease or other Lease Document or related agreement, as payable by a
Tenant or any other Person in connection with the exercise of a Third Party
Purchase Option.
“Third Party Purchase Option”: An option of a Tenant or any other Person under
or in connection with a Lease or related agreements to purchase the related
Mortgaged Property before or at the expiration of the Lease term.
“Title Company”: As defined in Section 2.03(a).
“Title Insurance Policies”: As defined in Section 2.03(a).
“Total Debt Service”: As defined in the Indenture.
“Transfer Date”: The date on which a Mortgage Loan or Mortgaged Property is
acquired by the applicable Issuer.
“Transaction Documents”: As defined in the Indenture.
“Unscheduled Principal Payment”: On any Payment Date, the sum of (a) the
Unscheduled Proceeds deposited into the Collection Account during the Collection
Period relating to such Payment Date plus (b) any Purchase Option Deficiency
from such Collection Period, together with any Purchase Option Deficiency from
any prior Payment Date or related Collection Period with respect to which
Available Amounts were not allocated to any Series pursuant to Section 2.11(b)
the Indenture.
“Unscheduled Proceeds”: Collectively, Liquidation Proceeds, Condemnation
Proceeds, Property Insurance Proceeds, Release Prices, Balloon Payments and
Purchase Premiums; provided, however, that any amounts which are on deposit in
the Release Account shall not be deemed Unscheduled Proceeds until such amounts
have been transferred to the Collection Account.
“Uniform Commercial Code”: The Uniform Commercial Code as in effect in any
applicable jurisdiction.
“Workout Fee”: With respect to each Corrected Loan and each Corrected Lease, the
fee payable to the Special Servicer pursuant to Section 3.11(f).
“Workout Fee Rate”: With respect to each Corrected Loan and each Corrected
Lease, a fixed percentage rate equal to 0.50%.
“Yield Maintenance Premium”: With respect to any Mortgage Loan, any premium,
penalty or fee paid or payable, as the context requires, by a Borrower in
connection with a Principal Prepayment on or other early collection of principal
of a Mortgage Loan.
Section 1.02.    Other Definitional Provisions.
(a)    All terms defined in this Agreement shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.
(b)    As used in this Agreement and in any certificate or other document made
or delivered pursuant hereto or thereto, accounting terms not defined in this
Agreement or in any such certificate or other document, and accounting terms
partly defined in this Agreement or in any such certificate or other document,
to the extent not defined, shall have the respective meanings given to them
under GAAP. To the extent that the definitions of accounting terms in this
Agreement or in any such certificate or other document are inconsistent with the
meanings of such terms under GAAP, the definitions contained in this Agreement
or in any such certificate or other document shall control.
(c)    The words “hereof,” “herein,” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement; Section and Exhibit references
contained in this Agreement are references to Sections and Exhibits in or to
this Agreement unless otherwise specified; a reference to a subsection or other
subdivision without further reference to a Section is a reference to such
subsection or other subdivision as contained in the Section in which the
reference appears; and the words “include” and “including” shall mean without
limitation by reason of enumeration.
(d)    The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as the feminine and neuter genders of such terms.
(e)    Any agreement, instrument or statute defined or referred to herein or in
any instrument or certificate delivered in connection herewith means such
agreement, instrument or statute as from time to time amended, modified or
supplemented and includes (in the case of agreements or instruments) references
to all attachments thereto and instruments incorporated therein; references to a
Person are also to its permitted assignees.
Section 1.03.    Certain Calculations in Respect of the Leases and the Mortgage
Loans.
(a)    All amounts collected in respect of any Lease in the form of payments
from the related Tenants, Guaranties, Property Insurance Proceeds or otherwise
shall be applied to amounts due and owing under the Lease in accordance with the
express provisions of such Lease, and all amounts collected in respect of any
Mortgage Loan in the form of payments from the related Borrower, Guaranties,
Liquidation Proceeds or Property Insurance Proceeds shall be applied to amounts
due and owing under the related Mortgage Note and Mortgage (including for
principal and accrued and unpaid interest) in accordance with the express
provisions of the related Mortgage Note and Mortgage; in the absence of such
express provisions, all amounts collected shall be applied for purposes of this
Agreement: (i) with respect to amounts collected in respect to any Lease, first,
as a recovery of any related and unreimbursed Property Protection Advances, and
second, in accordance with the Servicing Standard, but subject to Section
1.03(c), as a recovery of any other amounts then due and owing under such Lease,
including, without limitation, Additional Rent and Default Interest; and (ii)
with respect to amounts collected in respect of any Mortgage Loan, first, as a
recovery of any related and unreimbursed Property Protection Advances, second,
as a recovery of accrued and unpaid interest at the related Interest Rate on
such Mortgage Loan to but not including, as appropriate, the date of receipt or
the Due Date in the Collection Period of receipt, third, as a recovery of
principal of such Mortgage Loan then due and owing, including by reason of
acceleration of the Mortgage Loan following a default thereunder (or, if a
liquidation event has occurred in respect of such Mortgage Loan, a recovery of
principal to the extent of its entire remaining unpaid principal balance),
fourth, as a recovery of any Yield Maintenance Premium then due and owing under
such Mortgage Loan, fifth, in accordance with the Servicing Standard, but
subject to Section 1.03(c), as a recovery of any other amounts then due and
owing under such Mortgage Loan, including Default Interest, and sixth, as a
recovery of any remaining principal of such Mortgage Loan to the extent of its
entire remaining unpaid principal balance. Any proceeds derived from an unleased
Mortgaged Property (exclusive of related operating costs, including
reimbursement of Property Protection Advances made by the Property Manager or
the Back-Up Manager in connection with the operation and disposition of such
Mortgaged Property) shall be applied by the Property Manager in the same manner
as if they were Monthly Lease Payments due on the previously existing Lease for
such Mortgaged Property until such Lease becomes a Liquidated Lease pursuant to
the terms of such Lease and the related Lease Documents. With respect to any
Companion Loan or Participated Mortgage Loan, the amounts collected in respect
of such Mortgage Loan shall be allocated in accordance with the applicable Pari
Passu Co-Lender Agreement or Participation Agreement therefor.
(b)    Collections in respect of each REO Property (exclusive of amounts to be
applied to the payment of the costs of operating, managing, maintaining and
disposing of such REO Property) shall be treated: first, as a recovery of any
related and unreimbursed Property Protection Advances; second, as a recovery of
accrued and unpaid interest on the related Mortgage Loan at the related Interest
Rate to but not including the Due Date in the Collection Period of receipt;
third, as a recovery of principal of the related Mortgage Loan to the extent of
its entire unpaid principal balance; and fourth, in accordance with the
Servicing Standard, but subject to Section 1.03(c), as a recovery of any other
amounts deemed to be due and owing in respect of the related Mortgage Loan.
(c)    Insofar as amounts received in respect of any Lease, Mortgage Loan or REO
Property which are allocable to fees and charges owing in respect of such Lease,
Mortgage Loan or REO Property which constitute Additional Servicing Compensation
payable to the Property Manager or Special Servicer are insufficient to cover
the full amount of such fees and charges, such amounts shall be allocated
between such of those fees and charges as are payable to the Property Manager,
on the one hand, and as are payable to the Special Servicer, on the other, pro
rata in accordance with their respective entitlements with respect to such
Lease, Mortgage Loan or REO Property.
(d)    The foregoing applications of amounts received in respect of any Lease,
Mortgage Loan or REO Property shall be determined by the Property Manager and
reflected in the appropriate monthly Determination Date Report and any Modified
Collateral Detail and Realized Loss Report.
(e)    Notwithstanding the early termination of any Lease resulting from a
default by the related Tenant, such Lease will be treated for purposes of
determining Servicing Fees and Indenture Trustee Fees as remaining in effect
until such Lease becomes a Liquidated Lease.
Section 1.04.    Fee Calculations; Interest Calculations.
(a)    The calculation of the Servicing Fees shall be made in accordance with
Section 3.11. All dollar amounts calculated hereunder shall be rounded to the
nearest penny with one-half of one penny being rounded up.
(b)    The amount of interest accrued on each Mortgage Loan during any Interest
Accrual Period will be calculated in arrears based on the terms specified in the
related Mortgage Documents.
ARTICLE II    

REPRESENTATIONS AND WARRANTIES; RECORDINGS AND FILINGS; BOOKS AND RECORDS;
DEFECT, BREACH, CURE, REPURCHASE AND SUBSTITUTION; FINANCIAL COVENANTS
Section 2.01.    Representations and Warranties of Spirit Realty and the Back-Up
Manager.
(f)    Spirit Realty represents and warrants to the other parties hereto, and
for the benefit of the Issuers, the Indenture Trustee on behalf of the
Noteholders, as of each Series Closing Date:
(i)    Spirit Realty is a limited partnership duly organized, validly existing,
and in good standing under the laws of the State of Delaware and is in
compliance with the laws of each state (within the United States of America) in
which any Mortgaged Property is located to the extent necessary to its
performance under this Agreement;
(ii)    The execution and delivery of this Agreement by Spirit Realty, and the
performance and compliance with the terms of this Agreement by Spirit Realty, do
not violate its organizational documents or constitute an event that, with
notice or lapse of time, or both, would constitute a default under, or result in
the breach of, any material agreement or other instrument to which it is a party
or by which it is bound;
(iii)    Spirit Realty has the power and authority to enter into and consummate
all transactions to be performed by it contemplated by this Agreement, has duly
authorized the execution, delivery and performance by it of this Agreement, and
has duly executed and delivered this Agreement;
(iv)    This Agreement, assuming due authorization, execution and delivery by
each of the other parties hereto, constitutes a valid, legal and binding
obligation of Spirit Realty, enforceable against Spirit Realty in accordance
with the terms hereof (except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws affecting creditors’ rights generally or by general equitable
principles, whether considered in a proceeding at law or in equity and by an
implied covenant of good faith and fair dealing);
(v)    Spirit Realty is not in violation of, and its execution and delivery of
this Agreement and its performance and compliance with the terms of this
Agreement will not constitute a violation of, any law, any order or decree of
any court or arbiter, or any order, regulation or demand of any federal, state
or local governmental or regulatory authority, which violation is likely to
affect materially and adversely either the ability of Spirit Realty to perform
its obligations under this Agreement or the financial condition of Spirit
Realty;
(vi)    No litigation is pending or, to Spirit Realty’s knowledge, threatened
against Spirit Realty that is reasonably likely to be determined adversely to
Spirit Realty and, if determined adversely to Spirit Realty, would prohibit
Spirit Realty from entering into this Agreement or that, in Spirit Realty’s good
faith and reasonable judgment, is likely to materially and adversely affect
either the ability of Spirit Realty to perform its obligations under this
Agreement or the financial condition of Spirit Realty;
(vii)    No consent, approval, authorization or order under any court or
governmental agency or body is required for the execution, delivery and
performance by Spirit Realty of, or the compliance by Spirit Realty with, this
Agreement or the consummation of the transactions of Spirit Realty contemplated
by this Agreement, except for any consent, approval, authorization or order that
has been obtained or that if not obtained would not have a material and adverse
affect on the ability of Spirit Realty to perform its obligations hereunder; and
(viii)    Each officer and employee of Spirit Realty that has responsibilities
concerning the management, servicing and administration of Mortgaged Properties,
Leases and Mortgage Loans is covered by errors and omissions insurance and the
fidelity bond as and to the extent required by Section 3.07(c).
(g)    The representations and warranties of Spirit Realty set forth in Section
2.01(a) shall survive the execution and delivery of this Agreement and shall
inure to the benefit of the Persons to whom and for whose benefit they were made
until all amounts owed to the Noteholders under or in connection with this
Agreement, the Indenture and the Notes have been indefeasibly paid in full. Upon
discovery by any party hereto of any breach of any of the foregoing
representations and warranties, the party discovering such breach shall give
prompt written notice to the other parties.
(h)    Any successor Property Manager or Special Servicer shall be deemed to
have made, as of the date of its succession, each of the representations and
warranties set forth in Section 2.01(a), subject to such appropriate
modifications to the representation and warranty set forth in Section 2.01(a)(i)
to accurately reflect such successor’s jurisdiction of organization and whether
it is a corporation, partnership, bank, association or other type of
organization.
(i)    The Back-Up Manager represents and warrants to the other parties hereto,
and for the benefit of the Issuers and the Indenture Trustee on behalf of the
Noteholders, as of each Series Closing Date:
(i)    The Back-Up Manager is a national banking association duly organized,
validly existing, and in good standing under the laws of the United States of
America and is in compliance with the laws of each state (within the United
States of America) in which any Mortgaged Property is located to the extent
necessary to its performance under this Agreement;
(ii)    The execution and delivery of this Agreement by the Back-Up Manager, and
the performance and compliance with the terms of this Agreement by the Back-Up
Manager, do not violate its organizational documents or constitute an event
that, with notice or lapse of time, or both, would constitute a default under,
or result in the breach of, any material agreement or other instrument to which
it is a party or by which it is bound;
(iii)    The Back-Up Manager has the corporate power and authority to enter into
and consummate all transactions to be performed by it contemplated by this
Agreement, has duly authorized the execution, delivery and performance by it of
this Agreement, and has duly executed and delivered this Agreement;
(iv)    This Agreement, assuming due authorization, execution and delivery by
each of the other parties hereto, constitutes a valid, legal and binding
obligation of the Back-Up Manager, enforceable against the Back-Up Manager in
accordance with the terms hereof (except as such enforceability may be limited
by bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws affecting creditors’ rights generally or by general equitable
principles, whether considered in a proceeding at law or in equity and by an
implied covenant of good faith and fair dealing);
(v)    The Back-Up Manager is not in violation of, and its execution and
delivery of, this Agreement and its performance and compliance with the terms of
this Agreement will not constitute a violation of, any law, any order or decree
of any court or arbiter, or any order, regulation or demand of any federal,
state or local governmental or regulatory authority, which violation is likely
to affect materially and adversely either the ability of the Back-Up Manager to
perform its obligations under this Agreement or the financial condition of the
Back-Up Manager;
(vi)    No litigation is pending or, to the Back-Up Manager’s knowledge,
threatened against the Back-Up Manager that is reasonably likely to be
determined adversely to the Back-Up Manager and, if determined adversely to the
Back-Up Manager, would prohibit the Back-Up Manager from entering into this
Agreement or that, in the Back-Up Manager’s good faith and reasonable judgment,
is likely to materially and adversely affect either the ability of the Back-Up
Manager to perform its obligations under this Agreement or the financial
condition of the Back-Up Manager;
(vii)    No consent, approval, authorization or order under any court or
governmental agency or body is required for the execution, delivery and
performance by the Back-Up Manager of, or the compliance by the Back-Up Manager
with, this Agreement or the consummation of the transactions contemplated by the
Back-Up Manager by this Agreement, except for any consent, approval,
authorization or order that has been obtained or that if not obtained would not
have a material and adverse affect on the ability of the Back-Up Manager to
perform its obligations hereunder; and
(viii)    Each officer and employee of the Back-Up Manager that has
responsibilities concerning the management, servicing and administration of the
Mortgaged Properties, Leases and Mortgage Loans is covered by errors and
omissions insurance and the fidelity bond as and to the extent required by
Section 3.07(c).
Section 2.02.    Representations and Warranties of the Issuers.
(f)    Each Issuer hereby represents and warrants to each of the other parties
hereto and for the benefit of the Indenture Trustee, on behalf of the
Noteholders as of each Series Closing Date on or after the date on which such
Issuer becomes a party to this Agreement:
(i)    Such Issuer is a limited liability company duly organized, validly
existing, and in good standing under the laws of the State of Delaware and is in
compliance with the laws of each state (within the United States of America) in
which any applicable Mortgaged Property is located to the extent necessary for
the Issuer to perform its obligations under this Agreement;
(ii)    The execution and delivery by the Issuer of this Agreement and the
consummation by the Issuer of the transactions provided for in this Agreement
have been duly authorized by all necessary action on the part of the Issuer.
(iii)    The execution and delivery by the Issuer of this Agreement by such
Issuer, and the performance and compliance with the terms of this Agreement by
such Issuer, do not violate its organizational documents or constitute an event
that, with notice or lapse of time, or both, would constitute a default under,
or result in the breach of, any material agreement or other instrument to which
it is a party or by which it is bound;
(iv)    Such Issuer has the limited liability company power and authority to
enter into and consummate all transactions to be performed by it contemplated by
this Agreement, has duly authorized the execution, delivery and performance by
it of this Agreement and any applicable Joinder Agreement, and has duly executed
and delivered this Agreement and any applicable Joinder Agreement;
(v)    This Agreement, assuming due authorization, execution and delivery by
each of the other parties hereto, constitutes a valid, legal and binding
obligation of such Issuer, enforceable against such Issuer in accordance with
the terms hereof (except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws affecting creditors’ rights generally or by general equitable principles,
whether considered in a proceeding at law or in equity and by an implied
covenant of good faith and fair dealing);
(vi)    Such Issuer is not in violation of, and its execution and delivery of,
this Agreement or any applicable Joinder Agreement and its performance and
compliance with the terms of this Agreement will not constitute a violation of,
any law, any order or decree of any court or arbiter, or any order, regulation
or demand of any federal, state or local governmental or regulatory authority,
which violation is likely to affect materially and adversely either the ability
of such Issuer to perform its obligations under this Agreement or the financial
condition of such Issuer;
(vii)    No litigation is pending or, to such Issuer’s knowledge, threatened
against such Issuer that is reasonably likely to be determined adversely to such
Issuer and, if determined adversely to such Issuer, would prohibit such Issuer
from entering into this Agreement or that, in such Issuer’s good faith and
reasonable judgment, is likely to materially and adversely affect either the
ability of such Issuer to perform its obligations under this Agreement or the
financial condition of such Issuer;
(viii)    No consent, approval, authorization or order under any court or
governmental agency or body is required for the execution, delivery and
performance by such Issuer of, or the compliance by such Issuer with, this
Agreement or the consummation of the transactions of such Issuer contemplated by
this Agreement, except for any consent, approval, authorization or order that
has been obtained or that if not obtained would not have a material and adverse
affect on the ability of such Issuer to perform its obligations hereunder;
(ix)    Each officer and employee of such Issuer that has responsibilities
concerning the management, servicing and administration of the applicable
Mortgaged Properties, Leases and Mortgage Loans is covered by errors and
omissions insurance and the fidelity bond as and to the extent required by
Section 3.07(c); and
(x)    To such Issuer’s knowledge, each of the Mortgaged Properties owned by
such Issuer or securing a Mortgage Loan owned by such Issuer is a commercial
property and is operated for commercial purposes.
(g)    The representations and warranties of each Issuer set forth in Section
2.02(a) shall survive the execution and delivery of this Agreement and shall
inure to the benefit of the Persons to whom and for whose benefit they were made
for so long as such Issuer remains in existence. Upon discovery by any party
hereto of any breach of any of the foregoing representations and warranties, the
party discovering such breach shall give prompt written notice to the other
parties.
Section 2.03.    Recordings and Filings; Books and Records.
(c)    In connection with the Grant made by the Issuers to the Indenture Trustee
pursuant to the Granting Clause of the Indenture, each Issuer shall cause the
delivery of the applicable Lease Files for the Leases and the applicable Loan
Files for the applicable Mortgage Loans to the Custodian in accordance with the
Custody Agreement for the benefit of the Indenture Trustee in furtherance of
such Grant and such Issuer shall cause: (i) with respect to the Mortgaged
Properties owned by such Issuer (A) each Mortgage, Financing Statement and
continuation statement referred to in the definition of “Lease File” in the
Custody Agreement to be submitted to the appropriate Title Company (as defined
below) on or before the applicable Series Closing Date or Transfer Date for
recording or filing, as the case may be, in the appropriate public office for
real property records or for Financing Statements, at the expense of such Issuer
and (B) each title insurance binder or commitment referred to in the definition
of “Lease File” in the Custody Agreement to be issued as a final title insurance
policy by the title companies (the “Title Companies”) issuing the same (the
“Title Insurance Policies”); and (ii) with respect to the Mortgage Loans owned
by such Issuer, promptly (and in any event within 60 days following the
applicable Series Closing Date or Transfer Date) each assignment of Mortgage in
favor of the Collateral Agent referred to in clauses (v) and (vi) of the
definition of “Loan File” in the Custody Agreement and each Financing Statement
on the applicable UCC form in favor of the Collateral Agent referred to in
clause (iii) of such definition to be submitted for recording or filing, as the
case may be, in the appropriate public office for real property records or for
Financing Statements. Each such assignment and each Mortgage shall reflect that,
following recording, it should be returned by the public recording office to the
Custodian, on behalf of the Indenture Trustee (or to the Property Manager (or
its designee), who shall then deliver such recorded document to the Custodian),
and each such Financing Statement shall reflect that the file copy thereof
should be returned to the Custodian, for the benefit of the Indenture Trustee
(or to the Property Manager (or its designee), who shall then deliver such filed
document to the Custodian) following filing; provided, that in those instances
where the public recording office retains the original Mortgage, assignment of
Mortgage and assignment of Assignment of Leases, the Property Manager, on behalf
of the Indenture Trustee, shall obtain therefrom a certified copy of the
recorded original. Each of the Title Companies issuing the Title Insurance
Policies shall be instructed by the applicable Issuer to deliver such policies
to the Custodian, for the benefit of the Indenture Trustee. The Property
Manager, on behalf of the Indenture Trustee, shall use reasonable efforts to
diligently pursue with the Title Companies the return of each of the Mortgages,
assignments of Mortgage and Financing Statements from the appropriate recording
or filing offices and the delivery of the Title Insurance Policies by the
related Title Companies. If any such document or instrument is lost or returned
unrecorded or unfiled, as the case may be, because of a defect therein, the
applicable Issuer shall promptly prepare and cause to be executed a substitute
therefor or cure such defect, as the case may be, and thereafter, such Issuer
shall cause the same to be duly recorded or filed, as appropriate. The Property
Manager shall file any continuation statements necessary to continue the
effectiveness of the Financing Statements.
(d)    Each Issuer shall deliver to and deposit with, or cause to be delivered
to and deposited with, the Property Manager all documents and records in the
possession of such Issuer or any related Originators that relate to the
applicable Mortgaged Properties, Leases and Mortgage Loans and that are not
required to be a part of a Lease File or a Loan File in accordance with the
definition thereof, and the Property Manager shall hold all such documents and
records in trust on behalf of the Indenture Trustee (in hard copy or electronic
format). The Property Manager’s possession of such documents and records shall
be at the will of the related Issuer and the Indenture Trustee for the sole
purpose of facilitating the servicing of the applicable Leases, Mortgage Loans
and Mortgaged Properties pursuant to this Agreement and such possession by the
Property Manager shall be in a custodial capacity only on behalf of the
Indenture Trustee. The ownership of such documents and records shall be vested
in each Issuer, as applicable, subject to the lien of the Indenture, and the
ownership of all documents and records with respect to the applicable Leases,
Mortgage Loans and Mortgaged Properties that are prepared by or which come into
possession of the Property Manager or the Special Servicer shall immediately
vest in such Issuer, subject to the lien of the Indenture, and shall be
delivered to and deposited with the Property Manager, in the case of documents
or records in the hands of the Special Servicer, and retained and maintained in
trust by the Property Manager in such custodial capacity only on behalf of the
Indenture Trustee, except as otherwise provided herein. All such documents and
records shall be appropriately maintained in a manner to clearly reflect the
ownership of such documents and records by the applicable Issuers, subject to
the lien of the Indenture, and that such documents and records are being held on
behalf of the Indenture Trustee, and the Property Manager shall release such
documents and records from its custody only in accordance with this Agreement.
(e)    [Reserved].
(f)    The Property Manager shall monitor the delivery of the Lease Files and
the Loan Files to the Custodian, for the benefit of the Indenture Trustee.
Section 2.04.    Repurchase or Transfer for Collateral Defects and Breaches of
Representations and Warranties.
(a)    If any party hereto discovers that any document required to be included
in any Loan File or Lease File is missing (after the date it is required to be
delivered) or otherwise deficient (any such absence or deficiency, an
“Applicable Absence or Deficiency”) or that there exists a breach of any of the
representations and warranties made by any Originator set forth in the
applicable Property Transfer Agreement, any Issuer as required under Section
2.19 of the Indenture or the Support Provider under Section 2 of the applicable
Performance Undertaking with respect to any applicable Mortgage Loan or
Mortgaged Property or related Lease (such representations and warranties, the
“Applicable Representations”), and if such absence or deficiency or breach
materially and adversely affects the value of such Mortgage Loan or such
Mortgaged Property and related Lease or the interests of the applicable Issuer
or the Noteholders therein, such party shall give prompt written notice thereof
to the other parties to this Agreement. If such absence, deficiency or breach
materially and adversely affects the value of the applicable Mortgage Loan or
Mortgaged Property or the related Lease or the interests of the applicable
Issuer or the Noteholders in the related Mortgage Loan or Mortgaged Property or
related Lease (a “Collateral Defect”), within 60 days following notice thereof,
an applicable Cure Party shall (a) deliver the missing document or cure the
deficiency or breach, as the case may be, in all material respects or (b)
repurchase such Mortgage Loan or Mortgaged Property from the applicable Issuer
at an amount equal to the Payoff Amount for such Mortgage Loan or Mortgaged
Property, or exchange one or more Qualified Substitute Mortgage Loans or
Qualified Substitute Mortgaged Properties for such Mortgage Loan or Mortgaged
Property, as the case may be (subject to Section 7.04); provided, that if (i)
such Collateral Defect is capable of being cured (including by delivery of a
missing document) but not within such 60-day period, (ii) an applicable Cure
Party has commenced and is diligently proceeding with the cure (which may
include the delivery of a missing document) of such Collateral Defect within
such 60-day period, and (iii) prior to the end of such 60-day period, an
applicable Cure Party shall have delivered to the applicable Issuer, the
Property Manager and the Indenture Trustee a certification executed on its
behalf by an officer thereof setting forth the reason such Collateral Defect is
not capable of being cured within an initial 60-day period and what actions such
Cure Party is pursuing in connection with the cure thereof and stating that it
anticipates that such Collateral Defect will be cured within an additional
period of 60 days, then such Cure Party shall have an additional 60 days
commencing on the 61st day from receipt of such request to (x) complete such
cure or (y) effectuate a repurchase of, or exchange for, the applicable Mortgage
Loan or Mortgaged Property as described in clause (b) above. If the affected
Mortgaged Property (and related Lease) or Mortgage Loan is to be repurchased,
funds in the amount of the Payoff Amount shall be wired to the Release Account,
and the Property Manager shall promptly notify the applicable Issuer, the
Back-Up Manager, and the Indenture Trustee when such deposit is made. In
addition, failure to deliver the documents specified in clauses (i), (ii), (iv)
or (ix) of the definition of “Loan File” or clauses (i), (iv) or (v) in the
definition of “Lease File” to the Collateral Agent shall be deemed to constitute
a Collateral Defect.
In the event that an applicable Cure Party elects to substitute one or more
Qualified Substitute Mortgaged Properties or Qualified Substitute Mortgage Loans
for the affected Mortgaged Property or Mortgage Loan pursuant to this Section
2.04(a), such Cure Party shall give notice of same to the Back-Up Manager and
each Issuer and deliver, or cause to be delivered, to the Custodian all
documents as specified in the definition of “Lease File” or “Loan File” in the
Custody Agreement with respect to each such Qualified Substitute Mortgaged
Property or Qualified Substitute Mortgage Loan no later than the date such
Qualified Substitute Mortgaged Property or Qualified Substitute Mortgage Loan is
acquired by the applicable Issuer. Notwithstanding anything to the contrary
herein, Monthly Lease Payments due with respect to Qualified Substitute
Mortgaged Properties and Monthly Loan Payments due with respect to Qualified
Substitute Mortgage Loans in the month in which the applicable substitution
occurs shall not be part of the Collateral and will be retained by the Property
Manager and remitted by the Property Manager to the applicable Cure Party.
Notwithstanding anything to the contrary herein, in the event that any Mortgaged
Property or Mortgage Loan is to be substituted for (and released) pursuant to
this Section 2.04(a), the applicable Issuer shall be entitled to receive the
Monthly Lease Payment due on the Lease for any such Mortgaged Property in the
month in which such substitution occurs and the Monthly Loan Payment due on any
such Mortgage Loan in the month in which such substitution occurs and thereafter
the applicable Person acquiring such Mortgaged Property or Mortgage Loan shall
be entitled to retain all amounts received in respect of such Lease or Mortgage
Loan. On or prior to the effective date of any substitution or repurchase
pursuant to this Section 2.04(a), the Property Manager shall deliver to the
Indenture Trustee and the Issuers an amended Mortgaged Property Schedule and
Mortgage Loan Schedule reflecting the addition (if any) to the Collateral of
each new Qualified Substitute Mortgaged Property and Lease and each new
Qualified Substitute Mortgage Loan and the removal from the Collateral of each
Mortgaged Property and Lease and each Mortgage Loan that, in either case, was
repurchased or substituted for. Upon such substitution, the Qualified Substitute
Mortgaged Property and/or Qualified Substitute Mortgage Loan shall be subject to
the terms of this Agreement in all respects, and the applicable Cure Party that
elected, caused and effected such substitution shall be required (in its
capacity as Originator) to make the representations and warranties, as of the
date of such substitution, with respect to the Qualified Substitute Mortgaged
Property and/or Qualified Substitute Mortgage Loan, contained in the applicable
Property Transfer Agreement, except to the extent (x) the Requisite Global
Majority, in their discretion, otherwise give their prior written consent or (y)
the Affirmative Rating Condition is satisfied. For the avoidance of doubt, in
the event that any Cure Party takes any action described in this Section 2.4(a),
the failure to take such action shall not constitute a default or breach with
respect to any other Cure Party. Notwithstanding anything to the contrary
herein, it is understood and agreed that the obligations of the Cure Parties
expressly set forth in this Section 2.04(a) constitute (i) the sole remedies
available to the Noteholders and to the Indenture Trustee on their behalf in
respect of a breach of the Applicable Representations and (ii) the sole remedies
available to the Noteholders and to the Indenture Trustee on their behalf in
respect of an Applicable Absence or Deficiency.
(b)    Upon receipt of an Officer’s Certificate from the Property Manager to the
effect that all requirements for any repurchase or substitution pursuant to
Section 2.4(a) have been satisfied, which Officer’s Certificate shall be
furnished by the Property Manager promptly after such requirements have been
satisfied, the Indenture Trustee or the Custodian, as applicable, shall release
or cause to be released to the Person acquiring such Mortgaged Property or
Mortgage Loan, or its designee, the related Lease File or Loan File, as
applicable, and each of the applicable Issuer, the Indenture Trustee and the
Collateral Agent shall execute and deliver such instruments of release, transfer
and assignment, in each case without recourse, as shall be provided to it and
are reasonably necessary to vest in such Person the ownership of such Mortgaged
Property and the related Lease or Mortgage Loan, free and clear of the lien of
the Indenture and the related Mortgage. The Property Manager shall, and is
hereby authorized and empowered by each applicable Issuer and the Indenture
Trustee to, prepare, execute and deliver in its own name, on behalf of such
Issuer, the Indenture Trustee and the Collateral Agent or any of them, the
endorsements, assignments and other documents contemplated by this Section
2.04(b), and such Issuer, the Indenture Trustee and the Collateral Agent shall
execute and deliver any limited powers of attorney substantially in the form of
Exhibit D necessary to permit the Property Manager to do so; provided, however,
that none of the Issuers, the Issuer Members, the Indenture Trustee or the
Collateral Agent shall be held liable for any misuse of any such power of
attorney by the Property Manager and the Property Manager hereby agrees to
indemnify the Issuers, the Issuer Members, the Indenture Trustee and the
Collateral Agent against, and hold the Issuers, the Issuer Members, the
Indenture Trustee and the Collateral Agent harmless from, any loss or liability
arising from any misuse of such power of attorney. In connection with any such
repurchase or substitution by any Cure Party, the Property Manager or the
Special Servicer, as appropriate, shall deliver the related Lease File or Loan
File, as applicable, to such Cure Party.
(c)     If any Cure Party defaults on its obligations to repurchase or
substitute for any Mortgaged Property as contemplated by Section 2.04(a) or the
applicable Performance Undertaking, as the case may be, the Property Manager
shall promptly notify the Issuers, the Back-Up Manager and the Indenture Trustee
and shall take such actions with respect to the enforcement of such obligations,
including the institution and prosecution of appropriate proceedings, as the
Property Manager shall determine, in its good faith and reasonable judgment, are
in the best interests of the applicable Issuer and the Noteholders. In the event
the Property Manager fails to take such actions, the Back-Up Manager shall do so
if it has notice of such default by the Property Manager. Any and all expenses
incurred by the Property Manager or the Back-Up Manager with respect to the
foregoing shall constitute Property Protection Advances in respect of the
affected Mortgaged Property and neither the Property Manager nor the Back-Up
Manager shall have any obligation to any such expenses if it determines that
such amounts would constitute Nonrecoverable Advances.
Section 2.05.    Non-Petition.
The Issuers will cause each party to any property transfer agreement, purchase
and sale agreement or loan purchase agreement between any such Issuer and seller
of Mortgage Loans or Mortgaged Properties pursuant thereto to covenant and agree
that such party shall not institute against, or join any other Person in
instituting against, any Issuer, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding, or any other proceeding under any federal
or state bankruptcy or similar law.
ARTICLE III    

ADMINISTRATION AND SERVICING OF MORTGAGED PROPERTIES AND LEASES
Section 3.01.    Administration of the Mortgaged Properties, Leases and Mortgage
Loans.
(h)    Each of the Property Manager and the Special Servicer shall service and
administer the Mortgaged Properties, Leases and Mortgage Loans in the Collateral
Pool that it is obligated to service and administer pursuant to this Agreement
on behalf of the applicable Issuers, and in the best interests and for the
benefit of the holders of the Notes and the LLC Interests (as a collective
whole) in accordance with any and all applicable laws and the terms of this
Agreement, the Property Insurance Policies and the respective Leases and
Mortgage Loans and, to the extent consistent with the foregoing, in accordance
with the Servicing Standard. Without limiting the foregoing, and subject to
Section 3.20, (i) the Property Manager shall service and administer each Lease
(and each related Mortgaged Property) and each Mortgage Loan as to which no
Servicing Transfer Event has occurred and each Corrected Lease and Corrected
Loan, and (ii) the Special Servicer shall service and administer each Lease (and
each related Mortgaged Property) and each Mortgage Loan as to which a Servicing
Transfer Event has occurred and that is not a Corrected Lease or Corrected Loan,
as applicable; provided, however, that the Property Manager shall continue to
collect information and prepare and deliver all reports to the Indenture Trustee
and the Issuers required hereunder with respect to any Specially Serviced Leases
(and the related Mortgaged Properties) and Specially Serviced Loans, and further
to render such incidental services with respect to any Specially Serviced Assets
as are specifically provided for herein. No direction, consent or approval or
lack of direction, consent or approval of any Controlling Party or the Requisite
Global Majority may (and the Special Servicer or the Property Manager will
ignore and act without regard to any such advice or approval or lack of approval
that the Special Servicer or the Property Manager has determined, in its
reasonable, good faith judgment, would) (A) require or cause the Special
Servicer or the Property Manager to violate applicable law, the Servicing
Standard or the terms of any Mortgage Loan or any Lease or (B) expand the scope
of the Property Manager’s or Special Servicer’s responsibilities under this
Agreement. In addition, neither the Property Manager nor the Special Servicer,
acting in its individual capacity (and, for the avoidance of doubt, not in the
capacity of Special Servicer or Property Manager), shall take any action or omit
to take any action as lessor of any Collateral if such action or omission would
materially and adversely affect the interests of the holders of the Notes or the
LLC Interests or the Issuers. None of the Property Manager, the Special Servicer
or the Back-Up Manager shall be liable to the Indenture Trustee, any Noteholder
or any other Person for following any direction of a Controlling Party
hereunder, and any action taken in accordance with such direction shall be
deemed to be in accordance with the Servicing Standard and deemed not to breach
such party’s obligations hereunder.
(i)    Subject to Section 3.01(a), the Property Manager and the Special Servicer
each shall have full power and authority, acting alone, to do or cause to be
done any and all things in connection with such servicing and administration of
the Mortgage Loans and Mortgaged Properties and related Leases that it may deem
necessary or desirable. Without limiting the generality of the foregoing, each
of the Property Manager and the Special Servicer, in its own name, with respect
to each of the Mortgaged Properties, Leases and Mortgage Loans it is obligated
to service or administer hereunder, is hereby authorized and empowered by the
applicable Issuers and the Indenture Trustee to execute and deliver, on behalf
of each such Issuer and the Indenture Trustee: (i) any and all financing
statements, continuation statements and other documents or instruments necessary
to maintain the lien created by any Mortgage or other security document in the
related Asset File on the related Collateral; (ii) in accordance with the
Servicing Standard and subject to Sections 3.08 and 3.19, any and all
modifications, waivers, amendments or consents to or with respect to any
documents contained in the related Asset File; and (iii) any and all instruments
of satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments. Subject to Section 3.10, each applicable
Issuer and the Indenture Trustee shall, at the written request of a Servicing
Officer of the Property Manager or the Special Servicer, furnish, or cause to be
so furnished, to the Property Manager or the Special Servicer, as the case may
be, any limited powers of attorney (substantially in the form of Exhibit D
attached hereto) and other documents necessary or appropriate to enable it to
carry out its servicing and administrative duties hereunder; provided, however,
that none of the Issuers, the Issuer Members or the Indenture Trustee shall be
held liable for any misuse of any such power of attorney by the Property Manager
or the Special Servicer and each of the Property Manager and the Special
Servicer hereby agree to indemnify the Issuers, the Issuer Members, the Back-Up
Manager and the Indenture Trustee against, and hold the Issuers, the Issuer
Members, the Back-Up Manager and the Indenture Trustee harmless from, any cost,
loss or liability arising from any misuse by it of such power of attorney.
Notwithstanding anything contained herein to the contrary, the Property Manager
shall not, without the Indenture Trustee’s written consent: (i) initiate any
action, suit or proceeding solely under the Indenture Trustee’s name without
indicating the Indenture Trustee’s representative capacity or (ii) take any
action with the intent to cause, and which actually does cause, the Indenture
Trustee to be registered to do business in any state.
(j)    Promptly after any request therefor, the Property Manager shall provide
to the Indenture Trustee: (i) the most recent inspection report prepared or
obtained by the Property Manager or the Special Servicer in respect of each
Mortgaged Property pursuant to Section 3.12(a); (ii) the most recent available
operating statement and financial statements of the related Obligor collected by
the Property Manager or the Special Servicer pursuant to Section 3.12(b),
together with the accompanying written reports to be prepared by the Property
Manager or the Special Servicer, as the case may be, pursuant to Section
3.12(c); and (iii) any and all notices and reports with respect to any Mortgaged
Property as to which environmental testing is contemplated by Section 10.08 of
the Indenture.
(k)    The relationship of each of the Property Manager and the Special Servicer
to the Issuers and the Indenture Trustee under this Agreement is intended by the
parties to be and shall be that of an independent contractor and not that of a
joint venturer, partner or agent.
(l)    The Property Manager hereby represents that the form of each Mortgage
with respect to Mortgaged Properties owned by the Issuer as of the initial
Series Closing Date was prepared with review and comment by counsel licensed to
practice in the state where such Mortgage is filed.  The Property Manager will
cause the form of each Mortgage with respect to Mortgaged Properties acquired by
the Issuer after the initial Series Closing Date to be prepared with review and
comment by counsel licensed to practice in the state where such Mortgage is
filed.


Section 3.02.    Collection of Lease Payments and Loan Payments; Lockbox
Accounts; Lockbox Transfer Accounts.
(g)    Each of the Property Manager and the Special Servicer shall undertake
reasonable efforts to collect all payments called for under the terms and
provisions of the Leases and the Mortgage Loans it is obligated to service
hereunder and shall, to the extent such procedures shall be consistent with this
Agreement (including Section 3.01(a)), follow such collection procedures as it
would follow were it the owner of such Leases and Mortgage Loans. Consistent
with the foregoing (and without regard to Section 3.19), the Special Servicer or
the Property Manager, as the case may be, may waive any Net Default Interest or
late payment charge it is entitled to in connection with any delinquent payment
on a Lease or Mortgage Loan it is obligated to service hereunder.
(h)    The Property Manager shall establish and maintain one or more segregated
accounts (each, a “Lockbox Account”) with one or more banks (each, a “Lockbox
Account Bank”). Each Lockbox Account shall be an Eligible Account and may be an
account to which payments relating to other assets serviced or managed by the
Property Manager are paid; provided, that such account shall be in the nature of
a clearing account and the Property Manager shall not have access to such
account; provided, further, that the Property Manager shall at all times be able
to readily identify any amounts that constitute Collateral. Each of the Property
Manager and the Special Servicer shall, on or prior to each Series Closing Date
(or, if applicable, such other date of acquisition of any Mortgage Loan or Lease
by an Issuer), as to those Leases and Mortgage Loans it is obligated to service
hereunder, instruct the related Obligor to make all Monthly Lease Payments and
Monthly Loan Payments to a Lockbox Account. The Property Manager shall cause all
amounts deposited into the Lockbox Account with respect to the Collateral to be
transferred to the Collection Account or a Lockbox Transfer Account within one
Business Day after such funds have been identified, cleared and become available
in accordance with the polices of the Lockbox Account Bank; provided, that the
Property Manager shall cause all such amounts to be transferred to the
Collection Account or the Lockbox Transfer Account no later than seven Business
Days after such amounts have been deposited into a Lockbox Account (the
requirements set forth in this sentence, the “Lockbox Transfer Requirements”).
(i)    The Property Manager may establish and maintain one or more segregated
accounts in the name of the Property Manager on behalf of the Indenture Trustee,
held for the benefit of the Noteholders (each, a “Lockbox Transfer Account”)
with one or more banks (each, a “Lockbox Transfer Account Bank”). Each Lockbox
Transfer Account shall be an Eligible Account. Each Lockbox Transfer Account
shall be subject to an Account Control Agreement (in form and substance
satisfactory to the Indenture Trustee) among the Property Manager, the Indenture
Trustee and the applicable Lockbox Transfer Account Bank. Except as expressly
permitted herein, neither the Property Manager nor the Issuers will have any
right of withdrawal from the Lockbox Transfer Account, and the Property Manager
hereby covenants and agrees that it shall not withdraw, or direct any Person to
withdraw, any funds from the Lockbox Transfer Account except as expressly
permitted hereunder.
Section 3.03.    Collection of Real Estate Taxes and Insurance Premiums;
Servicing Accounts; Property Protection Advances; P&I Advances; Emergency
Property Expenses.
(d)    Each of the Property Manager and the Special Servicer shall, as to those
Mortgaged Properties, Leases and Mortgage Loans it is obligated to service
hereunder, establish and maintain one or more accounts (the “Servicing
Accounts”), and shall cause to be deposited from the Lockbox Transfer Account or
otherwise into such Servicing Accounts all Escrow Payments, security deposits
received from Tenants pursuant to the Leases, subject to the Tenants’ rights to
such amounts (“Lease Security Deposits”), and amounts required to be paid by the
applicable Issuers as lessors under the Leases in respect of sales taxes (“Sales
Tax Deposits”). Notwithstanding the foregoing, no Servicing Accounts shall be
established and maintained with respect to those Mortgaged Properties, Leases or
Mortgage Loans pursuant to which the Tenant or Borrower is not required to make
Escrow Payments, Lease Security Deposit or Sales Tax Deposits. Each Servicing
Account shall be an Eligible Account. Withdrawals of amounts so collected from a
Servicing Account (other than Lease Security Deposits) may be made only to: (i)
effect payment of real estate or personal property taxes, sales taxes,
assessments, insurance premiums, ground rents (if applicable) and comparable
items (including taxes or other amounts that could constitute liens prior to or
on parity with the lien of the related Mortgage); (ii) refund to Obligors any
sums as may be determined to be overages; (iii) pay interest, if required and as
described below in clause (b), to Obligors on balances in the Servicing Account;
(iv) clear and terminate the Servicing Account at the termination of this
Agreement in accordance with Section 8.01; (v) withdraw any amounts deposited in
error or (vi) for any other purpose required by the applicable Lease or Mortgage
Loan; provided, however, that Lease Security Deposits may not be withdrawn for
such purposes and shall be withdrawn only in accordance with the terms of the
related Lease, to be repaid to the related Tenant or applied in full or partial
satisfaction of the obligations of the related Tenant in accordance with the
Servicing Standard (for application in the same manner as payments in respect of
such obligations). Any remaining portion of such Lease Security Deposit (after
no further allocations could be required pursuant to clauses (i) through (vi)
above) shall be withdrawn by the Property Manager from the Servicing Account and
deposited into the Collection Account and shall constitute part of the Available
Amount on the next Payment Date.
(e)    The Property Manager and the Special Servicer shall each pay or cause to
be paid to the Obligors interest, if any, earned on the investment of funds in
Servicing Accounts maintained thereby, if required by law or the terms of the
related Lease or Mortgage Loan. If the Property Manager or the Special Servicer
shall deposit in a Servicing Account any amount not required to be deposited
therein, it may at any time withdraw such amount from such Servicing Account,
any provision herein to the contrary notwithstanding.
(f)    Each of the Property Manager and the Special Servicer shall, as to those
Mortgaged Properties and Mortgage Loans it is obligated to service hereunder,
maintain accurate records with respect to any Mortgaged Property and Mortgage
Loan reflecting the status of real estate taxes, ground rents, assessments and
other similar items that are or may become a lien thereon, and the status of
insurance premiums payable in respect thereof that, in each case, the related
Obligor is contractually or legally obligated to pay under the terms of the
applicable Lease or Mortgage Loan or applicable law, and the Property Manager
shall effect payment thereof, as a Property Protection Advance or otherwise as
payment of an Emergency Property Expense from funds on deposit in the Collection
Account, as described below, if not paid by such Obligor prior to the applicable
due, penalty or termination date, promptly after the Property Manager or Special
Servicer, as the case may be, receives actual notice from any source of such
nonpayment by such Obligor. For purposes of effecting any such payment for which
it is responsible, the Property Manager or the Special Servicer, as the case may
be, shall apply Escrow Payments as allowed under the terms of the related Lease
or Mortgage Loan or, if such Lease or Mortgage Loan does not require the related
Obligor to escrow for the payment of real estate taxes, assessments and
insurance premiums, each of the Property Manager and the Special Servicer shall,
as to those Leases and Mortgage Loans it is obligated to service hereunder,
enforce the requirement of the related Lease and Mortgage Loan that such Obligor
make payments in respect of such items at the time they first become due.
(g)    In accordance with the Servicing Standard, the Property Manager shall
make Property Protection Advances with respect to each Mortgaged Property, Lease
and Mortgage Loan in the Collateral Pool; provided, that in no event shall the
Property Manager be required to make any Property Protection Advance that it
determines would constitute a Nonrecoverable Property Protection Advance in
accordance with Section 3.03(f). Notwithstanding anything to the contrary
herein, (i) the Property Manager shall not have any obligation to advance funds
in respect of delinquent payments of principal or interest in respect of the
Mortgage Loans and (ii) the Property Manager shall not have any obligation to
advance real estate taxes or premiums on Insurance Policies that the related
obligor or the Issuer is not contractually or legally obligated to pay, nor
shall it have any obligation to monitor the timely payment of real estate taxes
and insurance premiums the payment of which is the responsibility of a person
other than the applicable Tenant or Borrower or Issuer; provided that if the
Property Manager has actual knowledge of the non-payment of such real estate
taxes and insurance premiums, it shall be obligated to make such advance in
accordance with the provisions set forth herein if it would otherwise make such
advance in accordance with the Servicing Standard. Each of the Property Manager,
the Indenture Trustee and the Back-Up Manager will be entitled to recover any
Property Protection Advance (i) from general collections if such Property
Protection Advance is determined to be a Nonrecoverable Property Protection
Advance, (ii) from any amounts subsequently received on the related Mortgage
Loan or Lease or with respect to the related Mortgaged Property with respect to
which such Property Protection Advance was made or (iii) in the case of the
Back-Up Manager or Indenture Trustee, to the extent not recovered under clauses
(i) and (ii) immediately above, from the Property Manager or any Successor
Property Manager. The Property Manager shall give prompt written notice to the
Indenture Trustee and the Back-Up Manager in the event that it has not made, and
does not intend to make, any Property Protection Advance it is required to make
hereunder. Promptly upon obtaining knowledge that the full amount of any
Property Protection Advance required to be made by the Property Manager has not
been so made, the Indenture Trustee shall provide notice of such failure to a
Servicing Officer of the Property Manager and the Back-Up Manager. If the
Indenture Trustee does not receive confirmation that the full amount of such
Property Protection Advance has been made within four (4) Business Days
following the date of such notice, then the Back-Up Manager, upon written notice
from the Indenture Trustee, shall make the portion of such Property Protection
Advance that was required to be, but was not, made by the Property Manager in
accordance with the Servicing Standard, unless the Back-Up Manager determines in
accordance with the Servicing Standard that such Property Protection Advance
would be a Nonrecoverable Property Protection Advance. Promptly upon obtaining
knowledge that the full amount of any Property Protection Advance required to be
made by the Back-Up Manager has not been so made, then the Indenture Trustee
shall make the portion of such Property Protection Advance that was required to
be, but was not, made by the Back-Up Manager, unless the Indenture Trustee
determines in its commercially reasonable judgment that such Property Protection
Advance would be a Nonrecoverable Property Protection Advance. In making any
such determination, the Indenture Trustee may conclusively rely on any
determination of nonrecoverability by the Property Manager or the Back-Up
Manager, as the case may be. Any such Property Protection Advance made by the
Back-Up Manager or the Indenture Trustee shall shall thereafter be reimbursable
to the such Indenture Trustee or Back-Up Manager, together with Advance Interest
thereon, in accordance Section 2.11 of the Indenture or from any Successor
Property Manager.
(h)    If, prior to making any Property Protection Advance, the Property Manager
shall have determined (which shall be evidenced by an Officer’s Certificate
delivered to the Indenture Trustee), in accordance with the Servicing Standard,
(i) that such Property Protection Advance, if made, would constitute a
Nonrecoverable Property Protection Advance, and (ii) that the payment of such
cost, expense or other amount for which a Property Protection Advance might be
made is nonetheless in the best interest of the Noteholders, the Property
Manager shall, in accordance with the Servicing Standard, withdraw (or, in the
event the Property Manager is Spirit Realty, direct the Indenture Trustee to
withdraw) funds from the Collection Account and use such funds in order to pay
such costs, expenses and other amounts (collectively, “Emergency Property
Expenses”) to the extent necessary to preserve the security interest in, and
value of, any Mortgaged Property or Mortgage Loan, as applicable. Any such funds
withdrawn from the Collection Account to pay Emergency Property Expenses shall
not constitute part of the Available Amount on any Payment Date.
(i)    In determining whether it has made a Nonrecoverable Property Protection
Advance or whether any proposed Property Protection Advance, if made, would
constitute a Nonrecoverable Property Protection Advance, the Property Manager
(or, if applicable, the Back-Up Manager or Indenture Trustee) shall be entitled
to (a) consider (among other things) the obligations of the Obligor under the
terms of the related Lease Documents or Loan Documents as they may have been
modified, (b) consider the related Mortgaged Properties or REO Properties in
their “as is” or then current conditions and occupancies, as modified by such
party’s assumptions (consistent with the Servicing Standard in the case of the
Property Manager or the Back-Up Manager) regarding the possibility and effects
of future adverse changes with respect to such Mortgaged Properties or REO
Properties, (c) estimate and consider (consistent with the Servicing Standard in
the case of the Property Manager or the Back-Up Manager) (among other things)
future expenses, and (d) estimate and consider (consistent with the Servicing
Standard in the case of the Property Manager or the Back-Up Manager) (among
other things) the timing of recoveries. In addition, any such Person may update
or change its recoverability determinations at any time (but not reverse any
other Person’s determination that a Property Protection Advance is a
Nonrecoverable Property Protection Advance) and, consistent with the Servicing
Standard, in the case of the Property Manager, the Back-Up Manager or the
Indenture Trustee, may obtain promptly upon request, from the Special Servicer,
any reasonably required analysis, appraisals or market value estimates or other
information in the Special Servicer’s possession for making a recoverability
determination. The determination by the Property Manager, the Back-Up Manager or
the Indenture Trustee, as the case may be, that it has made a Nonrecoverable
Property Protection Advance or that any proposed Property Protection Advance, if
made, would constitute a Nonrecoverable Property Protection Advance, or any
updated or changed recoverability determination, shall be evidenced by an
Officer’s Certificate delivered by such Back-Up Manager, Property Manager or
Indenture Trustee to each other such Person and to the Issuers. Any such
determination shall be conclusive and binding on the applicable Issuer, the
Property Manager, the Noteholders the Back-Up Manager and the Indenture Trustee.
The Officer’s Certificate shall set forth such determination of
nonrecoverability and the considerations of the Property Manager, the Back-Up
Manager or the Indenture Trustee, as applicable, forming the basis of such
determination (which shall be accompanied by, to the extent available,
information such as related income and expense statements, rent rolls, occupancy
status and property inspections, and shall include an appraisal of the related
Lease, Mortgage Loan or Mortgaged Property or REO Property). The Special
Servicer shall promptly furnish any party required to make Property Protection
Advances hereunder with any information in its possession regarding the
Specially Serviced Assets which are Leases, Mortgaged Properties, Mortgage Loans
and REO Properties as such party required to make Property Protection Advances
may reasonably request for purposes of making recoverability determinations. In
the case of a cross collateralized Mortgage Loan, such recoverability
determination shall take into account the cross collateralization of the related
cross-collateralized Mortgage Loan.
(j)    In the event that a P&I Shortfall exists with respect to any Series for
any Payment Date, the Property Manager shall deposit an amount equal to such P&I
Shortfall with respect to such Series into a Series Account for such Series no
later than 11:00 a.m. New York time on the related Remittance Date, and such
amount shall be added to (and applied as) Series Available Amount for such
Series for such Payment Date (any such amount, a “P&I Advance”).
(k)    Notwithstanding anything to the contrary herein, none of the Property
Manager, the Back-Up Manager or the Indenture Trustee shall be required to make
any P&I Advance that it determines would constitute a Nonrecoverable P&I
Advance. In making a determination that any P&I Advance is (or is not) a
Nonrecoverable Advance, the Property Manager, the Back-Up Manager or the
Indenture Trustee, as applicable, may consider only the obligations of the
Issuer under the terms of the transaction documents as they may have been
modified, the Collateral in “as is” or then current condition and the timing and
availability of anticipated cash flows as modified by such party's assumptions
regarding the possibility and effect of future adverse changes, together with
such other factors, including but not limited to an estimate of future expenses,
timing of recovery, the inherent risk of a protracted period to complete
liquidation or the potential inability to liquidate Collateral as a result of
intervening creditor claims or of a bankruptcy proceeding affecting the Issuer
and the effect thereof on the existence, validity and priority of any security
interest encumbering the Collateral, available cash on deposit in the Collection
Account, the future allocations and disbursements of cash on deposit in the
Collection Account, and the net proceeds derived from any of the foregoing. Any
such determination shall be conclusive and binding on the applicable Issuer, the
Property Manager, the Special Servicer, the Noteholders the Back-Up Manager and
the Indenture Trustee.
(l)    If the Indenture Trustee does not receive confirmation that the full
amount of such P&I Advance has been made by 5:00 p.m. New York time on such
Remittance Date, then the Back-Up Manager, after receipt of written notice from
the Indenture Trustee, shall deposit, into a Series Account for such Series, the
portion of such P&I Advance that was required to be, but was not, made by the
Property Manager by 10:00 a.m. New York time on the Payment Date, unless the
Back-Up Manager determines (in accordance with clause (h) above) that such P&I
Advance would be a Nonrecoverable P&I Advance. If the Indenture Trustee does not
receive confirmation that the full amount of such P&I Advance that was required
to be made by such Back-Up Manager has been made by 11:00 a.m. New York time on
such Remittance Date, then the Indenture Trustee, shall deposit, into a Series
Account for such Series, the portion of such P&I Advance that was required to
be, but was not, made by the Property Manager on or prior to the time the Series
Available Amount is distributed to such Series in accordance with the terms of
the Indenture, unless the Indenture Trustee determines (in accordance with
clause (h) above) that such P&I Advance would be a Nonrecoverable P&I Advance.
In making any such determination, the Indenture Trustee may conclusively rely on
any determination of nonrecoverability by the Property Manager or the Back-Up
Manager, as the case may be.
(m)    Additionally, in the event that a Series of Notes (other than the initial
Series of Notes) is proposed to be issued, the Property Manager will give notice
to the Back-Up Manager and the Indenture Trustee of such proposed issuance.
Within ten business days of receipt of such notice, the Back-Up Manager will be
obligated to notify the Property Manager and the Indenture Trustee in writing as
to whether the Back-Up Manager is willing to make Advances after such Series of
Notes is issued. Notwithstanding anything to the contrary herein, in the event
that the Back-Up Manager delivers to the Property Manager and the Indenture
Trustee a notice stating that it is unwilling to make such Advances after such
issuance (with respect to any such Notes, a “Decline to Advance Notice”), the
Property Manager in its sole discretion (and without the consent of the
Indenture Trustee, any Issuer or any Noteholder) will be permitted to remove the
Back-Up Manager (a “Discretionary Back-Up Manager Removal”) and appoint a
successor Back-Up Manager (so long as the Affirmative Rating Condition is
satisfied in connection with such appointment); provided, that, no such removal
will be effective until such a successor Back-Up Manager is appointed. In the
event of any such removal, the Issuer, the Indenture Trustee and the Back-Up
Manager shall be required to (i) cooperate reasonably to effectuate the transfer
of the back-up servicing rights, duties and obligations to such successor and
(ii) take any actions reasonably requested by the Property Manager in order to
effectuate such appointment. In the event that a Series of Notes is issued with
respect to which the Back-Up Manager has delivered to the Property Manager and
the Indenture Trustee a Decline to Advance Notice but a successor Back-Up
Manager has not been appointed, the Back-Up Manager will have no further
obligation to make any Advance from and after the date (the “Non-Advance Date”)
of issuance of such Notes (but, for the avoidance of doubt, will have the right
to be reimbursed for any Advances previously made). If the Back-Up Manager has
delivered a Decline to Advance Notice to the Property Manager and the Indenture
Trustee and a successor Back-Up Manager has not been appointed, the obligations
of the Indenture Trustee to make Advances shall automatically cease as of the
Non-Advance Date (but, for the avoidance of doubt, the Indenture Trustee will
have the right to be reimbursed for any Advances previously made). So long as
the Back-Up Manager has not been removed, after any Non-Advance Date, the
Back-Up Manager may deliver an Officer’s Certificate to each of the Property
Manager and the Indenture Trustee stating that it wishes to reinstate its
obligation to make Advances. Upon such delivery, (x) the Back-Up Manager and the
Indenture Trustee will again be obligated to make Advances to the extent
required in accordance with this Agreement and in the manner described in this
Agreement (as if the applicable Decline to Advance Notice had not been
delivered) and (y) the Property Manager will no longer be permitted to
effectuate a Discretionary Back-Up Manager Removal, in each case until a
subsequent Decline to Advance Notice is delivered by the Back-Up Manager (which
may only be delivered in connection with an additional proposed issuance of a
Series of Notes).
Section 3.04.    Collection Account; Release Account.
(a)    The Property Manager shall establish and maintain one or more separate
accounts in the name of the Indenture Trustee for the benefit of the
Noteholders, for the collection of payments on and other amounts received in
respect of the Leases, the Mortgaged Properties and the Mortgage Loans
(collectively, the “Collection Account”), which shall be established in such
manner and with the type of depository institution (the “Collection Account
Bank”) specified in this Agreement that permits the Collection Account to be an
Eligible Account. The Collection Account shall be an Eligible Account. If the
Property Manager is Spirit Realty, the Property Manager shall establish and
maintain the Collection Account at a Collection Account Bank at the Indenture
Trustee and the Indenture Trustee shall have the sole right of withdrawal from
such account; provided, that the Property Manager shall be permitted to make
withdrawals from such Collection Account to the extent expressly permitted under
the terms hereof. If the Property Manager is not Spirit Realty or another
Affiliate of the Issuers, the Collection Account shall be subject to an Account
Control Agreement among the applicable Issuers, the Property Manager, the
Indenture Trustee and the Collection Account Bank.
The Property Manager shall deposit or cause to be deposited in the Collection
Account, (i) other than payments and collections deposited into a Lockbox
Account, within two (2) Business Days after receipt, the following payments and
collections received or made by or on behalf of the Property Manager on or after
the later of the applicable Transfer Date (other than payments due before the
applicable Transfer Date) and (ii) in the case of collections and payments
deposited into a Lockbox Account, in accordance with the Lockbox Transfer
Requirements, the Property Manager shall instruct each Lockbox Account Bank to
transfer the following payments and collections deposited in the Lockbox Account
(A) to the Lockbox Transfer Account and, within one Business Day thereafter from
the Lockbox Transfer Account into the Collection Account or (B) directly into
the Collection Account:
(i)    all payments on account of Monthly Lease Payments, Monthly Loan Payments
and, so long as an Early Amortization Event, Series Post ARD Event or Sweep
Period has occurred and is continuing, Excess Cashflow;
(ii)    all payments of other amounts payable by the Obligors on the Leases and
the Mortgage Loans, including without limitation Yield Maintenance Premiums;
(iii)    all Property Insurance Proceeds and Condemnation Proceeds (other than
proceeds paid to the related Borrower or Tenant as required by Loan Documents or
Lease Documents, as applicable, proceeds applied to the restoration or
remediation of property or otherwise in accordance with the Servicing Standard)
and all Liquidation Proceeds;
(iv)    all cash proceeds and other amounts (other than Insurance Proceeds and
REO Revenues) from the release or substitution of any Mortgage Loan or Mortgaged
Property to the extent not deposited into the Release Account; and all cash
proceeds from the release or substitution of any Mortgage Loan or Mortgaged
Property transferred from the Release Account to the Collection Account pursuant
to Section 3.05(b) and all proceeds representing earnings on investments in the
Release Account (including interest on any Permitted Investments) made with such
proceeds;
(v)    any amounts required to be deposited into the Collection Account pursuant
to Section 3.07(b) in connection with losses resulting from a deductible clause
in a blanket hazard insurance policy;
(vi)    any amounts received on account of payments under the Guaranties, the
Property Transfer Agreements, the Performance Undertakings or the Environmental
Indemnity Agreements; and
(vii)    all REO Revenues;
(viii)    any other amounts required to be so deposited under this Agreement.
Except as expressly permitted hereunder, the Property Manager shall not make any
withdrawals from the Collection Account except in accordance with this Section
3.04 and Section 3.05(a) hereof. The Collection Account shall be maintained as a
segregated account, separate and apart from trust funds created for
certificates, bonds or notes of other series of notes (other than any Series)
serviced by and the other accounts of the Property Manager.
Upon direct receipt by the Special Servicer of any of the amounts described
above with respect to any Specially Serviced Asset or the Mortgaged Property or
REO Property relating thereto, the Special Servicer shall promptly but in no
event later than the second Business Day after receipt (or, if later, the date
on which such amounts are available to the Special Servicer), remit such amounts
to the Property Manager for deposit into the Collection Account in accordance
with this Section 3.04(a), unless the Special Servicer determines, consistent
with the Servicing Standard, that a particular item should not be deposited
therein because of a restrictive endorsement or other reasonably appropriate
reason. The Property Manager shall not deposit (or cause to be deposited) into
the Collection Account or the Lockbox Transfer Account any collections allocated
to Companion Loans, any Additional Servicing Compensation, amounts received on
account of Excess Cashflow (so long as no Early Amortization Event, Series Post
ARD Event or Sweep Period has occurred and is continuing), Sales Tax Deposits,
Escrow Payments, Lease Security Deposits, amounts received as reimbursement for
any cost paid by the Issuers as lessors or lenders under the Leases or Mortgage
Loans, as applicable, amounts collected by or on behalf of the Issuers and held
in escrow or impound as lenders or lessors to pay future obligations or other
amounts that the Property Manager is not required to deposit into the Collection
Account as expressly set forth herein.
With respect to any such amounts paid by check to the order of the Special
Servicer, the Special Servicer shall endorse such check to the order of the
Property Manager and shall deliver promptly, but in no event later than one (1)
Business Day after receipt, any such check to the Property Manager by overnight
courier, unless the Special Servicer determines, consistent with the Servicing
Standard, that a particular item cannot be so endorsed and delivered because of
a restrictive endorsement or other reasonably appropriate reason. The funds held
in the Collection Account may be held as cash or invested in Permitted
Investments in accordance with the provisions of Section 3.06(a). Any interest
or other income earned on funds in the Collection Account will be added to the
Available Amount.
(b)    The Property Manager shall establish and maintain at a bank designated by
the Indenture Trustee a segregated account in the name of the Indenture Trustee
for the deposit of cash proceeds from the sale of any Mortgage Loan or Mortgaged
Property or receipt of any Balloon Payments or Principal Prepayments (the
“Release Account”). The Release Account shall be an Eligible Account. The funds
held in the Release Account may be held as cash or invested in Permitted
Investments in accordance with the provisions of Section 3.06(b). The Release
Account and the amounts on deposit therein will be pledged to the Indenture
Trustee under the Indenture. The Property Manager will deposit or cause to be
deposited in the Release Account, on the date of receipt, any cash proceeds from
the sale of any Mortgage Loan or Mortgaged Property and any Balloon Payments or
Principal Prepayments received in connection with any Mortgage Loan.
Section 3.05.    Withdrawals From the Collection Account and the Release
Account.
(a)    If the Property Manager is Spirit Realty, then the Indenture Trustee
shall make withdrawals upon the written direction of the Property Manager from
the Collection Account (i) on each Remittance Date, for delivery by wire
transfer of immediately available funds for deposit into the Payment Account, of
the Available Amount for the related Payment Date for application by the
Indenture Trustee to make payments in accordance with the priorities set forth
pursuant to Section 2.11(b) of the Indenture, (ii) on any date, to pay any
Emergency Property Expenses (pursuant to Section 3.03(e)) and (iii) on any date,
to remove amounts deposited in the Collection Account in error. If the Property
Manager is an entity other than Spirit Realty, then the Property Manager shall
make withdrawals from the Collection Account (i) on each Remittance Date, for
delivery by wire transfer of immediately available funds for deposit into the
Payment Account, of the Available Amount for the related Payment Date for
application by the Indenture Trustee to make payments in accordance with the
priorities set forth pursuant to Section 2.11(b) of the Indenture, (ii) on any
date, to pay the Property Management Fee, the Back-Up Fee, any Special Servicing
Fees, any Liquidation Fees and any Workout Fees (each, pursuant to Section
3.11), (iii) on any date, to reimburse the Property Manager or the Back-Up
Manager for any Property Protection Advances and Advance Interest thereon as
provided in Section 3.03(d), (iv) on any date, to pay any Emergency Property
Expenses (pursuant to Section 3.03(e)) or (v) on any date, to remove amounts
deposited in the Collection Account in error. Except as provided in Section
3.04(a), no other amounts may be withdrawn from the Collection Account by the
Property Manager.
(b)    Amounts deposited in the Release Account with respect to any Mortgage
Loan, Lease or Mortgaged Property (including Net Investment Earnings on funds on
deposit therein) shall be applied by the Property Manager (or the Indenture
Trustee based on the instructions of the Property Manager if the Property
Manager is Spirit Realty), to reimburse the Property Manager, the Special
Servicer and the Back-Up Manager any amounts owed with respect to unreimbursed
Extraordinary Expenses, Property Protection Advances and Advance Interest
thereon and Emergency Property Expenses related to such Mortgage Loan, Lease or
Mortgaged Property and to pay the expenses related to the release of such
Mortgage Loan, Lease or Mortgaged Property. After any such reimbursements have
been made, any remaining amounts deposited in the Release Account with respect
to any Mortgage Loan, Lease or Mortgaged Property shall be applied by the
Property Manager (or the Indenture Trustee based on the instructions of the
Property Manager if the Property Manager is Spirit Realty) to either (i) permit
an Issuer to acquire (or to acquire on behalf of an Issuer) Qualified Substitute
Mortgage Loans or Qualified Substitute Mortgaged Properties within twelve months
following the release of the applicable Mortgage Loan or Mortgaged Property (in
the event that such amounts were received in connection with such a release) or
following the receipt of such amounts (in the event that such amounts were
received in connection with a Balloon Payment or Principal Prepayment, as
applicable) and or (ii) after such twelve-month period concludes with respect to
the applicable amounts (or, if the Property Manager elects, prior to the
conclusion of such twelve-month period) be deposited as Unscheduled Proceeds
into the Collection Account and included in the Available Amount on the Payment
Date relating to the Collection Period in which such deposit occurs. Upon the
occurrence and during the continuance of an Early Amortization Event or a Series
Post ARD Event, all amounts in the Release Account (and all amounts that
otherwise would have been deposited into the Release Account) shall be deposited
as Unscheduled Proceeds into the Collection Account and will be included in the
Available Amount on the Payment Date relating to the Collection Period in which
such deposit occurs.
Section 3.06.    Investment of Funds in the Collection Account and the Release
Account.
(a)    The Property Manager shall direct any institution maintaining the
Collection Account to invest the funds held therein in one or more Permitted
Investments bearing interest or sold at a discount, and maturing, unless payable
on demand, not later than the Business Day immediately preceding the Remittance
Date relating to the Payment Date for which such funds will constitute Available
Amounts, which may be in the form of a standing direction.
(b)    The Property Manager may direct any institution maintaining the Release
Account to invest the funds held therein in one or more specific Permitted
Investments bearing interest or sold at a discount, and maturing, unless payable
on demand, not later than the Business Day immediately preceding the day such
amounts are required to be distributed pursuant to Section 3.05(b), which may be
in the form of a standing direction.
(c)    The Property Manager may direct any institution maintaining the Servicing
Accounts with respect to Lease Security Deposits to invest the funds held
therein in one or more Permitted Investments bearing interest or sold at a
discount, and maturing, unless payable on demand, not later than the Business
Day immediately preceding the day such amounts are required to be distributed
pursuant to the related Lease and this Agreement, which may be in the form of a
standing direction.
(d)    [Reserved]
(e)    All Permitted Investments in the Collection Account, the Release Account
and the Servicing Accounts shall be held to maturity, unless payable on demand.
Any investment of funds in the Collection Account, the Release Account and the
Servicing Accounts shall be made in the name of the Indenture Trustee (in its
capacity as such). The Property Manager shall promptly deliver to the Indenture
Trustee, and the Indenture Trustee shall maintain continuous possession of, any
Permitted Investment that is either (i) a “certificated security,” as such term
is defined in the Uniform Commercial Code, or (ii) other property in which the
lack of possession of such property could reasonably be expected to materially
adversely affect the Noteholders’ interest in such property. If amounts on
deposit in the Collection Account, the Release Account or the Servicing Accounts
are at any time invested in a Permitted Investment payable on demand, the
Property Manager shall:
(i)    consistent with any notice required to be given thereunder, demand that
payment thereon be made on the last day such Permitted Investment may otherwise
mature thereunder in an amount equal to the lesser of (1) all amounts then
payable thereunder and (2) the amount required to be withdrawn on such date; and
(ii)    demand payment of all amounts due thereunder promptly upon determination
by the Property Manager that such Permitted Investment would not constitute a
Permitted Investment in respect of funds thereafter on deposit in the Collection
Account, the Release Account or the Servicing Accounts, as applicable.
(f)    Interest and investment income realized on funds deposited in the
Collection Account and, if applicable, the Release Account, that constitute part
of the Available Amount for any Collection Period, to the extent of the Net
Investment Earnings, if any, shall be added to the Available Amount for such
Collection Period and distributed in accordance with Section 2.11 of the
Indenture on the applicable Payment Date. Notwithstanding the investment of
funds held in the Collection Account, for purposes of the calculations
hereunder, including the calculation of the Available Amount, the amounts so
invested shall be deemed to remain on deposit in the Collection Account. Except
as provided in Section 5.03(a), the Property Manager shall have no liability for
any investment of funds in the Collection Account, the Release Account or
Servicing Account.
(g)    Except as otherwise expressly provided in this Agreement, if any default
occurs in the making of a payment due under any Permitted Investment, or if a
default occurs in any other performance required under any Permitted Investment,
the Property Manager may take such action as may be appropriate to enforce such
payment or performance, including the institution and prosecution of appropriate
proceedings.
Section 3.07.    Maintenance of Insurance Policies; Errors and Omissions and
Fidelity Coverage.
(a)    The Property Manager (other than with respect to Specially Serviced
Assets) and the Special Servicer (with respect to Specially Serviced Assets)
shall use reasonable efforts in accordance with the Servicing Standard to cause
the related Obligor to maintain for each Mortgaged Property all insurance
coverage as is required under the terms of such Lease or Mortgage Loan, as
applicable (including for the avoidance of doubt, any Environmental Policy);
provided, that if and to the extent that any such Lease or Mortgage Loan permits
the lessor thereunder any discretion (by way of consent, approval or otherwise)
as to the insurance coverage that the related Obligor is required to maintain,
the Property Manager or the Special Servicer, as the case may be, shall exercise
such discretion in a manner consistent with the Servicing Standard; and
provided, further, that, if and to the extent that a Lease or Mortgage Loan so
permits, the related Obligor shall be required to obtain the required insurance
coverage from Qualified Insurers that have a claims-paying ability rated at
least “A:VIII” by A.M. Best’s Key Rating Guide and at least “A” by S&P, which
are licensed to do business in the state wherein the related Obligor or the
Mortgaged Property subject to the policy, as applicable, is located. If such
Obligor does not maintain the required insurance or, with respect to any
Environmental Policy in place as of the applicable First Collateral Date, the
Property Manager will itself cause such insurance to be maintained with
Qualified Insurers meeting such criteria; provided, that the Property Manager
shall not be required to maintain such insurance if the Indenture Trustee (as
mortgagee of record on behalf of the Noteholders) does not have an insurable
interest or the Property Manager has determined (in its reasonable judgment in
accordance with the Servicing Standard) that either (i) such insurance is not
available at a commercially reasonable rate and the subject hazards are at the
time not commonly insured against by prudent owners of properties similar to the
Mortgaged Property located in or around the region in which such Mortgaged
Property is located or (ii) such insurance is not available at any rate. Subject
to Section 3.17(b), the Special Servicer shall also use reasonable efforts to
cause to be maintained for each REO Property no less insurance coverage than was
previously required of the Obligor under the related Mortgage or Lease and at a
minimum, (i) hazard insurance with a replacement cost rider and (ii)
comprehensive general liability insurance, in each case, in an amount customary
for the type and geographic location of such REO Property and consistent with
the Servicing Standard; provided, that all such insurance shall be obtained from
Qualified Insurers that, if they are providing casualty insurance, shall have a
claims-paying ability rated at least “A:VIII” by A.M. Best’s Key Rating Guide
and “A” by S&P. The cost of any such insurance coverage obtained by either
the Property Manager or the Special Servicer shall be a Property Protection
Advance to be paid by the Property Manager. All such insurance policies shall
contain (if they insure against loss to property) a “standard” mortgagee clause,
with loss payable to the Property Manager, as agent of and for the account of
the applicable Issuer and the Indenture Trustee, and shall be issued by an
insurer authorized under applicable law to issue such insurance. Any amounts
collected by the Property Manager or the Special Servicer under any such
policies (other than amounts to be applied to the restoration or repair of the
related Mortgaged Property or amounts to be released to the related Tenant, in
each case in accordance with the Servicing Standard) shall be deposited in the
Collection Account, subject to withdrawal pursuant to Section 2.11 of the
Indenture.
(b)    The Property Manager or Special Servicer may satisfy its obligations
under Section 3.07(a) by obtaining, maintaining or causing to be maintained a
blanket or forced place insurance policy. If applicable, the Property Manager or
the Special Servicer shall obtain and maintain, or cause to be obtained and
maintained on behalf of each applicable Issuer, a master forced place insurance
policy or a blanket policy (or an endorsement to an existing policy) insuring
against hazard losses (not otherwise insured by a Tenant or Borrower due to a
default by such Tenant or Borrower under the insurance covenants of its Lease or
Mortgage Loan or because a Tenant or Borrower permitted to self-insure fails to
pay for casualty losses) on the applicable Mortgaged Properties that it is
required to service and administer, which policy shall (i) be obtained from a
Qualified Insurer having a claims-paying ability rated at least “A:VIII” by A.M.
Best’s Key Rating Guide and at least “A” by S&P, and (ii) provide protection
equivalent to the individual policies otherwise required under Section 3.07(a).
The Property Manager and the Special Servicer shall bear the cost of any premium
payable in respect of any such blanket policy (other than blanket policies
specifically obtained for Mortgaged Properties or REO Properties) without right
of reimbursement; provided, that if the Property Manager or the Special
Servicer, as the case may be, causes any Mortgaged Property or REO Property to
be covered by such blanket policy in order to satisfy such obligations, the
incremental costs of such insurance applicable to such Mortgaged Property or REO
Property shall constitute, and be reimbursable as, a Property Protection Advance
(it being understood that such incremental costs incurred by the Special
Servicer shall be paid by the Property Manager to the Special Servicer and that
such payment shall constitute, and be reimbursable as, a Property Protection
Advance). If the Property Manager or Special Servicer, as applicable, causes any
Mortgaged Property or REO Property to be covered by a force-placed insurance
policy, the incremental costs of such insurance applicable to such Mortgaged
Property or REO Property (which shall not include any minimum or standby premium
payable for such policy whether or not any Mortgaged Property or REO Property is
covered thereby) shall be paid as a Property Protection Advance (it being
understood that such incremental costs incurred by the Special Servicer shall be
paid by the Property Manager to the Special Servicer and that such payment shall
constitute, and be reimbursable as, a Property Protection Advance). Such policy
may contain a deductible clause (not in excess of a customary amount) in which
case the Property Manager or the Special Servicer, as appropriate, shall, if
there shall not have been maintained on the related Mortgaged Property or REO
Property a hazard insurance policy complying with the requirements of Section
3.07(a) and there shall have been one or more losses that would have been
covered by such policy, promptly deposit into the Collection Account from its
own funds the amount not otherwise payable under the blanket policy in
connection with such loss or losses because of such deductible clause. The
Property Manager or the Special Servicer, as appropriate, shall prepare and
present, on behalf of itself, the Indenture Trustee and the applicable Issuer,
claims under any such blanket policy in a timely fashion in accordance with the
terms of such policy. Any payments on such policy shall be made to the Property
Manager as agent of and for the account of the applicable Issuer, the
Noteholders and the Indenture Trustee.
(c)    Each of the Property Manager, the Special Servicer and the Back-Up
Manager shall at all times during the term of this Agreement (or, in the case of
the Special Servicer, at all times during the term of this Agreement in which
Specially Serviced Assets exist as part of the Collateral) keep in force with a
Qualified Insurer having a claims paying ability rated at least “A:VIII” by A.M.
Best’s Key Rating Guide and at least “A” by S&P, a fidelity bond in such form
and amount as does not adversely affect any rating assigned by any Rating Agency
to the Notes; provided, that, unless any Rating Agency then rating any Notes at
the request of an Issuer states that the form or amount of any such fidelity
bond would be the sole cause of or be a material reason for a downgrade,
qualification or withdrawal of any rating then assigned by such Rating Agency to
such Notes, the form and amount of such fidelity bond shall be deemed to not
adversely affect any rating assigned by any Rating Agency to the Notes. Each of
the Property Manager and the Special Servicer shall be deemed to have complied
with the foregoing provision if an Affiliate thereof has such fidelity bond
coverage and, by the terms of such fidelity bond, the coverage afforded
thereunder extends to the Property Manager or the Special Servicer, as the case
may be. Such fidelity bond shall provide that it may not be canceled without ten
(10) days’ prior written notice to the Issuers.
Each of the Property Manager, the Special Servicer and the Back-Up Manager shall
at all times during the term of this Agreement (or, in the case of the Special
Servicer, at all times during the term of this Agreement in which Specially
Serviced Assets exist as part of the Collateral) also keep in force with a
Qualified Insurer having a claims-paying ability rated at least “A: VIII” by
A.M. Best’s Key Rating Guide and at least “A” by S&P, a policy or policies of
insurance covering loss occasioned by the errors and omissions of its officers,
employees and agents in connection with its servicing obligations hereunder,
which policy or policies shall name the Indenture Trustee as an additional
insured and shall be in such form and amount as does not adversely affect any
rating assigned by any Rating Agency to the Notes; provided, that, unless any
Rating Agency then rating any Notes at the request of an Issuer states that the
form or amount of any such fidelity bond would be the sole cause of or be a
material reason for a downgrade, qualification or withdrawal of any rating then
assigned by such Rating Agency to such Notes, the form and amount of such
fidelity bond shall be deemed to not adversely affect any rating assigned by any
Rating Agency to the Notes. Each of the Property Manager and the Special
Servicer shall be deemed to have complied with the foregoing provisions if an
Affiliate thereof has such insurance and, by the terms of such policy or
policies, the coverage afforded thereunder extends to the Property Manager or
the Special Servicer, as the case may be. Any such errors and omissions policy
shall provide that it may not be canceled without ten (10) days’ prior written
notice to the Issuers.
Each of the Property Manager and the Special Servicer shall at all times during
the term of this Agreement (or, in the case of the Special Servicer, at all
times during the term of this Agreement in which Specially Serviced Assets exist
as part of the Collateral) also, on behalf of the Issuers, keep in force with a
Qualified Insurer having a claims-paying ability rated at least “A:VIII” by A.M.
Best’s Key Rating Guide and at least “A” by S&P, a lessor’s general liability
insurance policy or policies, which policy or policies shall be in such form and
amount as does not adversely affect any rating assigned by any Rating Agency to
the Notes; provided, that, unless any Rating Agency then rating any Notes at the
request of an Issuer states that the form or amount of any such fidelity bond
would be the sole cause of or be a material reason for a downgrade,
qualification or withdrawal of any rating then assigned by such Rating Agency to
such Notes, the form and amount of such fidelity bond shall be deemed to not
adversely affect any rating assigned by any Rating Agency to the Notes. Any such
general liability insurance policy shall provide that it may not be canceled
without ten (10) days’ prior written notice to the Issuers and the Indenture
Trustee. Any payments on such policy shall be made to the Property Manager as
agent of and for the account of any applicable Issuer and the Indenture Trustee.
The insurance described in this clause (c) shall be required to include coverage
in respect of losses that may be sustained as a result of an officer’s or
employee’s of the Property Manager or the Special Servicer misappropriation of
funds and errors and omissions.
If the Property Manager (or its corporate parent), the Special Servicer (or its
corporate parent) or the Back-Up Manager (or its corporate parent), as
applicable, are rated not lower than “A2” by Moody’s, “A” by S&P and “A” by
Fitch, the Property Manager, the Special Servicer or the Back-Up Manager, as
applicable, may self-insure with respect to any insurance coverage or fidelity
bond coverage required hereunder, in which case it shall not be required to
maintain an insurance policy with respect to such coverage; provided, that
Spirit Realty may not self-insure with respect to any such insurance coverage or
fidelity bond.
Section 3.08.    Enforcement of Alienation Clauses; Consent to Assignment.
With respect to those Leases and Mortgage Loans it is obligated to service
hereunder, each of the Property Manager and the Special Servicer, on behalf of
the Issuers and the Indenture Trustee for the benefit of the holders of the
Notes, shall enforce the restrictions contained in the related Lease and
Mortgage Loans or in any other document in the related Lease File or Loan File
on transfers or further encumbrances of the related Mortgaged Property and
Mortgage Loan and on transfers of interests in the related Borrower or Tenant,
unless it has determined, consistent with the Servicing Standard, that waiver of
such restrictions would be in accordance with the Servicing Standard. After
having made any such determination, the Property Manager or the Special
Servicer, as the case may be, shall deliver to the Indenture Trustee (and the
Property Manager in the case of the Special Servicer) an Officer’s Certificate
setting forth the basis for such determination. In connection with any
assignment or sublet by a Tenant of its interest under a Lease, the applicable
Issuer shall not take any action to release such Tenant from its obligations
under such Lease unless a new Tenant approved by such Issuer assumes the
obligations under such Lease and any applicable requirements set forth in the
applicable Lease have been satisfied.
Section 3.09.    Realization Upon Specially Serviced Assets.
(a)    If the Special Servicer has determined, in its good faith and reasonable
judgment, that any material default related to a Specially Serviced Asset will
not be cured by the related Obligor, the Special Servicer will be required to
evaluate the possible alternatives available in accordance with the Servicing
Standard and this Agreement with respect to such Specially Serviced Asset. Such
alternatives may include, among other things, modification or restructuring of
the related Mortgage Loan or Lease, sale or exchange of the related Mortgage
Loan or Mortgaged Property in accordance with Section 3.18 or the enforcement of
remedies available under the related Mortgage Loan or Lease in accordance with
Section 3.19, including foreclosure of the Mortgage Loan or eviction of the
Tenant, as applicable, and the re-leasing of the related Mortgaged Property.
Subject to all other provisions and limitations set forth herein, the Special
Servicer shall take such actions with respect to each Specially Serviced Asset
as it determines in accordance with the Servicing Standard, acting in the best
interests of the applicable Issuer and the Noteholders. If the Property Manager
re-leases any Mortgaged Property, the Property Manager shall deliver to the
Indenture Trustee and the Issuers an amended Exhibit A-1 reflecting the addition
of such Lease to the Collateral Pool.
(b)    Upon the request of the Special Servicer, the Property Manager shall pay,
as Property Protection Advances or Emergency Property Expenses, as applicable,
in accordance with Section 3.17(c), all costs and expenses (other than costs or
expenses that would, if incurred, constitute a Nonrecoverable Property
Protection Advance) incurred in connection with each Specially Serviced Asset,
and shall be entitled to reimbursement therefor as provided herein and in
Section 2.11 of the Indenture. If and when the Property Manager or the Special
Servicer deems it necessary and prudent for purposes of establishing the Fair
Market Value of any Mortgaged Property related to a Specially Serviced Asset,
the Special Servicer or the Property Manager; as the case may be, is authorized
to have an appraisal done by an Independent MAI-designated appraiser or other
expert (the cost of which appraisal shall be paid by the Property Manager and
shall constitute a Property Protection Advance).
(c)    Notwithstanding anything to the contrary contained herein, neither the
Property Manager nor the Special Servicer shall, on behalf of the applicable
Issuer, obtain title to a Mortgaged Property that secures a Mortgage Loan by
deed in lieu of foreclosure or otherwise, or take any other action with respect
to any Mortgaged Property that secures a Mortgage Loan, if, as a result of any
such action, the applicable Issuer or the Indenture Trustee could, in the
reasonable judgment of the Property Manager or the Special Servicer, as the case
may be, made in accordance with the Servicing Standard and which shall be based
on Opinions of Counsel (of which the Indenture Trustee shall be an addressee),
be considered to hold title to, to be a “mortgagee-in-possession” of, or to be
an “owner” or “operator” of such Mortgaged Property within the meaning of CERCLA
or any comparable law, unless:
(i) the Property Manager or the Special Servicer, as the case may be, has
previously determined in accordance with the Servicing Standard, based on (x) a
Phase I Environmental Assessment or comparable environmental assessment (and any
additional environmental testing, investigation or analysis that the Property
Manager or the Special Servicer, as applicable, deems necessary and prudent) of
such Mortgaged Property conducted by an Independent Person who regularly
conducts such environmental testing, investigation or analysis, or (y) any
environmental testing, investigation and/or analysis conducted in connection
with any related Environmental Policy, and performed during the twelve-month
period preceding any such acquisition of title or other action and in each case
after consultation with an environmental expert, that:
(A)    the Mortgaged Property is in compliance with applicable environmental
laws and regulations or, if not, that it would maximize the recovery to the
applicable Issuer on a present value basis (the relevant discounting of
anticipated collections to be performed at the relevant interest rate for the
applicable Mortgage Loan or the capitalization rate used in respect of the Lease
for any Mortgaged Property) to acquire title to or possession of the Mortgaged
Property and to effect such compliance, which determination shall take into
account any coverage afforded under any related Environmental Policy with
respect to such Mortgaged Property; and
(B)    there are no circumstances or conditions present at the Mortgaged
Property relating to the use, management or disposal of Hazardous Materials for
which investigation, testing, monitoring, containment, clean-up or remediation
could be required under any currently applicable environmental laws and
regulations or, if such circumstances or conditions are present for which any
such action could reasonably be expected to be required, that it would maximize
the recovery to the applicable Issuer on a present value basis (the relevant
discounting of anticipated collections to be performed at the relevant interest
rate for the applicable Mortgage Loan or the capitalization rate used in respect
of the Lease for any Mortgaged Property) to acquire title to or possession of
the Mortgaged Property and to take such actions, which determination shall take
into account any coverage afforded under any related Environmental Policy with
respect to such Mortgaged Property; and
(ii) if the Property Manager or the Special Servicer, as applicable, has
determined that the Mortgaged Property is not in compliance with applicable
environmental laws or regulations (and that acquiring title to or possession of
the Mortgaged Property and taking the other actions described in clause (i)(A)
above would not maximize the recovery to the applicable Issuer as described in
clause (i)(A)), or that any such circumstances or conditions described in clause
(i)(B) above are present at the Mortgaged Property, it shall have notified the
Indenture Trustee in writing that it has determined that the applicable Issuer
or the Indenture Trustee could not reasonably be considered to be a potentially
responsible party (which determination may be based on an Opinion of Counsel the
cost of which shall be a Property Protection Advance).
(d)    Any such determination in clauses (c)(i) or (c)(ii) above by the Property
Manager or the Special Servicer shall be evidenced by an Officer’s Certificate
to such effect delivered to the Indenture Trustee (which the Indenture Trustee
shall provide to the Noteholders), the Issuers and, in the case of the Special
Servicer, the Property Manager, specifying all of the bases for such
determination, such Officer’s Certificate to be accompanied by all related
environmental reports. The Property Manager or the Special Servicer, as
appropriate, shall undertake reasonable efforts to make the determination
referred to in clause (ii) immediately above, and may conclusively rely on any
related environmental assessments referred to above in making such
determination. The cost of any opinions, testing, analysis and investigation and
any remedial, corrective or other action contemplated by clause (c) above, shall
be reimbursed, to the extent not paid by an Environmental Insurer or other party
with liability for such amounts, to the Property Manager from the Collection
Account as a Property Protection Advance, subject to Section 5.03.
(e)    If the Property Manager or Special Servicer, as applicable, determines
(in accordance with Section 3.09(c)) that any of the conditions set forth in
Section 3.09(c)(i) or (ii) above have not been satisfied with respect to any
Mortgaged Property, the Property Manager or Special Servicer, as applicable,
shall take such action as is in accordance with the Servicing Standard and, at
such time as it deems appropriate, may, on behalf of the applicable Issuer and
the Indenture Trustee, release all or a portion of such Mortgaged Property from
the lien of the related Mortgage; provided, that prior to the release of all or
a portion of the related Mortgaged Property from the lien of the related
Mortgage, (i) the Property Manager or the Special Servicer, as applicable, shall
have notified the Indenture Trustee in writing of its intention to so release
all or a portion of such Mortgaged Property and (ii) the Indenture Trustee shall
have notified the Noteholders in writing of the intention to so release all or a
portion of such Mortgaged Property. The Indenture Trustee shall execute and
deliver such instruments of transfer or assignment, in each case without
recourse, as shall be provided to it by the Property Manager and are reasonably
necessary to release any lien on or security interest in such Mortgaged
Property.
(f)    The Property Manager or the Special Servicer, as applicable, shall report
to the Indenture Trustee and the Property Manager (if applicable) monthly in
writing as to any actions taken by such party with respect to any Mortgaged
Property as to which the environmental testing contemplated in Section 3.09(c)
has revealed that any of the conditions set forth in either Section
3.09(c)(i)(A) or (i)(B) have not been satisfied, in each case until such matter
has been resolved.
(g)    The Special Servicer shall have the right to determine, in accordance
with the Servicing Standard, the advisability of seeking to obtain a deficiency
judgment if the state in which the Collateral securing a Specially Serviced Loan
is located and the terms of the Mortgage Loan permit such an action and shall,
in accordance with the Servicing Standard, seek such deficiency judgment if it
deems advisable.
(h)    The Special Servicer shall prepare and file the reports of foreclosures
and abandonments of any Mortgaged Property and the information returns relating
to cancellation of indebtedness income with respect to any Mortgaged Property
required by Sections 6050J and 6050P of the Code and promptly deliver to the
Indenture Trustee an Officer’s Certificate stating that such reports have been
filed. Such reports shall be in form and substance sufficient to meet the
reporting requirements imposed by Sections 6050J and 6050P of the Code.
(i)    All sales of Mortgaged Properties pursuant to this Section 3.09 shall be
conducted in accordance with the provisions of Section 3.18 and Article VII as
applicable.
Section 3.10.    Issuers, Custodian and Indenture Trustee to Cooperate; Release
of Lease Files and Loan Files.
(a)    If from time to time, and as appropriate for servicing of any Mortgage
Loan, Lease, assumption of a Lease, modification of a Lease or the re-lease or
sale of any Mortgaged Property, the Property Manager or the Special Servicer
shall otherwise require the use of any Lease File or Loan File, as applicable
(or any portion thereof), the Custodian, upon request of the Property Manager
and receipt from the Property Manager of a Request for Release substantially in
the form of Exhibit B attached hereto signed by a Servicing Officer thereof, or
upon request of the Special Servicer and receipt from the Special Servicer of a
Request for Release substantially in the form of Exhibit C attached hereto,
shall release such Lease File or Loan File, as applicable (or portion thereof),
to the Property Manager or the Special Servicer, as the case may be. Upon return
of such Lease File or Loan File, as applicable (or portion thereof), to the
Custodian, or upon the Special Servicer’s delivery to the Indenture Trustee of
an Officer’s Certificate stating that (i) such Lease or Mortgage Loan has been
liquidated and all amounts received or to be received in connection with such
Lease or Mortgage Loan are required to be deposited into the Collection Account
pursuant to Section 3.04(a) have been or will be so deposited or (ii) such
Mortgaged Property has been sold, a copy of the Request for Release shall be
released by the Indenture Trustee to the Property Manager or the Special
Servicer, as applicable.
(b)    Within seven (7) Business Days of the Special Servicer’s request therefor
(or, if the Special Servicer notifies the Issuers and the Indenture Trustee of
an exigency, within such shorter period as is reasonable under the
circumstances), each of the applicable Issuer and the Indenture Trustee shall
execute and deliver to the Special Servicer, in the form supplied to the
applicable Issuer and the Indenture Trustee by the Special Servicer, any court
pleadings, leases, sale documents or other documents reasonably necessary to the
re-lease, foreclosure or sale in respect of any Mortgage Loan or Mortgaged
Property or to any legal action brought to obtain judgment against any Obligor
on the related Lease or Mortgage Loan or to obtain a judgment against an
Obligor, or to enforce any other remedies or rights provided by the Lease or
Mortgage Loan or otherwise available at law or in equity or to defend any legal
action or counterclaim filed against the applicable Issuer, the Property Manager
or the Special Servicer; provided, that each of the applicable Issuer and the
Indenture Trustee may alternatively execute and deliver to the Special Servicer,
in the form supplied to the applicable Issuer and the Indenture Trustee by the
Special Servicer, a limited power of attorney substantially in the form of
Exhibit D issued in favor of the Special Servicer and empowering the Special
Servicer to execute and deliver any or all of such pleadings, leases, sale
documents or other documents on behalf of the applicable Issuer or the Indenture
Trustee, as the case may be; provided, however, that neither the applicable
Issuer nor the Indenture Trustee shall be held liable for any misuse of such
power of attorney by the Special Servicer. Together with such pleadings, leases,
sale documents or documents (or such power of attorney empowering the Special
Servicer to execute the same on behalf of the applicable Issuer and the
Indenture Trustee), the Special Servicer shall deliver to each of the applicable
Issuer and the Indenture Trustee an Officer’s Certificate requesting that such
pleadings, leases, sale documents or other documents (or such power of attorney
empowering the Special Servicer to execute the same on behalf of the applicable
Issuer or the Indenture Trustee, as the case may be) be executed by the
applicable Issuer or the Indenture Trustee and certifying as to the reason such
pleadings or documents are required.
(c)    Upon the payment in full of any Mortgage Loan, or the receipt by the
Property Manager of a notification that payment in full shall be escrowed in a
manner customary for such purposes, the Property Manager shall promptly notify
the Custodian and the Indenture Trustee by a certification (which certification
shall be in the form of a Request for Release substantially in the form of
Exhibit B attached hereto, shall be accompanied by the form of any necessary
release or discharge and shall include a statement to the effect that all
amounts received or to be received in connection with such payment which are
required to be deposited in the Collection Account pursuant to Section 3.04(a)
have been or will be so deposited) of a Servicing Officer (a copy of which
certification shall be delivered to the Special Servicer) and shall request
delivery to it and release of the related Loan File. Upon receipt of such
certification and request, the Custodian shall promptly cause the release of the
related Loan File to the Property Manager and the Indenture Trustee shall
deliver to the Property Manager such release or discharge, duly executed. Except
customary fees and expenses, no expenses incurred in connection with any
instrument of satisfaction or deed of reconveyance shall be chargeable to the
Collection Account or other amounts that constitute Collateral.
Section 3.11.    Servicing Compensation; Interest on Property Protection
Advances.
(a)    As compensation for its activities hereunder, the Property Manager shall
be entitled to receive the Property Management Fee with respect to each
Mortgaged Property and Mortgage Loan included in the Collateral Pool. As to each
such Mortgaged Property and Mortgage Loan included in the Collateral Pool, the
Property Management Fee shall accrue daily at the related Property Management
Fee Rate on the basis of the Collateral Value of each such Mortgaged Property
and Mortgage Loan and shall be calculated with respect to each Mortgage Loan on
the same basis as interest accrues on such Mortgage Loan and with respect to
each Mortgaged Property on a 30/360 Basis. The right to receive the Property
Management Fee may not be transferred in whole or in part except in connection
with the transfer of all of the Property Manager’s responsibilities and
obligations under this Agreement. Earned but unpaid Property Management Fees
shall be payable monthly out of general collections on deposit in the Collection
Account pursuant to Section 3.05 and Section 2.11 of the Indenture.
(b)    On each Remittance Date, the Property Manager shall be entitled to
receive: (i) all returned check fees, assumption, modification and similar fees
and late payment charges from Obligors with respect to Mortgaged Properties,
Leases and Mortgage Loans that are not Specially Serviced Assets as of such
Remittance Date; and (ii) any default interest collected on a Mortgaged
Property, Lease or Mortgage Loan, but only to the extent that (x) such default
interest is allocable to the period (not to exceed 60 days) when such Mortgaged
Property, Lease or Mortgage Loan did not constitute a Specially Serviced Asset
and (y) such default interest is not allocable to reimburse the Property
Manager, the Back-Up Manager or the Indenture Trustee with respect to any
Property Protection Advances or interest thereon made in respect of such
Mortgage Loan, Lease or Mortgaged Property (collectively, the “Property Manager
Additional Servicing Compensation”).
(c)    As compensation for its activities hereunder, the Special Servicer shall
be entitled to receive the Special Servicing Fee with respect to each Specially
Serviced Asset. As to each Specially Serviced Asset, the Special Servicing Fee
shall accrue daily from time to time at the Special Servicing Fee Rate on the
basis of the Collateral Value of such Specially Serviced Asset and shall be
calculated with respect to each Specially Serviced Loan on the same basis as
interest accrues on such Specially Serviced Loan and with respect to each
Mortgaged Property related to a Specially Serviced Lease on a 30/360 Basis. The
Special Servicing Fee with respect to any Specially Serviced Asset shall
(subject to Section 3.20 hereof) cease to accrue if (i) the related Mortgaged
Property is sold or exchanged for a Qualified Substitute Mortgaged Property or
such Specially Serviced Loan is sold or exchanged for a Qualified Substitute
Mortgage Loan, as applicable, or (ii) such Specially Serviced Asset becomes a
Corrected Lease or a Corrected Loan, as applicable, or (iii) such Specially
Serviced Asset becomes a Liquidated Lease or liquidated Mortgage Loan, as
applicable. Earned but unpaid Special Servicing Fees shall be payable monthly
out of collections on deposit in the Collection Account pursuant to Section 3.05
hereof and Section 2.11 of the Indenture.
The Special Servicer’s right to receive the Special Servicing Fee may not be
transferred in whole or in part except in connection with the transfer of all of
the Special Servicer’s responsibilities and obligations under this Agreement.
(d)    Subject to the last sentence of this Section 3.11(d), on each Remittance
Date, the Special Servicer shall be entitled to receive: (i) all returned check
fees, assumption, modification and similar fees and late payment charges
received on or with respect to the Specially Serviced Assets (determined as of
the Remittance Date relating to such Payment Date); and (ii) any default
interest collected on a Specially Serviced Asset (to the extent that such
default interest is not allocable to reimburse the Property Manager, Indenture
Trustee or Back-Up Manager with respect to any Property Protection Advances made
in respect of the related Mortgage Loan, Lease or Mortgaged Property or interest
thereon and such default interest is not allocable to the Property Manager under
Section 3.11(b)) as additional servicing compensation (collectively, the
“Special Servicer Additional Servicing Compensation”). Notwithstanding the
foregoing, if the Special Servicer is terminated at a time when no Servicer
Replacement Event existed with respect to the Special Servicer and such Special
Servicer was servicing or administering any Specially Serviced Asset as of the
date of such termination, and such servicing or administration had been
continuing for at least two (2) months, then the terminated Special Servicer
will be entitled to 50% of all modification fees earned by its successor with
respect to such Specially Serviced Asset during the 12-month period following
the date of such termination.
(e)    As and to the extent permitted by Section 2.11 of the Indenture, the
Property Manager, Indenture Trustee and the Back-Up Manager, as applicable,
shall each be entitled to receive Advance Interest on the amount of each Advance
made thereby for so long as such Advance is outstanding. The Property Manager
and the Back-Up Manager shall be reimbursed for Property Protection Advances in
accordance with Sections 3.03(d) and 3.05(a) and (b), and Section 2.11 of the
Indenture.
Except as otherwise expressly set forth herein, the Property Manager and the
Special Servicer shall each be required to pay all ordinary expenses incurred by
it in connection with its servicing activities under this Agreement, including
fees of any subservicers retained by it. In addition, the Property Manager and
the Special Servicer shall not be reimbursed for its own internal costs and
expenses and overhead expenses, such as office space expenses, office equipment
costs, supply costs or employee salaries or related costs and expenses.
(f)    A Workout Fee shall be payable to the Special Servicer with respect to
each Corrected Loan or Corrected Lease. As to each such Corrected Loan or
Corrected Lease, the Workout Fee will be payable out of, and shall be calculated
by application of the Workout Fee Rate to, each collection of rents, interest
(other than Default Interest) and principal (including scheduled payments,
prepayments, Balloon Payments and payments at maturity) received on such
Corrected Loan or Corrected Lease, as applicable, so long as it remains a
Corrected Lease or Corrected Loan; provided, that no Workout Fee shall be
payable from, or based upon the receipt of, Liquidation Proceeds collected in
connection with (i) the purchase of any Specially Serviced Loan, Mortgaged
Property related to any Specially Serviced Lease or REO Property by the Property
Manager or the Special Servicer or (ii) the repurchase of any Specially Serviced
Loan or Mortgaged Property related to any Specially Serviced Lease by the
Originator or Support Provider due to a Collateral Defect within the period
provided to the Originator and Support Provider to cure such Collateral Defect.
In addition, no Workout Fee shall be payable with respect to any Corrected Loan
or Corrected Lease if and to the extent (i) such Mortgage Loan again becomes a
Specially Serviced Loan under clause (b) of the definition of “Specially
Serviced Loan” or the Lease again becomes a Specially Serviced Lease under
clause (b) of the definition of “Specially Serviced Lease” and (ii) no default
under the Mortgage Loan or Lease, as applicable, actually occurs, or if such
default has occurred, it is remedied within the 60 days provided in such
clauses. Except as provided in the preceding sentence, for the avoidance of
doubt, a new Workout Fee will become payable if and when a Mortgage Loan or
Lease that ceased to be a Corrected Lease or Corrected Loan again becomes a
Corrected Lease or Corrected Loan. If the Special Servicer is terminated (with
or without cause) or resigns with respect to any or all of its servicing duties,
it shall retain the right to receive any and all Workout Fees payable with
respect to the Mortgage Loans or Leases that became Corrected Loans or Corrected
Leases during the period that it had responsibility for servicing Specially
Serviced Assets (and the successor Special Servicer shall not be entitled to any
portion of such Workout Fees), in each case until the Workout Fee for any such
Corrected Loan or Corrected Lease ceases to be payable in accordance with the
second preceding sentence. If the Special Servicer is terminated for any reason
or resigns as Special Servicer hereunder, and prior to such resignation or
termination, any Specially Serviced Asset would have been a Corrected Loan or
Corrected Lease but for the related Borrower or Tenant, as applicable, not yet
having made three full and consecutive Monthly Payments as provided in the Lease
Documents or Loan Documents, then such terminated or resigning Special Servicer
shall be entitled to all, and the Successor Special Servicer shall be entitled
to none, of the Workout Fee payable in connection with such Specially Serviced
Asset after it actually becomes a Corrected Loan or Corrected Lease, as
applicable.


(g)    A “Liquidation Fee” shall be payable to the Special Servicer with respect
to (i) each Mortgage Loan or Mortgaged Property repurchased by the related
Originator or the Support Provider due to a Collateral Defect if purchased after
the applicable cure period, and shall equal the product of (x) the repurchase
price with respect to any such repurchase and (y) the Liquidation Fee Rate, (ii)
any Specially Serviced Asset as to which the Special Servicer obtains a full,
partial or discounted payoff from the related Borrower of a Mortgage Loan or for
some or all of the Collateral Value from the Mortgaged Property related to a
Lease from the Tenant, and shall equal the product of (x) the amount of any such
payoff and (y) the Liquidation Fee Rate, or (iii) any Specially Serviced Asset
or REO Property as to which the Special Servicer recovers any Liquidation
Proceeds, and shall equal the product of (x) the amount of such Liquidation
Proceeds and (y) the Liquidation Fee Rate; provided, that no Liquidation Fee
shall be payable from, or based upon the receipt of, Liquidation Proceeds
collected in connection with the purchase of any Specially Serviced Loan,
Mortgaged Property related to any Specially Serviced Lease or REO Property by
the Property Manager or the Special Servicer.


(h)    As compensation for its activities hereunder, the Back-Up Manager shall
be entitled to receive the Back-Up Fee with respect to each Mortgaged Property
and Mortgage Loan included in the Collateral Pool. As to each such Mortgaged
Property and Mortgage Loan included in the Collateral Pool, the Back-Up Fee
shall accrue each day at the related Back-Up Fee Rate on the basis of the
Collateral Value of each such Mortgaged Property and Mortgage Loan. The right to
receive the Back-Up Fee may not be transferred in whole or in part except in
connection with the transfer of all of the Back-Up Manager’s responsibilities
and obligations under this Agreement. Earned but unpaid Back-Up Fees shall be
payable monthly pursuant to Section 3.05(a) and Section 2.11 of the Indenture.


Section 3.12.    Property Inspections; Collection of Financial Statements;
Delivery of Certain Reports.
(a)    If a Lease or Mortgage Loan becomes a Specially Serviced Asset, the
Special Servicer shall perform a physical inspection of the related Mortgaged
Property as soon as practicable thereafter and, if such Lease or Mortgage Loan
remains a Specially Serviced Asset for more than two years, at least annually
thereafter so long as such Lease or Mortgage Loan remains a Specially Serviced
Asset. The Special Servicer shall prepare a written report of each such
inspection performed by it that sets forth in detail the condition of the
related Mortgaged Property and that specifies the existence of (i) any sale,
abandonment or transfer of such Mortgaged Property, or (ii) any change in the
condition or value of such Mortgaged Property that it, in its good faith and
reasonable judgment, considers material. The Special Servicer shall deliver to
the Issuers, the Indenture Trustee, the Property Manager and the Rating Agencies
a copy of each such written report prepared by it within 15 days of the
completion of each such inspection. The Special Servicer (i) shall receive
reimbursement for reasonable out-of-pocket expenses related to any such
inspection and (ii) shall be entitled to a reasonable inspection fee for any
such inspection, in each case from the applicable Issuers pursuant to
Section 2.11(b) of the Indenture.
(b)    The Special Servicer, in the case of any Specially Serviced Asset, and
the Property Manager, in the case of all other Leases and Mortgage Loans, shall
make reasonable efforts to collect promptly from each related Obligor and review
annual operating statements of the related Mortgaged Properties and financial
statements of such Obligor required to be provided under the applicable Mortgage
Loan or Lease.
(c)    Not later than December 15 of each year, commencing December 15, 2014,
the Property Manager shall deliver to the Issuers, the Indenture Trustee and the
Special Servicer (i) from information, if any, that the Property Manager has
most recently received pursuant to Section 3.12(b), a report setting forth the
aggregate Fixed Charge Coverage Ratios of all Obligors from whom it has received
financial information sufficient to permit it to calculate such Fixed Charge
Coverage Ratio (either at the “unit” level or corporate level, as applicable)
and, in each case, identifying the period covered by the related financial
statements in its possession, and (ii) a schedule, in the form of the Mortgaged
Property Schedule or Mortgage Loan Schedule, as applicable, prepared as of the
later of (1) the most recent Series Closing Date and (2) the most recent
Transfer Date, and further identifying on such schedule each Lease or Mortgage
Loan (x) that has become a Liquidated Lease or liquidated Mortgage Loan since
the most recent delivery of such schedule pursuant to this Section 3.12(c)(ii)
(or, in the case of the first such delivery, since the Series Closing Date), and
specifying the date on which the sale or re-lease of the related Mortgaged
Property or Mortgage Loan occurred or (y) that has otherwise terminated in
accordance with its terms and, in each case, specifying the date of such sale,
re-lease or termination, the amount collected in connection therewith and the
amount of any unreimbursed Property Protection Advances, Emergency Property
Expenses, Extraordinary Expenses and other amounts due and unpaid under the
related Mortgage Loan or Lease incurred in connection therewith.
Section 3.13.    Annual Statement as to Compliance.
Each of the Property Manager and the Special Servicer shall deliver to the
Issuers, to the Indenture Trustee and, in the case of the Special Servicer, to
the Property Manager, as soon as available, and in any event by the 15th day
after each March 31 of each year (or the next succeeding Business Day if any
such day is not a Business Day) beginning in March 2014, an Officer’s
Certificate stating, as to each officer signatory thereof, that (i) a review of
the activities of the Property Manager or the Special Servicer, as the case may
be, during the prior calendar year, and of its performance under this Agreement,
has been made under the supervision of the signatories signing such Officer’s
Certificate, and (ii) to the best of such signatory’s knowledge, based on such
review, the Property Manager or the Special Servicer, as the case may be,
complied in all material respects throughout such period with the minimum
servicing standards in this Agreement and fulfilled in all material respects
throughout such period its obligations under this Agreement or, if there was
noncompliance with such standards or a default in the fulfillment of any such
obligation in any material respect, such Officer’s Certificate shall include a
description of such noncompliance or specify each such default, as the case may
be, known to such signatory and the nature and status thereof.
Section 3.14.    Reports by Independent Public Accountants.
On or before March 31 of each year, beginning in March 2014, each of the
Property Manager and the Special Servicer, at its expense, shall cause an
independent, registered public accounting firm (which may also render other
services to the Property Manager or the Special Servicer, as the case may be) to
furnish to the Issuers and the Indenture Trustee and, in the case of the Special
Servicer, to the Property Manager a report containing such firm’s opinion that,
on the basis of an examination conducted by such firm substantially in
accordance with standards established by the American Institute of Certified
Public Accountants, the officer’s assertion made pursuant to Section 3.13 by the
Property Manager or the Special Servicer, as the case may be, is fairly stated
in all material respects, subject to such exceptions and other qualifications
that, in the opinion of such firm, such institute’s standards require it to
report and that such examination included tests in accordance with the
requirements of the Uniform Single Attestation Program for Mortgage Bankers, to
the extent the procedures in such program are applicable to the servicing
obligations set forth in this Agreement. In rendering such statement, such firm
may rely, as to matters relating to direct servicing of leases and mortgage
loans by Sub-Managers, upon comparable reports for examinations conducted
substantially in accordance with such institute’s standards (rendered within one
year of such report) of independent public accountants with respect to the
related Sub-Manager.
Section 3.15.    Access to Certain Information; Delivery of Certain Information.
(a)    Each of the Property Manager and the Special Servicer shall afford to the
other, to the Issuers, the Indenture Trustee, the Back-Up Manager and the Rating
Agencies and to the OTS, the FDIC and any other banking or insurance regulatory
authority that may exercise authority over any holder of Notes or LLC Interests,
reasonable access to any documentation regarding the Leases, Mortgage Loans and
Mortgaged Properties and its servicing thereof within its control, except to the
extent it is prohibited from doing so by applicable law, rule or regulation or
contract or to the extent such information is subject to a privilege under
applicable law. Such access shall be afforded without charge but only upon
reasonable prior written request and during normal business hours at the offices
of the Property Manager or the Special Servicer, as the case may be, designated
by it.
(b)    The Property Manager or the Special Servicer shall notify the Rating
Agencies, the Back-Up Manager and the Indenture Trustee of any Mortgaged
Property whose Tenant has ceased to exercise its business activity on such
Mortgaged Property within 30 days of becoming aware of such a circumstance.
Section 3.16.    Title to REO Property.
(a)    If title to any REO Property is acquired by the Special Servicer on
behalf of the Issuer, the deed or certificate of sale shall be issued to the
applicable Issuer. Upon acquisition of such REO Property, the Special Servicer
shall, if any amounts remain due and owing under the related Mortgage Note,
cause the applicable Issuer to execute and deliver to the Indenture Trustee or
the Collateral Agent a new Mortgage (along with appropriate Financing
Statements), as applicable, in favor of the Indenture Trustee or the Collateral
Agent to secure the lien of the Indenture.
(b)    The Special Servicer shall remit to the Property Manager for deposit in
the Collection Account or Release Account, as applicable, upon receipt, all REO
Revenues, Property Insurance Proceeds and Liquidation Proceeds received in
respect of an REO Property or Specially Serviced Asset.
Section 3.17.    Management of REO Properties and Mortgaged Properties relating
to Defaulted Assets.
(a)    [Reserved]
(b)    At any time that a Mortgaged Property is not subject to a Mortgage Loan
or a Lease or is subject to a Mortgage Loan or a Lease that is (or relates to) a
Defaulted Asset or with respect to an REO Property, the Special Servicer’s
decision as to how such Mortgaged Property or REO Property shall be managed and
operated shall be based on the good faith and reasonable judgment of the Special
Servicer as to the best interest of the applicable Issuer and the Noteholders by
maximizing (to the extent commercially feasible) the net after-tax revenues
received by the applicable Issuer with respect to such property and, to the
extent consistent with the foregoing, in the same manner as would commercial
loan and lease servicers and asset managers operating property comparable to the
respective Mortgaged Property or REO Property under the Servicing Standard. The
applicable Issuer, the Indenture Trustee and the Special Servicer may consult
with counsel at the expense of the applicable Issuer in connection with
determinations required under this Section 3.17(b). Neither the Indenture
Trustee nor the Special Servicer shall be liable to the Issuers, the holders of
the Notes, the other parties hereto or each other, nor shall the applicable
Issuer be liable to the other Issuers, any such holders or to the other parties
hereto, for errors in judgment made in good faith in the exercise of their
discretion while performing their respective duties, obligations and
responsibilities under this Section 3.17(b). Nothing in this Section 3.17(b) is
intended to prevent the sale or re-lease of a Mortgaged Property or REO Property
pursuant to the terms and subject to the conditions of Section 3.18 and Article
VII, as applicable.
(c)    The Special Servicer shall have full power and authority to do any and
all things in connection with the servicing and administration of any Defaulted
Asset and Mortgaged Property subject to a Defaulted Asset and any REO Property
as are consistent with the Servicing Standard and, consistent therewith, shall
request that the Property Manager make, and the Property Manager shall make,
Property Protection Advances, or pay (or cause to be paid) Emergency Property
Expenses from funds on deposit in the Collection Account, necessary for the
proper operation, management, maintenance and disposition of such Mortgaged
Property or REO Property, including:
(i)
all insurance premiums due and payable in respect of such Mortgaged Property or
REO Property;

(ii)
all real estate and personal property taxes and assessments in respect of such
Mortgaged Property or REO Property that may result in the imposition of a lien
thereon (including taxes or other amounts that could constitute liens prior to
or on parity with the lien of the related Mortgage);

(iii)
[Reserved]; and

(iv)
all costs and expenses necessary to maintain, lease, sell, protect, manage,
operate and restore such Mortgaged Property or REO Property.

Notwithstanding the foregoing, the Property Manager shall have no obligation to
make any such Property Protection Advance if (as evidenced by an Officer’s
Certificate delivered to the applicable Issuer and the Indenture Trustee) the
Property Manager determines, in accordance with the Servicing Standard, that
such payment would be a Nonrecoverable Property Protection Advance. The Special
Servicer shall submit requests to make Property Protection Advances to the
Property Manager not more than once per month unless the Special Servicer
determines on an emergency basis in accordance with the Servicing Standard that
earlier payment is required to protect the interests of the Issuers and the
Noteholders.
Section 3.18.    Sale and Exchange of Mortgage Loans, Leases and Mortgaged
Properties.
(a)    The Property Manager, the Special Servicer and the applicable Issuer may
sell or purchase, or permit the sale or purchase of, a Mortgage Loan or
Mortgaged Property only on the terms and subject to the conditions set forth in
this Section 3.18 or as otherwise expressly provided in or contemplated
hereunder. Except with respect to repurchases or substitutions by a related
Originator or the Support Provider due to a Collateral Defect, an Issuer may
only sell or exchange a Mortgaged Property or Mortgage Loan to or with any of
its Affiliates subject to the applicable conditions (if any) set forth in the
Indenture (including any applicable Series Supplement) and herein.
(b)    The Property Manager shall act on behalf of the applicable Issuer and the
Indenture Trustee in negotiating and taking any other action necessary or
appropriate in connection with the sale of any Defaulted Asset, Lease related to
a Defaulted Asset or REO Property and the collection of all amounts payable in
connection therewith. The Special Servicer shall take such actions in connection
with the sale of any such Defaulted Asset, Lease related to a Defaulted Asset,
or REO Property as it determines in accordance with the Servicing Standard will
be in the best interests of the applicable Issuer and the Noteholders. Any sale
of a Mortgage Loan, Mortgaged Property, Lease, Defaulted Asset or REO Property
shall be free and clear of the lien of the Indenture and shall be final and
without recourse to the applicable Issuer or the Indenture Trustee. If such sale
is consummated in accordance with the terms of this Agreement, none of the
Property Manager, the Special Servicer or the Indenture Trustee shall have any
liability to the Issuers or any holder of Notes with respect to the purchase
price therefor accepted by the Property Manager, the Special Servicer or the
Indenture Trustee, as the case may be.
Section 3.19.    Modifications, Waivers, Amendments and Consents.
(a)    The Property Manager and the Special Servicer each may, consistent with
the Servicing Standard, agree to any modification, waiver or amendment of any
term of, forgive any payment on, permit the release of the Obligor on or
guarantor of, or approve of the assignment of a Tenant's interest in its Lease
with respect to, or the sublease of all or a portion of, any Mortgaged Property,
Lease or Mortgage Loan it is required to service and administer hereunder,
without the consent of the Issuers, the Indenture Trustee, any holder of Notes
or any Controlling Party or Requisite Global Majority; provided; that (i) in the
reasonable judgment of the party agreeing to any such amendment, such amendment
will not cause the Current Cashflow Coverage Ratio to be reduced to or below
1.30 or, if the Current Cashflow Coverage Ratio is already equal to or lower
than 1.30, will not cause the Current Cashflow Coverage Ratio to be further
reduced and (ii) in the reasonable judgment of the party agreeing to any such
amendment, such amendment is in the best interest of the Noteholders and will
not have an adverse effect on the Collateral Value of the related Mortgaged
Property (in the case of any such amendment with respect to a Lease) or Mortgage
Loan (in the case of any such amendment with respect to a Mortgage Loan);
provided; that any such amendment (x) in connection with a Delinquent Asset or
Defaulted Asset, (y) that is required by the terms of the applicable Lease or
Mortgage Loan or (z) with respect to which the Affirmative Rating Condition is
satisfied, shall not be subject to the foregoing restrictions set forth in (i)
or (ii) above;
(b)    [Reserved];
(c)    The Property Manager and the Special Servicer each may, as a condition to
its granting any request by an Obligor for consent, modification, waiver or
indulgence or any other matter or thing, the granting of which is within the
Property Manager’s or Special Servicer’s, as the case may be, discretion
pursuant to the terms of the instruments evidencing or securing the related
Lease or Mortgage Loan and is permitted by the terms of such Lease or Mortgage
Loan, require that such Obligor pay to it, as Additional Servicing Fees, a
reasonable or customary fee for the additional services performed in connection
with such request, together with any related costs and expenses incurred by it;
and
(d)    All modifications, waivers, amendments and other actions entered into or
taken in respect of a Lease or Mortgage Loan pursuant to this Section 3.19 shall
be in writing. Each of the Property Manager and the Special Servicer shall
notify the other such party and the Issuers and the Indenture Trustee, in
writing, of any modification, waiver, amendment or other action entered into or
taken in respect of any Lease or Mortgage Loan pursuant to this Section 3.19 and
the date thereof, and shall deliver to the Custodian for deposit in the related
Lease File or Loan File an original counterpart of the agreements relating to
such modification, waiver, amendment or other action, promptly (and in any event
within ten (10) Business Days) following the execution thereof.


Section 3.20.    Transfer of Servicing Between Property Manager and Special
Servicer; Record Keeping.
(a)    Upon determining that a Servicing Transfer Event has occurred with
respect to any Lease or Mortgage Loan and if the Property Manager is not also
the Special Servicer, the Property Manager shall immediately give notice
thereof, and shall deliver the related Servicing File, to the Special Servicer,
and shall use its best efforts to provide the Special Servicer with all
information, documents (or copies thereof) and records (including records stored
electronically on computer tapes, magnetic discs and the like) relating to such
Lease or Mortgage Loan reasonably requested by the Special Servicer to enable it
to assume its functions hereunder with respect thereto without acting through a
Sub-Manager. The Property Manager shall use its best efforts to comply with the
preceding sentence within five (5) Business Days of the occurrence of each
related Servicing Transfer Event.
Upon determining that a Specially Serviced Asset has become a Corrected Lease or
Corrected Loan and if the Property Manager is not also the Special Servicer, the
Special Servicer shall immediately give notice thereof, and shall return the
related Servicing File, to the Property Manager and, upon giving such notice and
returning such Servicing File, to the Property Manager, (i) the Special
Servicer’s obligation to service such Corrected Lease or Corrected Loan shall
terminate, (ii) the Special Servicer’s right to receive the Special Servicing
Fee with respect to such Corrected Lease or Corrected Loan shall terminate, and
(iii) the obligations of the Property Manager to service and administer such
Lease or Mortgage Loan shall resume, in each case, effective as of the first day
of the calendar month following the calendar month in which such notice was
delivered and return effected.
(b)    In servicing any Specially Serviced Assets, the Special Servicer shall
provide to the Custodian, for the benefit of the Indenture Trustee, originals of
documents included within the definition of “Lease File” for inclusion in the
related Lease File and “Loan File” for inclusion in the related Loan File (with
a copy of each such original to the Property Manager), and copies of any
additional related Lease and Mortgage Loan information, including correspondence
with the related Obligor.
(c)    Notwithstanding anything in this Agreement to the contrary, in the event
that the Property Manager and the Special Servicer are the same Person, all
notices, certificates, information and consents required to be given by the
Property Manager to the Special Servicer or vice versa shall be deemed to be
given without the necessity of any action on such Person’s part.
Section 3.21.    Sub-Management Agreements.
(a)    The Property Manager and the Special Servicer may enter into
Sub-Management Agreements to provide for the performance by third parties of any
or all of their respective obligations hereunder; provided, that, in each case,
the Sub-Management Agreement: (i) is consistent with this Agreement in all
material respects and requires the Sub-Manager to comply with all of the
applicable conditions of this Agreement; (ii) provides that if the Property
Manager or the Special Servicer, as the case may be, shall for any reason no
longer act in such capacity hereunder (including by reason of a Servicer
Replacement Event), any Back-Up Manager, Successor Property Manager or Successor
Special Servicer, may thereupon assume all of the rights and, except to the
extent they arose prior to the date of assumption, obligations of the Property
Manager or the Special Servicer, as the case may be, under such agreement or,
alternatively, may (or the Indenture Trustee may) terminate such Sub-Management
Agreement without cause and without payment of any penalty or termination fee;
(iii) provides that the Issuers, the Back-Up Manager, the Indenture Trustee, the
other parties hereto and, as and to the extent provided herein, the third party
beneficiaries hereof shall be third party beneficiaries under such agreement,
but that (except to the extent the Back-Up Manager or Successor Property Manager
or Successor Special Servicer assumes the obligations of the Property Manager or
the Special Servicer, as the case may be, under the applicable Sub-Management
Agreement as contemplated by the immediately preceding clause (ii) and, in such
case, only from the date of such assumption) none of the Issuers, the Indenture
Trustee, the Back-Up Manager, any other party hereto, any successor Property
Manager or Special Servicer, as the case may be, any holder of Notes or LLC
Interests or any other third party beneficiary hereof shall have any duties
under such agreement or any liabilities arising therefrom; (iv) permits any
purchaser of a Mortgaged Property and any related Lease or Mortgage Loan
pursuant to this Agreement to terminate such Sub-Management Agreement with
respect to such purchased Mortgaged Property and related Lease or Mortgage Loan
at its option and without penalty; (v) does not permit the Sub-Manager to enter
into or consent to any modification, waiver or amendment or otherwise take any
action on behalf of the Property Manager or Special Servicer, as the case may
be, contemplated by Section 3.19 without the written consent of the Property
Manager or Special Servicer, as the case may be; and (vi) does not permit the
Sub-Manager any rights of indemnification that may be satisfied out of the
Collateral (it being understood that any Sub-Manager shall be entitled to
recover amounts in respect of Property Protection Advances as described in the
following paragraph). In addition, each Sub-Management Agreement entered into by
the Property Manager shall provide that such agreement shall terminate with
respect to any Lease and the related Mortgaged Property, and any Mortgage Loan
serviced thereunder at the time such Lease or Mortgage Loan becomes a Specially
Serviced Asset, and each Sub-Management Agreement entered into by the Special
Servicer shall relate only to Specially Serviced Assets and shall terminate with
respect to any such Lease or Mortgage Loan that ceases to be a Specially
Serviced Asset, in each case pursuant to the terms hereof.
The Property Manager and the Special Servicer shall each deliver to the Issuers
and the Indenture Trustee copies of all Sub-Management Agreements, and any
amendments thereto and modifications thereof, entered into by it, promptly upon
its execution and delivery of such documents. References in this Agreement to
actions taken or to be taken by the Property Manager or the Special Servicer
include actions taken or to be taken by a Sub-Manager on behalf of the Property
Manager or the Special Servicer, as the case may be, and in connection
therewith, all amounts advanced by any Sub-Manager to satisfy the obligations of
the Property Manager hereunder to make Advances shall be deemed to have been
advanced by the Property Manager out of its own funds and, accordingly, such
amounts constituting Advances shall be recoverable by such Sub-Manager in the
same manner and out of the same funds as if such Sub-Manager were the Property
Manager. For so long as they are outstanding, Advances shall accrue Advance
Interest in accordance with the terms hereof, such interest to be allocable
between the Property Manager and such Sub-Manager as they may agree. For
purposes of this Agreement, the Property Manager and the Special Servicer each
shall be deemed to have received any payment, and shall be obligated to handle
such payment in accordance with the terms of this Agreement, when a Sub-Manager
retained by it receives such payment. The Property Manager and the Special
Servicer each shall notify the other, the Issuers and the Indenture Trustee in
writing promptly of the appointment by it of any Sub-Manager.
(b)    The Property Manager shall have determined to its commercially reasonable
satisfaction that each Sub-Manager shall be authorized to transact business, and
shall have obtained all necessary licenses and approvals, in each jurisdiction
in which the failure to be so authorized or qualified or to have obtained such
licenses would adversely affect its ability to carry out its obligations under
the Sub-Management Agreement to which it is a party.
(c)    The Property Manager and the Special Servicer, for the benefit of the
Issuers, shall (at no expense to the Issuers or the Indenture Trustee) monitor
the performance and enforce the obligations of their respective Sub-Managers
under the related Sub-Management Agreements. Such enforcement, including the
legal prosecution of claims, termination of Sub-Management Agreements in
accordance with their respective terms and the pursuit of other appropriate
remedies, shall be in such form and carried out to such an extent and at such
time as the Property Manager or the Special Servicer, as applicable, in its good
faith and reasonable judgment, would require were it the owner of the Mortgaged
Properties and the Mortgage Loans. Subject to the terms of the related
Sub-Management Agreement, the Property Manager and the Special Servicer shall
each have the right to (in its sole discretion and without the consent of any
other person) remove a Sub-Manager retained by it at any time it considers such
removal to be in the best interests of the Issuers.
(d)    In the event that the Back-Up Manager has succeeded to the rights and
assumed the obligations hereunder, of the Property Manager or the Special
Servicer, then the Back-Up Manager shall succeed to the rights and assume the
obligations of the Property Manager or the Special Servicer, as applicable,
under any Sub-Management Agreement, unless the Indenture Trustee elects to
terminate any such Sub-Management Agreement in accordance with its terms. In any
event, if a Sub-Management Agreement is to be assumed by the Back-Up Manager,
then the predecessor Property Manager or the Special Servicer, as applicable, at
its expense, shall, upon request of the Back-Up Manager, deliver to the Back-Up
Manager all documents and records relating to such Sub-Management Agreement and
the Mortgaged Properties and the Mortgage Loans then being serviced thereunder
and an accounting of amounts collected and held on behalf of it thereunder, and
otherwise use its best efforts to effect the orderly and efficient transfer of
the Sub-Management Agreement to the assuming party.
(e)    Notwithstanding any Sub-Management Agreement, the Property Manager and
the Special Servicer shall remain obligated and liable to the Issuers, the
Noteholders, the Indenture Trustee and each other for the performance of their
respective obligations and duties under this Agreement in accordance with the
provisions hereof to the same extent and under the same terms and conditions as
if each alone were servicing and administering the Mortgage Loans, the Mortgaged
Properties and Leases for which it is responsible.
(f)    Except as otherwise expressly provided for herein, the Property Manager
or Special Servicer, as applicable, will be solely liable for all fees owed by
it to any Sub‑Manager, irrespective of whether its compensation pursuant to this
Agreement is sufficient to pay such fees.
(g)    Each of the Property Manager and the Special Servicer shall have all the
limitations upon liability and all the indemnities for the actions and omissions
of any such Sub-Manager retained by it that it has for its own actions
hereunder.
ARTICLE IV    

REPORTS
Section 4.01.    Reports to the Issuers, the Indenture Trustee and the Insurers.
(j)    Not later than 2:00 p.m. (New York City time), three (3) Business Days
prior to each Payment Date, the Property Manager shall deliver to each of the
Issuers and the Indenture Trustee a report containing the information specified
on Exhibit F hereto, and such other information with respect to the Mortgage
Loans, the Leases and Mortgaged Properties as the Indenture Trustee may
reasonably request (such report, the “Determination Date Report”), reflecting
information as of the close of business on the last day of the related
Collection Period, in a mutually agreeable electronic format. The Determination
Date Report and any written information supplemental thereto shall include such
information with respect to the Mortgage Loans, the Leases and Mortgaged
Properties as is required by the Indenture Trustee for purposes of making the
payments required by Section 2.11(b) of the Indenture and the calculations and
reports referred to in Section 6.01 of the Indenture and otherwise therein, in
each case as set forth in the written specifications or guidelines issued by any
of the Issuers of the Indenture Trustee, as the case may be, from time to time.
The Property Manager shall also provide to the Indenture Trustee the wire
instructions for the relevant parties to which payments under Section 2.11(b) of
the Indenture will be made. The Determination Date Report shall also contain a
certification by the Property Manager that the Issuers have not incurred any
indebtedness except indebtedness permitted by the Transaction Documents. Such
information shall be delivered by the Property Manager to each of the Issuers
and the Indenture Trustee in agreed-upon format and such electronic or other
form as may be reasonably acceptable to the Issuers and the Indenture Trustee.
The Special Servicer shall from time to time (and, in any event, as may be
reasonably required by the Property Manager) provide the Property Manager with
such information regarding the Specially Serviced Assets as may be necessary for
the Property Manager to prepare each Determination Date Report and any
supplemental information to be provided by the Property Manager to the Issuers
or the Indenture Trustee.
(k)    By 1:00 p.m. (New York City time), two (2) Business Days after the last
day of each Collection Period, the Special Servicer shall deliver to the
Property Manager and the Indenture Trustee a report containing such information
relating to the Specially Serviced Assets and in such form as the Indenture
Trustee may reasonably request (such report, the “Special Servicer Report”)
reflecting information as of the close of business on the last day of such
Collection Period.
(l)    Not later than the 30th day following the end of each calendar quarter,
commencing with the quarter ended March 31, 2014, the Special Servicer shall
deliver to the Indenture Trustee and the Property Manager a report containing
such information and in such form as the Indenture Trustee may reasonably
request (such report a “Modified Collateral Detail and Realized Loss Report”)
with respect to all operating statements and other financial information
collected or otherwise obtained by the Special Servicer pursuant to Section
3.12(b) during such calendar quarter.


Section 4.02.    Use of Agents.
The Property Manager may at its own expense utilize agents or attorneys-in-fact,
including Sub-Managers, in performing any of its obligations under this Article
IV, but no such utilization shall relieve the Property Manager from any of such
obligations, and the Property Manager shall remain responsible for all acts and
omissions of any such agent or attorney-in-fact. The Property Manager shall have
all the limitations upon liability and all the indemnities for the actions and
omissions of any such agent or attorney-in-fact that it has for its own actions
hereunder pursuant to Article V, and (except as set forth in Section 3.21(a))
any such agent or attorney-in-fact shall have the benefit of all the limitations
upon liability, if any, and all the indemnities provided to the Property Manager
under Section 5.03(a). Such indemnities shall be expenses, costs and liabilities
of the Issuers, and any such agent or attorney-in-fact shall be entitled to be
reimbursed (to the same extent the Property Manager would be entitled to be
reimbursed) as provided in Section 2.11 of the Indenture.
ARTICLE V    

THE PROPERTY MANAGER AND THE SPECIAL SERVICER
Section 5.01.    Liability of the Property Manager and the Special Servicer.
The Property Manager and the Special Servicer shall be liable in accordance
herewith only to the extent of the obligations specifically imposed upon and
undertaken by the Property Manager and the Special Servicer, respectively,
herein.
Section 5.02.    Merger, Consolidation or Conversion of the Property Manager and
the Special Servicer.
Subject to the following paragraph, the Property Manager and the Special
Servicer shall each keep in full effect its existence, rights and franchises as
a partnership, corporation, bank or association under the laws of the
jurisdiction of its formation, and each will obtain and preserve its
qualification to do business as a foreign partnership, corporation, bank or
association in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Agreement or any of
the Leases and the Mortgage Loans and to perform its respective duties under
this Agreement.
Each of the Property Manager and the Special Servicer may be merged or
consolidated with or into any Person, or may transfer all or substantially all
of its assets to any Person, in which case any Person resulting from any merger
or consolidation to which the Property Manager or the Special Servicer is a
party, or any Person succeeding to the business of the Property Manager or the
Special Servicer, will be the successor Property Manager or the successor
Special Servicer, as the case may be, hereunder, and each of the Property
Manager and the Special Servicer may transfer any or all of its rights and
obligations under this Agreement to any Person; provided, however, that no such
successor, surviving Person or transferee shall succeed to the rights of the
Property Manager or the Special Servicer unless the Affirmative Rating Condition
is satisfied (unless such successor is an affiliate of the Property Manager or
the Special Servicer and the obligations of such successor are guaranteed by the
Support Provider under the Property Management Agreement).
Section 5.03.    Limitation on Liability of the Property Manager, the Special
Servicer and the Back-Up Manager; Environmental Liabilities.
(a)    None of the Property Manager, the Special Servicer or the Back-Up Manager
or any director, partner, member, manager, officer, employee or agent of any
such party or Control Person over any of them shall be under any liability to
the Issuers, the Indenture Trustee or the holders of the Notes or the LLC
Interests or any other Person for any action taken, or not taken, in good faith
pursuant to this Agreement, or for errors in judgment; provided, however, that
none of the Property Manager, the Special Servicer or the Back-Up Manager shall
be protected against any liability that would otherwise be imposed by reason of
misfeasance, bad faith or negligence in the performance of obligations or duties
hereunder. The Property Manager and the Special Servicer and the Back-Up Manager
(each, an “Applicable Party”) and any director, officer, partner, member,
manager, employee or agent of any such person or Control Person of any of them
shall be entitled to indemnification by the Issuers, payable, subject to Section
5.04 of the Indenture and pursuant to Section 2.11 of the Indenture, against any
loss, liability or expense incurred in connection with the performance of duties
or obligations hereunder or under any other Transaction Document or in
connection with any legal action that relates to this Agreement or any other
Transaction Document; provided, however, that such indemnification shall not
extend to any loss, liability or expense incurred by reason of misfeasance, bad
faith or negligence in the performance of obligations or duties under this
Agreement. Each Applicable Party shall indemnify the Issuers, the Indenture
Trustee and the Collateral Agent and any director, officer, employee, agent or
Control Person of any of them against any loss, liability or expense resulting
from the misfeasance, bad faith or negligence in the performance of such
Applicable Party’s duties or obligations under this Agreement. No Applicable
Party shall be under any obligation to appear in, prosecute or defend any legal
action that is not incidental to its respective responsibilities under this
Agreement and that in its opinion may involve it in any expense or liability;
provided, however, that each Applicable Party shall be permitted, at its sole
discretion, to undertake any such action that it may deem necessary or desirable
with respect to the enforcement or protection of the rights and duties of the
parties hereto or the interests of any Issuer hereunder. In such event, the
legal expenses and costs of such action, and any liability resulting therefrom,
shall be reimbursed by the Issuers in accordance with Section 2.11(b) of the
Indenture.
(b)    The Property Manager shall enforce or pursue in accordance with the
Servicing Standard any claim for payment, indemnity or reimbursement available
to any of the Issuers or the Indenture Trustee in respect of any environmental
liabilities, losses, claims, costs or expenses, including, without limitation,
any right to payment under an Environmental Indemnity Agreement or a Performance
Undertaking. The Property Manager shall seek payment from the Support Provider
for any indemnities due under an Environmental Indemnity Agreement to the extent
any such amounts are not paid by the applicable Issuer on a current basis from
the Available Amount on any Payment Date in accordance with Section 2.11(b) of
the Indenture. Any amounts advanced by Spirit Realty, in its capacity as
Property Manager, in respect of environmental matters that are payable by the
applicable Issuer under an Environmental Indemnity Agreement and are not
reimbursed on a current basis as described above, shall be deemed to be payment
by Spirit Realty, in its capacity as Support Provider, and Spirit Realty shall
not be entitled to reimbursement of any such amounts as a Property Protection
Advance.


Section 5.04.    Term of Service; Property Manager and Special Servicer Not to
Resign.
Subject to (and without limiting) Section 5.02, hereof, neither the Property
Manager nor the Special Servicer shall resign from the obligations and duties
hereby imposed on it, except upon determination that the performance of its
duties hereunder is no longer permissible under applicable law or are in
material conflict by reason of applicable law with any other activities carried
on by it, such other activities causing such a conflict being of a type and
nature carried on by the Property Manager or the Special Servicer, as the case
may be, at the date of this Agreement. Any such determination permitting the
resignation of the Property Manager or the Special Servicer, as applicable,
shall be evidenced by an Opinion of Counsel to such effect that shall be
delivered to the Issuers and the Indenture Trustee. No such resignation shall
become effective until the Back-Up Manager or another successor shall have
assumed the responsibilities and obligations of the resigning party hereunder.
If within one hundred twenty (120) days of the date of such determination, no
successor shall have assumed the applicable responsibilities and obligations of
the resigning party, such Property Manager or Special Servicer shall be
permitted to petition a court of competent jurisdiction to appoint a successor.
Notwithstanding anything to the contrary herein, each of the Property Manager
and the Special Servicer may cause all or part of the obligations and duties
imposed on it by this Agreement to be assumed by, and may assign part or all of
its rights, benefits or privileges hereunder to, another Person; provided, that
(i) the assuming party is an Eligible Successor and (ii) unless the assuming
party or assignee is an Affiliate of the Property Manager or Special Servicer
whose obligations and duties hereunder are guaranteed by the Support Provider,
the Affirmative Rating Condition shall have been satisfied with respect to any
such assumption or assignment. Upon any such assignment or assumption, the
Property Manager and/or the Special Servicer, as applicable, shall be relieved
from all liability hereunder for acts or omissions the assuming Person or
assignee, as applicable, occurring after the date of such assignment or
assumption.
If the Property Manager, Special Servicer or Back-Up Manager shall resign
pursuant to this Section 5.04 or be removed pursuant to Section 6.01, then such
resigning Property Manager, Special Servicer or Back-Up Manager, as applicable,
must pay all reasonable costs and expenses associated with the transfer of its
duties and cooperate reasonably with its successor in order to effect such
transfer.
Except as provided herein, neither the Property Manager nor the Special Servicer
shall assign or transfer any of its rights, benefits or privileges hereunder to
any other Person or delegate to or subcontract with, or authorize or appoint,
any other Person to perform any of the duties, covenants or obligations to be
performed by it hereunder, or cause any other Person to assume such duties,
covenants or obligations. If, pursuant to any provision hereof, all of the
duties and obligations of the Property Manager or the Special Servicer are
transferred by an assignment and assumption to a successor thereto, the entire
amount of compensation payable to the Property Manager or the Special Servicer,
as the case may be, that accrues pursuant hereto from and after the date of such
transfer shall be payable to such successor.
Section 5.05.    Rights of Certain Persons in Respect of the Property Manager
and the Special Servicer.
Each of the Property Manager and the Special Servicer shall afford to the other
and, also to the Issuers and the Indenture Trustee, upon reasonable notice,
during normal business hours, (a) access to all records maintained by it
relating to the Mortgage Loans, Mortgaged Properties and Leases included in the
Collateral Pool and in respect of its rights and obligations hereunder and (b)
access to such of its officers as are responsible for such obligations;
provided, that, in no event shall the Property Manager or Special Servicer be
required to take any action that violates applicable law, contract or
regulation. The Issuers may, but are not obligated to, enforce the obligations
of the Property Manager and the Special Servicer hereunder and may, but are not
obligated to, perform, or cause a designee to perform, any defaulted obligation
of the Property Manager or the Special Servicer hereunder, or, in connection
with any such defaulted obligation, exercise the related rights of the Property
Manager or the Special Servicer hereunder; provided, however, that neither the
Property Manager nor the Special Servicer shall be relieved of any of its
obligations hereunder by virtue of such performance by any such Issuer or its
designee. The Issuer shall not have any responsibility or liability for any
action or failure to act by or with respect to the Property Manager or the
Special Servicer.
Section 5.06.    [Reserved].
Section 5.07.    Property Manager or Special Servicer as Owner of Notes.
The Property Manager or an Affiliate of the Property Manager, or the Special
Servicer or an Affiliate of the Special Servicer, may become the holder of any
Notes or any LLC Interests with the same rights (unless otherwise expressly
provided in a Transaction Document) as it would have if it were not the Property
Manager, the Special Servicer or any such Affiliate. If, at any time during
which the Property Manager, the Special Servicer or any of their respective
Affiliates is the holder of any Note or LLC Interest, the Property Manager or
the Special Servicer proposes to take or omit to take action (i) which action or
omission is not expressly prohibited by the terms hereof and would not, in the
Property Manager or the Special Servicer’s good faith judgment, violate the
Servicing Standard, and (ii) which action, if taken, or omission, if made, might
nonetheless, in the Property Manager’s or the Special Servicer’s good faith
judgment, be considered by other Persons to violate the Servicing Standard, the
Property Manager or the Special Servicer may, but need not, seek the approval of
the holders of the Notes and the LLC Interests to such action or omission by
delivering to the Issuers and the Indenture Trustee a written notice that (a)
states that it is delivered pursuant to this Section 5.07, (b) identifies the
portion of Notes and LLC Interests beneficially owned by the Property Manager or
the Special Servicer or an Affiliate of the Property Manager or the Special
Servicer, as applicable, and (c) describes in reasonable detail the action that
the Property Manager or the Special Servicer, as the case may be, proposes to
take or omit. Upon receipt of such notice, the Issuers shall forward such notice
to the applicable holders of the LLC Interests. If, at any time, the Requisite
Global Majority separately consent in writing to the proposal described in the
such notice, and if the Property Manager or the Special Servicer, as the case
may be, takes action and/or omits to take action as proposed in such notice,
such action and/or omission will be deemed to comply with the Servicing
Standard. It is not the intent of the foregoing provision that the Property
Manager or the Special Servicer be permitted to invoke the procedure set forth
herein with respect to routine servicing matters arising hereunder, but rather
in the case of unusual circumstances.
ARTICLE VI    

SERVICER REPLACEMENT EVENTS
Section 6.01.    Servicer Replacement Events.
(c)    “Servicer Replacement Event,” wherever used herein with respect to the
Property Manager or Special Servicer, means any one of the following events:
(i)
any failure by the Property Manager or the Special Servicer to remit or deposit
moneys, as required under the Indenture or this Agreement, to the Collection
Account, the Release Account or the Payment Account, which failure remains
unremedied for one (1) Business Day after the earlier of (x) the date on which
notice of such failure, requiring the same to be remedied, is given to the
Property Manager or Special Servicer, as applicable by the Indenture Trustee, or
to such Property Manager or Special Servicer, as applicable, and the Indenture
Trustee by the Noteholders holding at least 25% of the Aggregate Series
Principal Balance and (y) actual knowledge of such failure by such Property
Manager or Special Servicer, as applicable; or

(ii)
the Property Manager fails to make any P&I Advance as required by the Property
Management Agreement;

(iii)
the Property Manager fails to make any Property Protection Advance or fails to
pay (or, in the event the Property Manager is Spirit Realty, fails to direct the
Indenture Trustee to pay) any Emergency Property Expenses from funds on deposit
in the Collection Account, in each case as required by the Indenture or this
Agreement, which failure remains unremedied for three (3) Business Days after
the earlier of (x) the date on which notice of such failure, requiring the same
to be remedied, shall have been given to such Property Manager by the Indenture
Trustee, or to such Property Manager and the Indenture Trustee by the
Noteholders holding at least 25% of the Aggregate Series Principal Balance and
(y) actual knowledge of such failure by such Property Manager; or

(iv)
either the Property Manager or the Special Servicer fails to comply in any
material respect with any other of the covenants or agreements on the part of
the Property Manager or the Special Servicer, as the case may be, contained in
this Agreement, which failure continues unremedied for a period of 30 days after
the date on which written notice of such failure shall have been received by the
Property Manager or the Special Servicer, as applicable (15 days in the case of
a failure to pay the premium for any insurance policy required to be maintained
pursuant to this Agreement or such fewer days as may be required to avoid the
commencement of foreclosure proceedings for unpaid real estate taxes or the
lapse of insurance, as applicable); provided, however, that if the failure is
capable of being cured and such Property Manager or Special Servicer is
diligently pursuing that cure, the 30 day period will be extended for another 30
days; or

(v)
any breach on the part of the Property Manager or the Special Servicer of any
representation or warranty contained in this Agreement that materially and
adversely affects the interests of the Issuers or the Noteholders and that
continues unremedied for a period of 30 days after the date on which notice of
such breach is given to the Property Manager or the Special Servicer, as
applicable; provided, however, that if the breach is capable of being cured and
such Property Manager or Special Servicer is diligently pursuing that cure, the
30 day period will be extended for another 30 days; or

(vi)
(a) the Property Manager or the Special Servicer consents to the appointment of
a receiver, liquidator, trustee or similar official relating to it or relating
to all or substantially all of its assets or admits in writing its inability to
pay its debts or takes other actions indicating its insolvency or inability to
pay its obligations; or (b) a decree or order of a court having jurisdiction in
any involuntary case for the appointment of a receiver, liquidator, trustee or
similar official in any bankruptcy, insolvency, readjustment of debt,
marshalling of assets and liabilities or similar proceedings is entered against
the Property Manager or the Special Servicer and the decree or order remains in
force for a period of 60 days; provided, that if any decree or order cannot be
discharged, dismissed or stayed within the 60-day period, such Property Manager
or Special Servicer will have an addition 30 days to effect the discharge, so
long as it commenced proceedings to have the decree or order dismissed within
the initial 60-day period and it is continuing to pursue the discharge; or

(vii)
either the Property Manager or Special Servicer assigns any of its obligations
to any third party other than as permitted under the Property Management
Agreement or any other Transaction Document and does not remedy such breach
within five business days of such assignment; or

(viii)
the Property Manager or the Special Servicer fails to observe any material
reporting requirements under this Agreement, which failure remains unremedied 30
days after the date on which written notice of such failure, requiring the same
to be remedied, shall have been given to the Property Manager or the Special
Servicer, as applicable, by any other party to the Property Management Agreement
or the Indenture Trustee; or

(ix)
the Issuer or the Indenture Trustee has received notice in writing from any
Rating Agency then rating any Notes at the request of an Issuer citing servicing
concerns and stating that the continuation of the Property Manager or the
Special Servicer in such capacity would be the sole cause of or be a material
reason for a downgrade, qualification or withdrawal of any of the ratings then
assigned by such Rating Agency to such Notes; or

(x)
the declaration of an Indenture Event of Default; or

(xi)
an Early Amortization Event or Series Post ARD Event occurs and is continuing
that is reasonably determined by the Backup Manager (unless the Back-Up Manager
is then serving as Property Manager or Special Servicer) or the Requisite Global
Majority to be primarily attributable to acts or omissions of the Property
Manager or the Special Servicer rather than general market factors (provided
that the occurrence of an Early Amortization Event determined to be attributable
to the acts or omissions of a Property Manager or Special Servicer that has been
replaced shall not cause a Replacement Event with respect to any Successor
Property Manager or Successor Special Servicer (including the Back-Up Manager));
or

(xii)
the Property Manager or the Special Servicer has engaged in fraud, gross
negligence or willful misconduct in connection with its performance under the
Property Management Agreement and such event could reasonably be expected to
have a material adverse effect on the use, value or operation of the Collateral
Pool (taken as a whole), and remains unremedied for 30 days after the Property
Manager or the Special Servicer receives written notice thereof.

When a single entity acts as Property Manager and Special Servicer, a Servicer
Replacement Event in one such capacity shall constitute a Servicer Replacement
Event in each such capacity. In the event that the same entity is serving as
both Property Manager and Special Servicer and such entity is terminated
hereunder in one such capacity (in accordance with Section 6.01(b)), it shall
automatically be terminated in both such capacities. Each of the Property
Manager and the Special Servicer will notify the Indenture Trustee in writing of
the occurrence of a Servicer Replacement Event or an event that, with the giving
of notice or the expiration of any cure period, or both, would constitute a
Servicer Replacement Event promptly upon obtaining actual knowledge thereof.
(d)    (i) If any Servicer Replacement Event (other than any Servicer
Replacement Event under Sections 6.01(a)(vi)) occurs with respect to the
Property Manager or the Special Servicer (in either case, for purposes of this
Section 6.01(b), the “Defaulting Party”) of which a responsible officer of the
Indenture Trustee shall have actual knowledge shall occur, then the Indenture
Trustee shall provide written notice thereof to the Noteholders requesting that
the Noteholders (excluding Spirit Realty and its affiliates) direct the removal
of the Property Manager and/or Special Servicer or waive such Servicer
Replacement Event. In the event that, while such Servicer Replacement Event is
continuing, the Requisite Global Majority directs the removal of such Property
Manager and/or Special Servicer, as applicable, the Indenture Trustee will
terminate such Property Manager or Special Servicer by notice in writing to the
Defaulting Party (with a copy of such notice to each other party hereto). For
the avoidance of doubt, no such direction may occur in the event that a Servicer
Replacement Event is not continuing. Upon the occurrence of any Servicer
Replacement Event under Sections 6.01(a)(vi) with respect to any Defaulting
Party, such Defaulting Party shall be immediately terminated without any further
action on the part of any other person. Following any such termination of a
Defaulting Party as described in this Section 6.01(b), the Back-Up Manager shall
replace the Defaulting Party as Property Manager and/or Special Servicer, as
applicable, subject to and in accordance with Section 6.02(b) and shall have all
the rights, duties and obligations of the Property Manager and/or Special
Servicer, as applicable, hereunder until a Successor Property Manager or
Successor Special Servicer, as applicable, shall have been appointed. Promptly
after any such termination, the Indenture Trustee (acting at the written
direction of the Requisite Global Majority) shall appoint a successor property
manager (the “Successor Property Manager”) and/or a successor special servicer
(the “Successor Special Servicer”) in accordance with Section 6.01(b)(iii), each
of which shall serve as and have all the rights, duties and obligations of the
Property Manager of the Special Servicer, as applicable, hereunder; provided,
that any Successor Property Manager or Successor Special Servicer must be an
Eligible Successor at the time of such appointment. Upon its appointment, the
Successor Property Manager or Successor Special Servicer shall be the successor
in all respects to the Property Manager or Special Servicer, as applicable, and
shall be subject to all the responsibilities, duties and liabilities relating
thereto placed upon the Property Manager or Special Servicer by the terms and
provisions hereof; provided, that, no such Successor Special Servicer or
Successor Property Manager shall have any liability with respect to any duties
or obligations of the terminated Property Manager or Special Servicer, as
applicable, accruing prior to the date of such appointment. Notwithstanding the
foregoing, if a Replacement Event under Section 6.01(b)(ii) or (iii) occurs as a
result of a failure by the Property Manager to make any Advance and the Back-Up
Manager makes such Advance, for so long as the Property Manager has not
reimbursed the amount of such Advance to the Back-Up Manager, the Back-Up
Manager will have the right to immediately terminate the Property Manager (and
the Special Servicer, if the Property Manager and the Special Servicer are the
same entity) and become the Successor Property Manager (and the Successor
Special Servicer, if the Property Manager being replaced and the Special
Servicer are the same entity). In any such event, the Back-Up Manager shall be
deemed to have been appointed the Successor Property Manager and, if applicable,
the Successor Special Servicer hereunder (regardless of whether any of the other
conditions of this Section 6.01(b) are satisfied).
(ii)    Unless otherwise expressly set forth herein, any such appointment of a
Successor Property Manager or Successor Special Servicer will be subject to (i)
the satisfaction of the Affirmative Rating Condition and (ii) the written
agreement of the Successor Property Manager or Successor Special Servicer to be
bound by the terms and conditions of this Agreement, together with an Opinion of
Counsel regarding the enforceability of such agreement. Subject to the foregoing
conditions set forth in Section 6.01(b), any person, including any holder of
Notes or LLC Interests or any Affiliate thereof, may be appointed as Successor
Property Manager or Successor Special Servicer.
(iii)    In the event that a Successor Property Manager or Successor Special
Servicer (other than the Back-up Manager), as applicable, has failed to assume
all of the duties and obligations of the Defaulting Party as provided in this
Agreement within 30 days of written notice of termination to such Defaulting
Party (the “Successor Replacement Date”), the Back-Up Manager shall
automatically (and without further action and regardless of whether any of the
other conditions of this Section 6.01(b) are satisfied) be (and shall have been
deemed to have been appointed) the Successor Property Manager or the Successor
Special Servicer, as applicable, under this Agreement; provided, however, that
the Indenture Trustee shall (at the direction of the Requisite Global Majority)
replace the Back-Up Manager acting as Successor Property Manager or Successor
Special Servicer without cause upon 30 days written notice and appoint a new
Successor Property Manager or Successor Special Servicer specified in such
Requisite Global Majority’s direction; provided, that (i) such appointment shall
be subject to the terms and conditions of the appointment of a Successor
Property Manager or Successor Special Servicer, as applicable, set forth in this
Section 6.01(b)(i) and (ii) the Back-Up Manager shall continue serving as
Property Manager or Special Servicer, as applicable, until such appointment is
effected.
(iv) In the event that a Successor Property Manager or Successor Special
Servicer, as applicable, other than the Back-Up Servicer has not been appointed
within thirty (30) days of the applicable Successor Replacement Date, the
Back-Up Manager may (but shall not be obligated to) direct the Indenture Trustee
to appoint (for the avoidance of doubt, subject to the terms and conditions of
the appointment of a Successor Property Manager or Successor Special Servicer,
as applicable, set forth in this Section 6.01(b)(i) and (ii)) a Successor
Property Manager or Successor Special Servicer designated by the Back-Up
Manager; provided, that the Back-Up Manager will continue serving as Property
Manager or Special Servicer, as applicable, until a Successor Property Manager
or Successor Special Servicer, as applicable, has been so appointed. If the
Back-Up Manager does not direct the Indenture Trustee to appoint a Successor
Property Manager or Successor Special Servicer within 60 days of the applicable
Successor Replacement Date, then such Back-Up Manager will no longer be
permitted to so direct the Indenture Trustee.
(v) Each of the Property Manager and the Special Servicer agrees that, if it is
terminated pursuant to this Section 6.01(b), it shall (i) promptly (and in any
event not later than ten (10) Business Days prior to the effective date of such
termination) provide the Back-Up Manager or any Successor Property Manager or
Successor Special Servicer, as applicable, with all documents and records in
accordance with Section 6.02(b), (ii) cooperate with such successor in effecting
the termination of the duties, obligations, responsibilities and rights of the
Property Manager or Special Servicer hereunder and transferring such duties,
obligations and responsibilities to such successor, (including carrying out the
actions set forth in Section 6.02) and (iii) in the event that it receives any
amounts that constitute Collateral, transfer such amounts to the Property
Manager (it being understood that if the Property Manager has been terminated,
such amounts shall be transferred to the Successor Property Manager that
succeeds such Property Manager) within two (2) Business Days after receipt
thereof; provided, however, that the Property Manager and the Special Servicer
each shall, if terminated pursuant to this Section 6.01(b), continue to be
obligated for or entitled to pay or receive all amounts accrued or owing by or
to it under this Agreement on or prior to the date of such termination, whether
in respect of Property Protection Advances or otherwise, and it and its
directors, officers, employees and agents shall continue to be entitled to the
benefits of Section 5.03(a) notwithstanding any such termination. Any Successor
Property Manager or a Successor Special Servicer shall use reasonable efforts to
diligently complete the physical transfer of servicing from the terminated
Property Manager or Special Servicer, as applicable, with the cooperation of
such Property Manager or Special Servicer.
Section 6.02.    Successor Manager.
(c)    In the event that a Successor Property Manager (including the Back-Up
Manager) is appointed, the terminated Property Manager shall arrange for the
delivery to the Successor Property Manager of all of the Servicing Files (other
than with respect to any Specially Serviced Asset), which Servicing Files shall
contain sufficient data to permit the Successor Property Manager to assume the
duties of the Property Manager hereunder without delay on account of the absence
of relevant servicing information. In the event that a Successor Special
Servicer (including the Back-Up Manager) is appointed, the terminated Special
Servicer shall arrange for the delivery to the Successor Special Servicer of all
of the Servicing Files for any Specially Serviced Asset, which Servicing Files
shall contain sufficient data to permit the Successor Special Servicer to assume
the duties of the Special Servicer hereunder without delay on account of the
absence of relevant servicing information.
(d)    The Issuers, if they determine in their reasonable discretion that
enforcement rights and/or remedies are available to the holders of the Notes
against the terminated Property Manager or Special Servicer and it is prudent
under the circumstances to enforce such rights, agree to enforce their rights
under this Agreement against the terminated Property Manager or Special
Servicer, including any rights they have to enforce each Defaulting Party’s
obligation to fully cooperate in the orderly transfer and transition of
servicing and otherwise comply with the terms of this Agreement. In the event
that the Successor Special Servicer or Successor Property Manager discovers or
becomes aware of any errors in any records or data of the terminated Special
Servicer or Property Manager which impairs its ability to perform its duties
hereunder, such Successor Property Manager or Successor Special Servicer shall
notify the Issuers and the Indenture Trustee in writing of such errors and
shall, at such terminated Special Servicer’s or Property Manager’s expense and
upon the Issuers’ direction, undertake to correct or reconstruct such records or
data.
(e)    From and after the date of this Agreement until the Back-Up Manager
becomes the Successor Property Manager, the Property Manager shall (i) provide
or cause to be provided to the Back-Up Manager on the 20th day of each month, in
electronic form, a complete data tape of the Mortgage Loan Schedule, the
Mortgaged Property Schedule and such other information as any Issuer may
reasonably deem necessary, including all information necessary to determine the
Release Price with respect to any Mortgage Loan or Mortgaged Property and the
original purchase price paid by any Issuer in respect of any Mortgage Loan or
Mortgaged Property and (ii) make available to the Back-Up Manager a copy of each
Determination Date Report, Modified Collateral Detail and Realized Loss Report
and any Special Servicer Report. The Back-Up Manager will perform an initial
comprehensive data integrity review and a monthly review of this information to
determine whether it provides adequate information to enable the Back-Up Manager
to perform its obligations hereunder as the Back-Up Manager. To the extent that
the Back-Up Manager determines within ten (10) calendar days of its receipt of
such information that such information is adequate for the Back-Up Manager to
perform its obligations as the Back-Up Manager, the Back-Up Manager will provide
the Issuers and the Indenture Trustee with written notice to that effect. To the
extent that the Back-Up Manager determines within ten (10) calendar days of its
receipt of such information that such information is inadequate for the Back-Up
Manager to perform its obligations as the Back-Up Manager, the Back-Up Manager
will provide prompt written notice to the Issuers and the Property Manager
identifying any deficiencies in such information that do not enable the Back-Up
Manager to perform its obligations as the Back-Up Manager. The Property Manager
shall use its best efforts to provide any such deficient information to the
Back-Up Manager within ten (10) calendar days of receipt of such notice from the
Back-Up Manager.
(f)    Within ten (10) Business Days of the date of receipt from the Property
Manager, the Back-Up Manager shall, in order to understand the purpose of each
data field (and the interrelationships among such data fields), review the form
of Determination Date Report, Modified Collateral Detail and Realized Loss
Report and the Special Servicer Report, each in the form agreed to by the
Property Manager and the Back-Up Manager. Provided the data in the Determination
Date Report, the Special Servicer Report and the Modified Collateral Detail and
Realized Loss Report are in a format readable by the Back-Up Manager, the
Back-Up Manager shall create a set of conversion routines and database mapping
programs, as necessary, that will enable the Back-Up Manager to (i) receive such
data from the Property Manager on a monthly basis and to ensure that the data is
readable, and (ii) independently generate such Determination Date Reports and
Special Servicer Reports, as applicable, in the event that it is appointed
Successor Property Manager or Successor Special Servicer.
(g)    On a monthly basis, the Back-Up Manager shall (x) verify receipt of the
Determination Date Report and the Special Servicer Report required to be
delivered by the Property Manager, together with any other records and data
supplied to the Issuers, Indenture Trustee or otherwise hereunder, by Property
Manager with respect to the Mortgage Loans and Leases, and (y) verify that such
records and data are in a readable format.
(f)    The Back-Up Manager may resign from its obligations under this Agreement
(i) with the consent of the Requisite Global Majority, (ii) upon a determination
that the performance of its hereunder duties and obligations are no longer
permitted under applicable law or (iii) if the Back-Up Manager identifies a
successor back-up manager whose appointment as successor Back-Up Manager
satisfies the Affirmative Rating Condition, and in each case a written
assumption agreement is executed whereby such successor assumes all rights,
duties and obligations of the Back-Up Manager. No such resignation shall become
effective a successor shall have assumed the responsibilities and obligations of
the Back-Up Manager party hereunder.


Section 6.03.    Additional Remedies of the Issuers and the Indenture Trustee
upon a Servicer Replacement Event.
During the continuance of any Servicer Replacement Event, so long as such
Servicer Replacement Event shall not have been remedied, in addition to the
rights specified in Section 6.01, the Issuers shall have the right, and the
Indenture Trustee shall have the right, in its own name and as trustee of an
express trust, to take all actions now or hereafter existing at law, in equity
or by statute to enforce its rights and remedies and to protect the interests,
and enforce the rights and remedies, of the Noteholders (including the
institution and prosecution of all judicial, administrative and other
proceedings and the filings of proofs of claim and debt in connection
therewith). Except as otherwise expressly provided in this Agreement, no remedy
provided for by this Agreement shall be exclusive of any other remedy, and each
and every remedy shall be cumulative and in addition to any other remedy, and no
delay or omission to exercise any right or remedy shall impair any such right or
remedy or shall be deemed to be a waiver of any Servicer Replacement Event.
ARTICLE VII    

TRANSFERS AND EXCHANGES OF MORTGAGED PROPERTIES AND MORTGAGE LOANS BY THE
APPLICABLE ISSUERS; RELEASE OF MORTGAGED PROPERTIES AND MORTGAGE LOANS BY THE
APPLICABLE ISSUERS.
Section 7.01. Released Mortgage Loans and Released Mortgaged Properties.
(a) The applicable Issuers may obtain the release (the “Release”) of Mortgage
Loans or Mortgaged Properties (any such Mortgage Loan or Mortgaged Property, a
“Released Mortgage Loan” or “Released Mortgaged Property” as applicable) from
the lien of the Indenture in connection with (i) the exercise of a Third Party
Purchase Option, (ii) the purchase or substitution of a Delinquent Asset or
Defaulted Asset by the Special Servicer or the Property Manager or any assignee
thereof, (iii) the repurchase or substitution of a Mortgage Loan or Mortgaged
Property by an applicable Cure Party due to a Collateral Defect, (iv) the sale
of a Mortgage Loan or Mortgaged Property to the Support Provider, a third party
unaffiliated with Spirit Realty or to a Spirit SPE or (v) the exchange of a
Mortgage Loan or Mortgaged Property with the Support Provider, a third party
unaffiliated with Spirit Realty, the Support Provider or a Spirit SPE; provided,
however, that in no event shall the applicable Issuer obtain any such release
unless, after giving effect to any such Release and any resulting changes to the
Collateral Pool, the Indenture Trustee shall have received an Opinion of Counsel
to the effect that, for U.S. federal income tax purposes, no tax gain or loss
will be recognized by any Noteholder or any Issuer with respect to any
outstanding Series solely as a result of such Release and the resulting changes
in the Collateral Pool (the “Tax Required Condition”). In connection with the
Release of (i) any Released Mortgaged Property, the related Lease and the
related Lease File shall be simultaneously released from the lien of the
Indenture or (ii) any Released Mortgage Loan, the related Loan File shall be
simultaneously released from the lien of the Indenture. The applicable Issuers
shall obtain any Release that it is required to obtain in accordance with the
terms hereof.
(b) Except in connection with the release of a Mortgage Loan or a Mortgaged
Property in exchange for one or more Qualified Substitute Mortgage Loans or one
or more Qualified Substitute Mortgaged Properties, the applicable Issuer will be
required to obtain the applicable Release Price in order to obtain the Release
of a Mortgage Loan or Mortgaged Property. The “Release Price” for any Mortgage
Loan or Mortgaged Property will be an amount equal to (i) the Third Party Option
Price if the release occurs in connection with any Third Party Purchase Option,
(ii) with respect to any Delinquent Asset or Defaulted Asset purchased by the
Special Servicer or the Property Manager or any assignee thereof the greater of
(A) the Fair Market Value thereof and (B) the Allocated Loan Amount thereof as
of the First Collateral Date with respect thereto, (iii) the Payoff Amount with
respect to any Mortgage Loan or Mortgaged Property repurchased by the related
Originator or the Support Provider due to a Collateral Defect, (iv) the greater
of (A) the Fair Market Value and (B) the sum of 125% of the Allocated Loan
Amount thereof as of the First Collateral Date with respect thereto plus
unreimbursed Property Protection Advances (plus Advance Interest thereon),
Emergency Property Expenses, Extraordinary Expenses, Special Servicing Fees,
Liquidation Fees and Workout Fees for any Mortgage Loan or Mortgaged Property
sold to the Support Provider, to a third party unaffiliated with Spirit Realty
or to a Spirit SPE or (v) the Fair Market Value of any Mortgage Loan or
Mortgaged Property, as applicable, in each case if (X) the Property Manager or
the Special Servicer deems the release and sale of such Mortgage Loan or
Mortgaged Property to be in the best interest of the Noteholders and (Y) the
Rating Condition is satisfied; provided, that after giving effect to such sale,
the aggregate Collateral Value of all Mortgaged Properties (determined as of the
First Collateral Date with respect to such Mortgaged Properties) and Mortgage
Loans (determined as of the release date with respect to each such Released
Mortgage Loan) owned by the Issuer that have been sold to affiliates of the
Issuers pursuant to this clause (v) would not exceed, (a) in any twelve month
period, 15.0% of the Aggregate Collateral Value as of the most recent Series
Closing Date or (b) 35.0% of the Aggregate Collateral Value (determined as of
the applicable Starting Closing Date) during the Series Closing Period in which
such sale occurs; provided, further, that the Issuers shall only be permitted to
sell such Mortgaged Properties and Mortgage Loans pursuant to this clause (v) to
its affiliates in the event that the Property Manager or the Special Servicer
determines that such sale is reasonably necessary in order to manage the
Cashflow Coverage Ratios or compliance with the Maximum Asset Concentrations. In
addition, the Issuers shall not acquire any Mortgaged Property or Mortgage Loan
pursuant to this Section 7.01 in the event that, after giving effect to such
acquisition, any Property Concentration would exceed the Maximum Asset
Concentrations set forth in the Indenture or any Series Supplement and in effect
at the time of such acquisition.
In determining the Fair Market Value with respect to any Mortgaged Property or
Mortgage Loan, the Property Manager or the Special Servicer, as applicable,
shall establish a price determined to be the most probable price which such
Mortgage Loan or Mortgaged Property should bring in a competitive and open
market under all conditions requisite to a fair sale, the buyer and seller each
acting prudently and knowledgeably, and assuming the price is not affected by
undue stimulus. In making any such determination, the Property Manager or
Special Servicer, as applicable, (X) may obtain an MAI appraisal of the related
Mortgaged Property; provided that in the case of a sale of a Mortgaged Property
or Mortgage Loan to an affiliate of the Issuer pursuant to clause (v) of the
definition of “Release Price”, the Property Manager or Special Servicer shall
obtain such an appraisal and (Y) shall assume the consummation of a sale as of a
specified date and the passing of title from seller to buyer under conditions
whereby: (i) buyer and seller are typically motivated; (ii) both parties are
well informed or well advised, and acting in what they consider their best
interests; (iii) a reasonable time is allowed for exposure in the open market;
(iv) payment is made in terms of cash in United States dollars or in terms of
financial arrangements comparable thereto; and (v) the price represents the
normal consideration for such Mortgage Loan or Mortgaged Property unaffected by
special or creative financing or sales concessions granted by anyone associated
with the sale. In making any such determination, the Property Manager or Special
Servicer shall take into account, among other factors, the period and amount of
the delinquency on such Mortgage Loan or Lease, the occupancy level and physical
condition of the related Mortgaged Property, the state of the local economy in
the area where the Mortgaged Property is located, and the time and expense
associated with a purchaser’s foreclosing on the related Mortgaged Property. In
addition, the Property Manager or the Special Servicer, as applicable, shall
refer to all other relevant information obtained by it or otherwise contained in
the related servicing file, taking into account any change in circumstances
regarding the related Mortgaged Property known to the Property Manager or the
Special Servicer, as applicable, that would materially affect the value of the
related Mortgaged Property reflected in the most recent related appraisal.
Furthermore, the Property Manager or the Special Servicer, as applicable, may
consider available objective third party information obtained from generally
available sources, as well as information obtained from vendors providing real
estate services to the Property Manager or the Special Servicer, as applicable,
concerning the market for distressed real estate loans and the real estate
market for the subject property type in the area where the related Mortgaged
Property is located. The Property Manager or the Special Servicer, as
applicable, may also conclusively rely on any opinions or reports of qualified
independent experts in real estate or commercial mortgage loan matters. All
reasonable costs and expenses incurred by the Property Manager or the Special
Servicer, as applicable, pursuant to making a determination of Fair Market Value
shall constitute, and be reimbursable as, Property Protection Advances.
(c) Any (i) Release Price (plus sales proceeds in excess thereof (any such
excess amount, a “Purchase Premium”)) received by the applicable Issuer in
connection with the release of a Mortgage Loan or Mortgaged Property (other than
during a Disposition Period) and (ii) Balloon Payments or Principal Prepayments
received in connection with a Mortgage Loan, in each case shall be deposited
into the Release Account (or, during the continuance of an Early Amortization
Event or a Series Post-ARD Event, the Collection Account).
(d) For the avoidance of doubt, an Issuer may obtain the release of a Mortgage
Loan or a Mortgaged Property in exchange for one or more Qualified Substitute
Mortgage Loans or one or more Qualified Substitute Mortgaged Properties, as
applicable, subject to the terms hereof.
(e) (i) After giving effect to any sale or exchange of a Mortgage Loan or
Mortgaged Property, the aggregate Collateral Value of all Released Mortgaged
Properties (determined as of the First Collateral Date with respect to each such
Released Mortgaged Property) and Released Mortgage Loans (determined as of the
release date with respect to each such Released Mortgage Loan) sold or exchanged
by any Issuer during the Closing Date Period in which such sale or exchange
occurs shall not exceed 35.0% of the Aggregate Collateral Value (determined as
of the applicable Starting Closing Date) unless the Affirmative Rating Condition
is satisfied; provided that releases and exchanges or substitutions in
connection with Collateral Defects, sales pursuant to the exercise of Third
Party Purchase Options, sales during the Disposition Period and Risk-Based
Substitutions shall not be subject to the foregoing limitation or taken into
consideration in determining such aggregate Collateral Values.
(ii) If any of the following criteria are satisfied, the release of a Mortgaged
Property in exchange for one or more Qualified Substitute Mortgaged Properties
or, solely in the case of clause (d) below, the release of a Mortgage Loan in
exchange for one or more Qualified Substitute Mortgage Loans or Qualified
Substitute Mortgaged Properties will constitute a “Risk-Based Substitution”: (a)
the remaining term to maturity of the related Lease is less than three years
from the date of the proposed substitution and the Property Manager, in
accordance with the Servicing Standard, determines that there is a reasonable
risk of non-renewal of such Lease; (b) based on written communications from the
Tenant under such Lease, the Property Manager, in accordance with the Servicing
Standard, determines that there is a reasonable risk of non-renewal of such
Lease; (c) the Issuer has received from the Tenant under the related Lease
written notice of the non-renewal of such Lease; or (d) the Property Manager, in
accordance with the Servicing Standard, determines that there is a reasonable
risk of monetary default by the Tenant under such Lease or the Borrower under
such Mortgage Loan, as applicable, or such a default has occurred or such Lease
or Mortgage Loan is or relates to a Defaulted Asset
(iii) If the Class Principal Balance of any Notes is greater than zero on the
Payment Date occurring on the Payment Date that is three years prior to the
latest Legal Final Payment date of any outstanding, then a disposition period
(the “Disposition Period”) will commence on such Payment Date and will continue
until the earlier of (i) the date on which the Class Principal Balance of the
Notes is reduced to zero and (ii) such Legal Final Payment Date. During the
Disposition Period, the Property Manager shall utilize efforts consistent with
the Servicing Standard to sell (on behalf of the Issuers) Mortgage Loans and
Mortgaged Properties to third parties for the applicable Release Price (and in
accordance with the other provisions set forth herein) in an amount sufficient
to generate proceeds which would, when applied as described in Section 2.11 of
the Indenture cause the Class Principal Balance of the Notes to be reduced to
zero.
(f) Except with respect to repurchases or substitutions by the Originator or
Support Provider due to a Collateral Defect, an Issuer may only sell or exchange
its Mortgaged Properties and Mortgage Loans to or with any of its affiliates
subject to the following conditions: (a) such Issuer may sell or exchange such
Mortgaged Properties and Mortgage Loans only to or with a Spirit SPE that is not
the Originator who conveyed such Mortgaged Property or Mortgage Loan to the
Issuer or, in the case of such Mortgaged Properties or Mortgage Loans that are
(or relate to) Delinquent Assets or Defaulted Assets, to or with the Property
Manager, the Special Servicer or a Spirit SPE that is not the Originator who
conveyed such Delinquent Asset or Defaulted Asset to the Issuer and (b) unless
such Issuer receives (or has previously received) an Opinion of Counsel relating
to “true sale”, “true contribution” or similar matters (or a bring-down to any
such Opinion of Counsel previously given), the Aggregate Collateral Value of all
Mortgaged Properties and Mortgage Loans owned by such Issuer that are sold to or
exchanged with affiliates of such Issuer during any Closing Date Period or
twelve-month period may not exceed 15.0% of the Collateral Value of the Mortgage
Loans and Mortgaged Properties owned by such Issuer as of the beginning of such
twelve-month period or the Starting Closing Date of such Closing Date Period, as
applicable.
Section 7.02. Third Party Purchase Options; Release of Mortgaged Properties to
Affiliates under Defaulted or Delinquent Assets; Other Sales or Exchanges.
(a) In the event any third party authorized to do so exercises a Third Party
Purchase Option in accordance with the terms of the applicable Lease, the Third
Party Option Price paid by such third party shall be deposited into the Release
Account (or, during the continuance of an Early Amortization Amount, the
Collection Account), at the direction of the Property Manager, and upon receipt
of an Officer’s Certificate from the Property Manager to the effect that such
deposit has been or will be made (which the Property Manager shall deliver to
the Indenture Trustee and the Issuers promptly after such deposit is made or
immediately prior to the time at which such deposit will be made), the Indenture
Trustee shall execute and deliver such instruments of transfer or assignment, in
each case without recourse, as shall be provided to it by the Property Manager
and are reasonably necessary to release the related Mortgage or any other lien
on or security interest in such Mortgaged Property (each, a “Third Party Option
Mortgaged Property”), whereupon such Mortgaged Property may be sold, transferred
or otherwise disposed of by such Issuer, free and clear of the lien of the
Indenture and any Mortgage; provided, however, that the Tax Required Condition
is met. Each of the applicable Issuers and the Property Manager hereby covenant
and agree that they shall not solicit any Person to exercise any Third Party
Purchase Option.
(b) A Mortgaged Property leased under or constituting any Delinquent Asset or
any Defaulted Asset, or a Mortgage Property securing or constituting any
Delinquent Asset or any Defaulted Asset, may at the option of the Property
Manager or Special Servicer be (a) purchased by the Special Servicer or the
Property Manager or any assignee thereof for cash in an amount equal to the
applicable Release Price, or (b) substituted for one or more Qualified
Substitute Mortgaged Properties or Qualified Substitute Mortgage Loans owned by
the Special Servicer, the Property Manager or any assignee thereof; provided,
that (1) no Early Amortization Event or Series Post ARD Event has occurred and
is continuing or would occur as a result of such purchase or substitution or (2)
the Affirmative Rating Condition is satisfied with respect to such purchase or
substitution; provided, further, that the Tax Required Condition is met. The
Indenture Trustee shall execute and deliver such instruments of release,
transfer or assignment, in each case without recourse, as shall be provided to
it by the applicable Issuer and are reasonably necessary to release any lien or
security interest in the Released Mortgage Loan or Released Mortgage Property
relating to such purchase or substitution, whereupon such Mortgaged Property may
be sold, transferred or otherwise disposed of by such Issuer, free and clear of
the lien of the Indenture and any Mortgage.
(c) The applicable Issuer may (i) sell any of its Mortgage Loans or Mortgaged
Properties and related Leases for cash equal to any amount not less than the
applicable Release Price and/or (ii) exchange such Mortgage Loan or Mortgaged
Property for one or more Qualified Substitute Mortgage Loans or Qualified
Substitute Mortgaged Properties, as applicable, in each case in a transaction
with (1) a third party unaffiliated with Spirit Realty or (2) a Spirit SPE;
provided, however, that the Tax Required Condition is met, that no Early
Amortization Event or Series Post ARD Event has occurred and is continuing or
would occur as a result of such sale or exchange (unless the Affirmative Rating
Condition is satisfied with respect to such sale or exchange) and that any
Spirit SPE purchasing such Mortgage Loan or Mortgaged Property must agree in
writing not to transfer or convey such Mortgage Loan or Mortgaged Property to
the Support Provider or any Affiliate thereof that was a prior owner of such
Mortgage Loan or Mortgaged Property without the receipt of an Opinion of Counsel
relating to true sale matters with respect to such sale or exchange. The
Indenture Trustee shall execute and deliver such instruments of release,
transfer or assignment, in each case without recourse, as shall be provided to
it by the applicable Issuer and are reasonably necessary to release any lien or
security interest in the Released Mortgage Loan or Released Mortgage Property
relating to such sale or exchange, whereupon such Mortgaged Property may be
sold, transferred or otherwise disposed of by such Issuer, free and clear of the
lien of the Indenture and any Mortgage.
Section 7.03. Transfer of Lease to New Mortgaged Property. 
In the event a Tenant under a Lease requests that such Lease be modified to
apply to a property (owned by such Tenant or an Affiliate thereof) in lieu of
the related Mortgaged Property, the substitute property shall be acquired by the
applicable Issuer (with the consent of the Issuer and the Property Manager or
Special Servicer, as applicable) from such Tenant or Affiliate thereof in
exchange for the original Mortgaged Property (each such original Mortgaged
Property, a “Lease Transfer Mortgaged Property”) and such substitute property
will be mortgaged to the Indenture Trustee; provided, however, that none of the
applicable Issuer, the Property Manager or the Special Servicer shall consent to
the substitution of a Lease Transfer Mortgaged Property unless (i) the
substituted property is a Qualified Substitute Mortgaged Property and satisfies
any criteria set forth in such Lease, (ii) the Property Manager and Back-Up
Manager have been reimbursed for all Property Protection Advances and Emergency
Property Expenses related to the Lease Transfer Mortgaged Property and (iii) the
Tax Required Condition is met. Upon the Indenture Trustee’s receipt of an
Officer’s Certificate from the Property Manager to the effect that such
modification and substitution has been or will be completed in accordance with
the terms hereof (which shall include a certification that the applicable Issuer
has executed and delivered (or immediately will execute and deliver) a Mortgage
with respect to the applicable Lease Transfer Mortgaged Property to the
Indenture Trustee), the Indenture Trustee shall execute and deliver such
instruments of release, transfer or assignment, in each case without recourse,
as shall be provided to it by such Issuer and are reasonably necessary to
release any lien or security interest in the Lease Transfer Mortgaged Property,
whereupon such Lease Transfer Mortgaged Property may be sold, transferred or
otherwise disposed of by such Issuer, free and clear of the lien of the
Indenture and any Mortgage. Any proceeds of such sale, transfer or other
disposition shall not constitute part of the Collateral and shall not be
deposited in the Collection Account or the Release Account.


Section 7.04.    Criteria Applicable to all Mortgage Properties and Mortgage
Loans included in the Collateral Pool.


No Issuer shall acquire, either in connection with a New Issuance or as a
Qualified Substitute Mortgage Loan or Qualified Substitute Mortgaged Property,
any real property or mortgage loan that will not meet the definition of
“Mortgaged Property” or “Mortgage Loan”, as applicable, set forth herein or that
is operated in a business sector other than a “Business Sector” as defined in
the most recent Series Supplement which includes a definition of “Business
Sector.


Section 7.05. Restrictions on Environmental Condition Mortgaged Properties.    
An Environmental Condition Mortgaged Property shall not be considered a
Qualified Substitute Mortgaged Property; provided that a Protective Mortgage
Loan may be secured by an Environmental Condition Mortgaged Property (and, for
the avoidance of doubt, any Environmental Condition Mortgaged Property may be
considered a Qualified Substitute Mortgaged Property for purposes of determining
whether a Protective Mortgage Loan constitutes a Qualified Substitute Protective
Mortgage Loan).


 
ARTICLE VIII    

TERMINATION
Section 8.01.    Termination Upon Repurchase or Liquidation of All Mortgaged
Properties or Discharge of Indenture.
The respective obligations and responsibilities under this Agreement of the
Property Manager, the Special Servicer, the Back-Up Manager and the Issuers
shall terminate upon the earlier of (i) liquidation or final payment under the
last remaining Mortgage Loan or Lease with respect to a Mortgaged Property
included in the Collateral Pool and (ii) satisfaction of the indebtedness
evidenced by the Notes.
ARTICLE IX    

MISCELLANEOUS PROVISIONS
Section 9.01.    Amendment.
Subject to the provisions of Article VIII of the Indenture governing amendments,
supplements and other modifications to this Agreement, this Agreement may be
amended, supplemented or modified by the parties hereto from time to time but
only by the mutual written agreement signed by the parties hereto with 20 days’
prior written notice to the Rating Agencies. The Property Manager shall furnish
to each party hereto and to the Issuers a fully executed counterpart of each
amendment to this Agreement.
The parties hereto agree that no modifications or amendments will be made to the
Indenture, any Series Supplement or other Transaction Documents without the
consent of the Property Manager, the Special Servicer or the Back-Up Manager, as
applicable, if such person would be materially adversely affected by such
modification or amendment, regardless of whether such person is a party to such
agreement.
Section 9.02.    Counterparts.
This Agreement may be executed simultaneously in any number of counterparts,
each of which shall be deemed to be an original, and all such counterparts shall
constitute but one and the same instrument.
Section 9.03.    GOVERNING LAW.
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH
STATE (WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES), AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.
Section 9.04.    Notices.
All notices, requests and other communications hereunder shall be in writing
and, unless otherwise provided herein, shall be deemed to have been duly given
if delivered by courier or mailed by first class mail, postage prepaid, or if
transmitted by facsimile and confirmed in a writing delivered or mailed as
aforesaid, to:
(d)    the Property Manager or Special Servicer, Spirit Realty, L.P., 16767 N.
Perimeter Drive, Suite 210, Scottsdale, Arizona 85260; fax: 480-606-0826;
(e)    in the case of the Back-Up Manager, Midland Loan Services, a division of
PNC Bank, National Association, 10851 Mastin Street, Suite 700, Overland Park,
Kansas, 66210, Attention: President, facsimile number: 913-253-9009, with a copy
to, Andrascik & Tita LLC, 1425 Locust Street, Suite 268, Philadelphia, PA 19102,
Attention: Stephanie Tita;
(f)    in the case of the Issuers: Spirit Master Funding VII, LLC, 16767 N.
Perimeter Drive, Suite 210, Scottsdale, Arizona 85260; fax: 480-606-0826;
(g)    in the case of the Indenture Trustee, Citibank, N.A., 388 Greenwich
Street, 14th Floor, New York, New York 10013, Attention: Structured Finance
Agency and Trust- Spirit Master Funding, LLC, facsimile number: 212-816-5527;
(h)    in the case of any Originator, at its address for notices specified in
the related Property Transfer Agreement; provided, however, that any notice
required to be given hereunder to any Originator which has ceased to exist as a
legal entity for any reason may be given directly to the Support Provider;
(i)    in the case of the Support Provider, at its address for notices specified
in the Performance Undertakings;
(j)    in the case of any Rating Agency, as provided in each outstanding Series
Supplement;
or, as to each such Person, to such other address and facsimile number as shall
be designated by such Person in a written notice to parties hereto. Any notice
required or permitted to be delivered to a holder of LLC Interests or Notes
shall be deemed to have been duly given if mailed by first class mail, postage
prepaid, at the address of such holder as shown in the register maintained for
such purposes under the applicable LLC Agreement and the Indenture,
respectively. Any notice so mailed within the time prescribed in this Agreement
shall conclusively be presumed to have been duly given, whether or not such
holder receives such notice.
Section 9.05.    Severability of Provisions.
If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement.
Section 9.06.    Effect of Headings and Table of Contents.
The article and section headings and the table of contents herein are for
convenience of reference only and shall not limit or otherwise affect the
construction hereof.
Section 9.07.    Notices to Rating Agencies.
(a)    The Indenture Trustee shall promptly provide notice to the Rating
Agencies with respect to each of the following of which a Responsible Officer of
the Indenture Trustee has actual knowledge:
(i)
any requests for the satisfaction of the Rating Condition;

(ii)
the occurrence of any Servicer Replacement Event that has not been cured; and

(iii)
the resignation or termination of the Property Manager or the Special Servicer
and the appointment of a successor.

(b)    The Property Manager shall promptly provide notice to the Rating Agencies
with respect to each of the following of which it has actual knowledge:
(i)
the resignation or removal of the Indenture Trustee and the appointment of a
successor;

(ii)
any change in the location of the Collection Account or the Release Account;

(iii)
any change in the identity of an Obligor; and

(iv)
any requests for the satisfaction of the Rating Condition;

(v)
any addition or removal of a Mortgage Loan or Mortgaged Property from the
Collateral.

(c)    Each of the Property Manager and the Special Servicer, as the case may
be, shall furnish each Rating Agency such information with respect to the
Mortgage Loans, Leases and Mortgaged Properties as such Rating Agency shall
reasonably request and that the Property Manager or the Special Servicer, as the
case may be, can reasonably provide.
(d)    Prior to providing any information to, or communicating with, any Rating
Agency in accordance with its obligations hereunder or under the Indenture, the
Property Manager, Special Servicer or Indenture Trustee, as applicable, shall
cause such information or communication to be uploaded to the 17g-5 Website
subject to and in accordance with the terms of the Indenture relating thereto
(including with respect to such uploading).
(e)    Any Officer’s Certificate, Opinion of Counsel, report, notice, request or
other material communication prepared by the Property Manager, the Special
Servicer, the Issuer Members on behalf of each Issuer or the Indenture Trustee,
or caused to be so prepared, for dissemination to any of the parties to this
Agreement or any holder of Notes or LLC Interests shall also be concurrently
forwarded by such Person to Spirit Realty and the Issuers to the extent not
otherwise required to be so forwarded.
Section 9.08.    Successors and Assigns: Beneficiaries.
The provisions of this Agreement shall be binding upon and inure to the benefit
of the respective successors and assigns of the parties hereto. The Indenture
Trustee shall be an express third party beneficiary hereof. No other person,
including any Obligor, shall be entitled to any benefit or equitable right,
remedy or claim under this Agreement. Except as otherwise expressly permitted
herein, the Back-Up Manager may not assign any of its rights, duties or
obligations under this Agreement, in whole or in part, without the prior written
consent of each other party hereto.
Section 9.09.    Complete Agreement.
This Agreement embodies the complete agreement among the parties with respect to
the subject matter hereof and may not be varied or terminated except by a
written agreement conforming to the provisions of Section 8.01 or Section 9.01,
as applicable. All prior negotiations or representations of the parties are
merged into this Agreement and shall have no force or effect unless expressly
stated herein.
Section 9.10.    [Reserved]
Section 9.11.    Consent to Jurisdiction
Any action or proceeding against any of the parties hereto relating in any way
to this Agreement may be brought and enforced in the courts of the State of New
York sitting in the borough of Manhattan or of the United States District Court
for the Southern District of New York and each of the parties hereto irrevocably
submits to the jurisdiction of each such court in respect of any such action or
proceeding. Each of the parties hereto hereby waives, to the fullest extent
permitted by law, any right to remove any such action or proceeding by reason of
improper venue or inconvenient forum.
Section 9.12.    No Proceedings.
The Property Manager, the Special Servicer, each Issuer (with respect to any
other Issuer) and the Back-Up Manager hereby covenant and agree that, prior to
the date which is two years and thirty-one days after the payment in full of the
latest maturing Note, it will not institute against, or join with, encourage or
cooperate with any other Person in instituting, against an Issuer any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings, under any federal or state bankruptcy or similar law;
provided, however, that nothing in this Section 9.12 shall constitute a waiver
of any right to indemnification, reimbursement or other payment from the Issuer
pursuant to the Indenture. In the event that any such Person takes action in
violation of this Section 9.12, the applicable Issuer, shall file or cause to be
filed an answer with the bankruptcy court or otherwise properly contesting the
filing of such a petition by any such Person against such Issuer or the
commencement of such action and raising the defense that such Person has agreed
in writing not to take such action and should be estopped and precluded
therefrom and such other defenses, if any, as its counsel advises that it may
assert. The provisions of this Section 9.12 shall survive the termination of
this Agreement, and the resignation or removal of any party hereto. Nothing
contained herein shall preclude participation by any Person in the assertion or
defense of its claims in any such proceeding involving an Issuer.
The obligations of each Issuer under Agreement are solely the obligations of
such Issuer. No recourse shall be had for the payment of any amount owing in
respect of any fee hereunder or any other obligation or claim arising out of or
based upon this Agreement against any member, employee, officer or director of
such Issuer. Fees, expenses, costs or other obligations payable by an Issuer
hereunder shall be payable by such Issuer solely to the extent that funds are
then available or thereafter become available for such purpose pursuant to
Section 2.11 of the Indenture. In the event that sufficient funds are not
available for their payment pursuant to Section 2.11 of the Indenture, the
excess unpaid amount of such fees, expenses, costs or other obligations shall in
no event constitute a claim (as defined in Section 101 of the Bankruptcy Code)
against, or corporate obligation of, such Issuer.




IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed by their respective officers or representatives all as of the day and
year first above written.
SPIRIT MASTER FUNDING VII, LLC, as an Issuer
 
By:   
Name:
Title:



SPIRIT REALTY, L.P., as Special Servicer and Property Manager
 
By:   
Name:
Title:



MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION, as Back-Up
Manager
 
By:   
Name:
Title:





EXHIBIT A-1
MORTGAGED PROPERTY SCHEDULE
EXHIBIT A-2
MORTGAGE LOAN SCHEDULE


EXHIBIT B
FORM OF REQUEST FOR RELEASE — PROPERTY MANAGER
[Date]
[Collateral Agent]
[ADDRESS]
Citibank, N.A.
388 Greenwich Street
14th Floor
New York, New York 10013
Attention: Agency and Trust, Spirit Master Funding Series 200[__]-[__]
Spirit Master Funding VII, LLC
14631 N. Scottsdale Road, Suite 200
Scottsdale, Arizona 85254


Re:
Spirit Master Funding, Net-Lease Mortgage Notes, Spirit Master Funding Series
200[_]-[_]

In connection with the administration of the Lease Files held by or on behalf of
you as trustee under that certain Property Management and Servicing Agreement,
dated as of [ ], 2013 (the “Property Management Agreement”), among Spirit Master
Funding VII, LLC, and any other joining party issuer, each as an issuer (each,
an “Issuer”), the undersigned, as property manager (the “Property Manager”) and
special servicer (the “Special Servicer”) and Midland Loan Services, a division
of PNC Bank, National Association, as back-up manager (the “Back-Up Manager”),
the undersigned as Property Manager hereby requests a release of the Lease File
(or the portion thereof specified below) held by the Custodian on behalf of the
Indenture Trustee with respect to the following described Lease for the reason
indicated below.
Tenant’s Name: _________________________
Address: _________________________
Lease No.: _________________________
If only particular documents in the Lease File are requested, please specify
which:
Reason for requesting Lease File (or portion thereof):
______    1.    Lease paid in full and terminated.
The undersigned hereby certifies that all amounts received in connection with
the Lease that are required to be deposited in the Collection Account pursuant
to the Property Management Agreement, have been or will be so deposited.
______    2.    Other. (Describe)
The undersigned acknowledges that the above Lease File (or requested portion
thereof) will be held by the undersigned in accordance with the provisions of
the Property Management Agreement and will be returned to you or your designee
within ten (10) days of our receipt thereof, unless the Lease has become a
Liquidated Lease, in which case the Lease File (or such portion thereof) will be
retained by us permanently.
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Property Management Agreement.
SPIRIT REALTY, L.P.
as Property Manager
By:   
Name:
Title:



EXHIBIT C
FORM OF REQUEST FOR RELEASE — SPECIAL SERVICER
[Date]
LaSalle Bank, National Association
[ADDRESS]
Spirit Master Funding, LLC
[ADDITIONAL ISSUERS]
14631 N. Scottsdale Road, Suite 200
Scottsdale, Arizona 85254
Re:
Spirit Master Funding, LLC, Net-Lease Mortgage Notes, Spirit Master Funding
Series 200[_]-[_]

In connection with the administration of the Lease Files held by or on behalf of
you as trustee under that certain Property Management and Servicing Agreement,
dated as of [ ], 2013 (the “Property Management Agreement”), among Spirit Master
Funding VII, LLC, and any other joining party issuer, each as an issuer (each,
an “Issuer”), the undersigned, as property manager (the “Property Manager”) and
special servicer (the “Special Servicer”) and Midland Loan Services, a division
of PNC Bank, National Association, as back-up manager (the “Back-Up Manager”),
the undersigned as Special Servicer hereby requests a release of the Lease File
(or the portion thereof specified below) held by the Custodian on behalf of the
Indenture Trustee with respect to the following described Lease for the reason
indicated below.
Tenant’s Name: ___________________
Address: ___________________
Loan No.: ___________________
If only particular documents in the Lease File are requested, please specify
which:
Reason for requesting Lease File (or portion thereof):
______    1.    The Tenant is being evicted.
______    2.    Other. (Describe)
The undersigned acknowledges that the above Lease File (or requested portion
thereof) will be held by the undersigned in accordance with the provisions of
the Property Management Agreement and will be returned to you or your designee
within ten (10) days of our receipt thereof, unless (i) the Tenant is being
evicted, in which case the Lease File (or such portion thereof) will be returned
when no longer required by us for such purpose, or (ii) we deliver to the
Indenture Trustee an Officer’s Certificate stating that the Lease has become a
Liquidated Lease and all amounts received or to be received in connection with
such liquidation that are required to be deposited into the Release Account or
the Collection Account pursuant to Section 3.04(a) of the Property Management
Agreement have been or will be so deposited.
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Property Management Agreement.
SPIRIT REALTY, L.P., as Special Servicer
By:   
Name:
Title:



EXHIBIT D
FORM OF LIMITED POWERS OF ATTORNEY
FROM ISSUER OR INDENTURE TRUSTEE
KNOW ALL MEN BY THESE PRESENTS:
WHEREAS, pursuant to that certain Second Amended and Restated Property
Management and Servicing Agreement, dated as of [ ], 2013 (the “Property
Management Agreement”), among Spirit Master Funding VII, LLC, and any other
joining party issuer, each as an issuer (each, an “Issuer”), the undersigned, as
property manager (the “Property Manager”) and special servicer (the “Special
Servicer”) and Midland Loan Services, a division of PNC Bank, National
Association, as back-up manager (the “Back-Up Manager”), the [Property Manager]
[Special Servicer] (hereafter, the “Servicer”) administers and services certain
“Mortgaged Properties” and “Leases” as such terms are defined in the Agreement,
in accordance with the terms of the Agreement and such Leases; and,
WHEREAS, pursuant to the terms of the Agreement, Spirit Realty is granted
certain powers, responsibilities and authority in connection with its servicing
and administration subject to the terms of the Agreement; and
WHEREAS, [ISSUER][the Indenture Trustee] (hereafter, the “Grantor”) has been
requested by Spirit Realty pursuant to the Agreement to grant this Limited Power
of Attorney to Spirit Realty to enable it to execute and deliver, on behalf of
the Grantor, certain documents and instruments related to the Mortgaged
Properties and Leases, thereby empowering Spirit Realty to take such actions as
it deems necessary to comply with its servicing, administrative and management
duties under and in accordance with the Agreement.
NOW, THEREFORE, KNOW ALL MEN BY THESE PRESENTS:
The Grantor does make, constitute and appoint [Spirit Realty, L.P., a Delaware
limited partnership], its true and lawful agent and attorney in fact with
respect to the Mortgaged Properties and Leases held by the Grantor, in its name,
place and stead, to (A) prepare, execute and deliver: (i) any and all financing
statements, continuation statements and other documents or instruments necessary
to maintain the validity, enforceability, perfection and priority of the
Grantor’s interest in any real property (collectively, the “Mortgaged Property”)
and any Lease with respect to any Mortgaged Property; (ii) subject to the
provisions of the Agreement, any and all modifications, waivers, consents,
assumptions, amendments or subordinations with respect to a Lease or documents
relating thereto; and (iii) any and all instruments necessary or appropriate for
the eviction of any Tenant under a Lease serviced by Spirit Realty and
consistent with the authority granted by the Agreement; and (B) to take any and
all actions on behalf of the Grantor in connection with maintaining and
defending the enforceability of any such Lease obligation, including but not
limited to the execution of any and all instruments necessary or appropriate in
defense of and for the collection and enforcement of said Lease obligation in
accordance with the terms of the Agreement.
ARTICLE I
The enumeration of particular powers hereinabove is not intended in any way to
limit the grant to the Property Manager as the Grantor’s attorney in fact of
full power and authority with respect to the Leases and Mortgaged Properties to
execute and deliver any such documents, instrument or other writing as fully, in
all intents and purposes, as Grantor might or could do if personally present.
The Grantor hereby ratifies and confirms whatsoever such attorney in fact shall
and may do by virtue hereof, and the Grantor agrees and represents to those
dealing with such attorney in fact that they may rely upon this power of
attorney until termination of the power of attorney under the provisions of
Article III below. As between the Grantor and the Property Manager, the Property
Manager may not exercise any right, authority or power granted by this
instrument in a manner that would violate the terms of the Agreement or the
servicing standard imposed on the Property Manager by the Agreement, but any and
all third parties dealing with Property Manager as the Grantor’s attorney in
fact may rely completely, unconditionally and conclusively on the Property
Manager’s authority and need not make inquiry about whether the Property Manager
is acting pursuant to the Agreement or such standard. Any trustee, title company
or other third party may rely upon a written statement by the Property Manager
that any particular lease or property in question is subject to and included
under this power of attorney and the Agreement.
ARTICLE II
An act or thing lawfully done hereunder by the Property Manager shall be binding
on the Grantor and the Grantor’s successor and assigns.
ARTICLE III
This power of attorney shall continue in full force and effect from the date
hereof until the earlier of (a) one year from the date hereof or (b) the
earliest occurrence of any of the following events, unless sooner revoked in
writing by the Grantor:
(i)
the suspension or termination of this limited power of attorney by the Grantor;

(ii)
the transfer of the Property Manager’s servicing rights and obligations as the
[Property Manager][Special Servicer] under the Agreement from the Property
Manager to another servicer;

(iii)
the appointment of a receiver or conservator with respect to the business of the
Property Manager;

(iv)
the filing of a voluntary or involuntary petition in bankruptcy by or against
the Property Manager; or

(v)
the occurrence of a Servicer Replacement Event.

Nothing herein shall be deemed to amend or modify the Agreement or the
respective rights, duties or obligations of the Grantor or Spirit Realty
thereunder, and nothing herein shall constitute a waiver of any rights or
remedies thereunder.
IN WITNESS WHEREOF, the Grantor has caused this instrument to be executed and
its corporate seal to be affixed hereto by its officer duly authorized as of the
___ day of ____________, ____.
[__________],
as an Issuer under that certain Property Management and Servicing Agreement
dated as of [ ], 2013
By:   
Name:
Title:



EXHIBIT E
CALCULATION OF FIXED CHARGE COVERAGE RATIOS
1.
Adjusted EBITDAR: As to any Tenant (including any Guarantor), an amount equal to
the sum of (i) pre-tax income, (ii) interest expense, (iii) all non-cash amounts
in respect of depreciation and amortization, (iv) all non-recurring expenses,
(v) specifically documented discretionary management fees, and (vi) all
operating lease or rent expense (including with respect to any Equipment Loans)
less (vii) all non-recurring income and normalized overhead based on parent
company’s general and administrative expenses as a percent of sales (if not
available, industry standards applied);

2.
Fixed Charges: As to any Obligor (including any Guarantor), an amount equal to
the sum of (i) total operating lease or rent expenses, (ii) interest expense,
and (iii) scheduled principal payments on indebtedness, in each case for the
period of time as to which such figure is presented; and

3.
FCCR: Adjusted EBITDAR/Fixed Charges.



Or in summarized Form
(EBITDA + Management Fees + Rent) / ( Rent + Principal + Interest)


EXHIBIT F
FORM OF DETERMINATION DATE REPORT
EXHIBIT G
FORM OF JOINDER AGREEMENT
FORM OF JOINDER AGREEMENT
THIS JOINDER AGREEMENT (this “Agreement”), dated as of [_____], 201[_], is
entered into by and among [SPIRIT SPE] (the “New Issuer”), SPIRIT REALTY, L.P.,
in its capacity as Property Manager and Special Servicer, as applicable, and
MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION, in its
capacity as Back-Up Manager, under that certain Property Management and
Servicing Agreement, dated as of [ ], 2013 (the “Property Management
Agreement”), among Spirit Master Funding VII, as issuer (each, an “Issuer”), the
undersigned, as property manager (the “Property Manager”) and special servicer
(the “Special Servicer”) and Midland Loan Services, a division of PNC Bank,
National Association, as back-up manager (the “Back-Up Manager”). All
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Property Management Agreement.
The New Issuer is a [ENTITY] established under the laws of the State of [_____]
on [_____], 201[_], operates under an [Amended and Restated] [ENTITY AGREEMENT],
dated as of [_____], 201[__] (the “New Issuer Agreement”).
The New Issuer, the Property Manager, the Special Servicer and the Back-Up
Manager hereby agree as follows:
1.    The New Issuer hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, effective as of the date hereof, the New Issuer
shall become a party to the Property Management Agreement, shall be deemed to be
a signatory to the Property Management Agreement and shall have all of the
rights and obligations of an Issuer as specified in the Property Management
Agreement. The New Issuer hereby ratifies, as of the date hereof, and agrees to
be bound by, all of the applicable terms, provisions and conditions contained in
the Property Management Agreement.
2.    The address of the New Issuer for purposes of Section 9.04(c) of the
Property Management Agreement shall be as follows:
[ADDRESS]
Attention: ________________________
Facsimile No. _____________________
With a copy to
[ADDRESS]
Attention: ________________________
Facsimile No. _____________________
3.    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.
4.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the New Issuer, the Property Manager, the Special Servicer
and the Back-Up Manager have caused this Agreement to be duly executed by their
respective officers or representatives all as of the day and year first above
written.


[NEW ISSUER]
By:                        
Name:                        
Title:                        


SPIRIT REALTY, L.P., as Property Manager and Special Servicer
By:                        
Name:                        
Title:                        


MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION, as Back-Up
Manager
By:                        
Name:                        
Title:                        




 
EXHIBIT H
INDENTURE
[See Tabs 3, 4 & 5]

    
US_ACTIVE:\44332446\11\99910.5181